                         Case 21-11824-abl                Doc 1       Entered 04/12/21 16:34:25                    Page 1 of 107


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Luft Heating & Air Conditioning, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Rooter Man
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9 Cactus Garden Drive                                           1027 South Rainbow Boulevard #167
                                  Las Vegas, NV 89104                                             Las Vegas, NV 89145
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https: //rooterman.com/las-vegas/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 21-11824-abl                 Doc 1         Entered 04/12/21 16:34:25                       Page 2 of 107
Debtor    Luft Heating & Air Conditioning, LLC                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                           Case 21-11824-abl                       Doc 1       Entered 04/12/21 16:34:25                     Page 3 of 107
Debtor    Luft Heating & Air Conditioning, LLC                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      Cat Detailing, LLC                                            Relationship               Affiliate

                                                     District    District of Nevada           When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                      Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                        Case 21-11824-abl            Doc 1      Entered 04/12/21 16:34:25                  Page 4 of 107
Debtor   Luft Heating & Air Conditioning, LLC                                           Case number (if known)
         Name


16. Estimated liabilities        $0 - $50,000                               $1,000,001 - $10 million             $500,000,001 - $1 billion
                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                         Case 21-11824-abl                Doc 1        Entered 04/12/21 16:34:25                      Page 5 of 107
Debtor    Luft Heating & Air Conditioning, LLC                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 12, 2021
                                                  MM / DD / YYYY


                             X   /s/ Eduardo G. Arredondo                                                 Eduardo G. Arredondo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Matthew C. Zirzow                                                     Date April 12, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew C. Zirzow 7222
                                 Printed name

                                 Larson & Zirzow, LLC
                                 Firm name

                                 850 E. Bonneville Ave.
                                 Las Vegas, NV 89101
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     702-382-1170                  Email address      mzirzow@lzlawnv.com

                                 7222 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case 21-11824-abl   Doc 1   Entered 04/12/21 16:34:25   Page 6 of 107
                          Case 21-11824-abl                          Doc 1    Entered 04/12/21 16:34:25           Page 7 of 107
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re       Luft Heating & Air Conditioning, LLC                                                             Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     7,500.00
             Prior to the filing of this statement I have received                                        $                     7,500.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):            Eduardo G. Arredondo

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of Debtor in any adversary proceedings or appeals.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 12, 2021                                                                 /s/ Matthew C. Zirzow
     Date                                                                           Matthew C. Zirzow 7222
                                                                                    Signature of Attorney
                                                                                    Larson & Zirzow, LLC
                                                                                    850 E. Bonneville Ave.
                                                                                    Las Vegas, NV 89101
                                                                                    702-382-1170 Fax: 702-382-1169
                                                                                    mzirzow@lzlawnv.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                          Case 21-11824-abl                          Doc 1    Entered 04/12/21 16:34:25    Page 8 of 107




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      Luft Heating & Air Conditioning, LLC                                                        Case No.
                                                                                    Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 12, 2021                                              /s/ Eduardo G. Arredondo
                                                                         Eduardo G. Arredondo/Manager
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                   Case 21-11824-abl Internal
Luft Heating & Air Conditioning, LLC
                                      Doc 1 Revenue
                                              EnteredService
                                                      04/12/21 16:34:25             Page 9 of 107
                                                                                    Clark County Treasurer
1027 South Rainbow Boulevard #167         Attn: Bankruptcy Dept/Managing Agent      c/o Bankruptcy Clerk
Las Vegas, NV 89145                       P.O. Box 7346                             500 S. Grand Central Pkwy
                                          Philadelphia, PA 19101                    P.O. Box 551220
       }
       b
       k
       1
       {
       C
       r
       e
       d
       i
       t
       o
       A
       s
       M
       a
       x


                                                                                    Las Vegas, NV 89155

Clark County Assessor                     Dept. of Empl, Training & Rehab           Nevada Dept. of Taxation
c/o Bankruptcy Clerk                      Employment Security Division              Bankruptcy Section
500 S. Grand Central Pkwy                 500 East Third Street                     555 E. Washington Avenue #1300
Box 551401                                Carson City, NV 89713                     Las Vegas, NV 89101
Las Vegas, NV 89155

Social Security Administration            ASB, LLC dba BAS Environmental            Cat Detailing, LLC dba Bolmer
Attn: Bankruptcy Desk/Managing Agent      Attn: Bankruptcy Dept/Managing Agent      Attn: Bankruptcy Dept/Managing Age
PO Box 33021                              7575 W. Washington Ave.                   1027 S. Rainbow Blvd., #167
Baltimore, MD 21290-3021                  Suite 127-213                             Las Vegas, NV 89145
                                          Las Vegas, NV 89128

Eduardo G. Arredondo                      Hanover Insurance Co.                     Hung-Ming Suen aka Harry Suen
1027 S. Rainbow Blvd., #167               Attn: Bankruptct Dep't/Managing Agent     C/o Legal Aid Center of Southern N
Las Vegas, NV 89145                       440 Lincoln Street                        Attn: Peter J. Goatz, Esq.
                                          Worcester, MA 01653                       725 E. Charleston Blvd.
                                                                                    Las Vegas, NV 89104

Kinsale Insurance Co.                     Rock LLC                                  WCF National Insurance Co.
Attn: Bankruptcy Dep't/Managing Agent     Attn: Bankruptcy Dept/Managing Agent      Attn: Bankrupcy Dep't/Managing Age
2035 Maywill Street, Suite 100            1027 S. Rainbow Blvd. #167                9121 W Russell Rd, Ste 117
Richmond, VA 23230                        Las Vegas, NV 89145                       Las Vegas, NV 89148


Wells Fargo Small Business Lending        1-800-Pack-Rat, LLC                       123 Cheap Checks
Attn: Bankruptcy Dept/Managing Agent      Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
PO Box 29482                              6400 Goldsboro Rd. Suite 300              8906 South Harlem Ave
Phoenix, AZ 85038-9482


299 SHOE                                  33 Mile Radius, LLC                       360training.com
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
3585 South Maryland Parkway               6133 Rockside Rd.                         6801 N Capital of Texas Hwy
A-F                                       Suite 400                                 Building 1, Suite 250
Las Vegas, NV 89169

7-Eleven                                  76 Gas Station                            A Pro Plumbing Supply
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          3965 E CHARLESTON                         3580 Polaris Unit 12



A&B Environmental, LLC                    A-1 Trailer & Truck Accessories LLC       AA Auto Care
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
2858 Marco St.                            3346 S Valley View                        3892 E. Sunset Road



Aaron Chanda                              Aaron Hightower                           Aaron Hill
1808 Silver Birch Lane                    403 1st on Drive                          9965 Shadow Landing Avenue
Las Vegas, NV 89104                       Las Vegas, NV 89148                       Las Vegas, NV 89166
Aaron Levy
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Aaron Ramirez
                                                                                    Page  10 of 107
                                                                                    Abatix Corp
3531 Algonquin Drive                      4651 Powell Avenue                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89169                       Las Vegas, NV 89121                       2400 Skyline Drive
                                                                                    Suite 400


Abidor, Barry 0000211                     Abigail Guillen                           Abraham Solis
9021 Tropical Tide Court                  2615 West Gary Avenue #1007               Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89149                       Las Vegas, NV 89123                       4650 W. Oakey Blvd
                                                                                    Apt. 2083


AC PRO                                    Accustest Laboratories                    Accutest Drug Abuse Testing
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
11700 Industry Ave                                                                  9187 W Flamingo Rd,



Ace Hardware                              Aclaro, Jill 0000084                      ACORP
Attn: Bankruptcy Dept. / Managing Agent   5710 E Tropicana Ave #1138                Attn: Bankruptcy Dept. / Managing A
                                          Las Vegas, NV 89122                       P.O. Box 290



Adam Dunn                                 Adam Lowry                                Adam Patai
7942 Twin Leaf Street                     287 Mayberry Street                       389 Sanctuary Court
Las Vegas, NV 89149                       Henderson, NV 89052                       Henderson, NV 89014



Adam Ward                                 Adam Watson                               Adam Wrightson
9753 Cordova Vista Court                  5042 Norte Del Sol Lane                   7869 Barntucket Avenue
Las Vegas, NV 89183                       North Las Vegas, NV 89031                 Las Vegas, NV 89147



Adams, Janice 0000707                     Addicted Realty c/oAandrew                Adelaida Julio
1309 Fantastic Court                      Attn: Bankruptcy Dept. / Managing Agent   6553 Clear Peak Court
North Las Vegas, NV 89081                 401 Estella Avenue                        Las Vegas, NV 89156
                                          Las Vegas, NV 89107


Adi Jain                                  Adja Ngom                                 Adobe
1425 Brushback Avenue                     5100 West Charleston Boulevard            Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89074                       Las Vegas, NV 89146                       345 Park Avenue



Adrian Diaz                               ADT Security Services                     Aeromexico airlines
3930 Swenson Street                       Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
903                                       1501 Yamato Rd.
Las Vegas, NV 89119


Agnes Geran                               Ahern Rentals                             Ahmad Kader
3325 Turtle Head Peak Drive               Attn: Bankruptcy Dept. / Managing Agent   917 Siena Hills Lane
Las Vegas, NV 89135                       1885 W. Bonanza Rd.                       Las Vegas, NV 89144
AIR Canada
                  Case 21-11824-abl       Doc 1     Entered 04/12/21 16:34:25
                                          AIRFARE SVC FEE-EDREAM
                                                                                    Page 11 of 107
                                                                                    AJ Frazier
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   813 Argenta Court
                                                                                    Henderson, NV 89011



AJ Valle                                  Akram Moten                               Al Poll
6088 Bing Cherry Drive                    2189 Palora Avenue                        8892 West Perfect Diamond Court
Las Vegas, NV 89142                       Las Vegas, NV 89169                       Las Vegas, NV 89129



Al Schuh                                  Alan Buchmiller                           Alan Hitchcock
705 Point Ridge Place                     2707 Lovington Drive                      7128 Los Banderos Avenue
Las Vegas, NV 89145                       Henderson, NV 89074                       Las Vegas, NV 89179



Alan Hitt                                 Alan Holty                                Alan Kerrigan
20 Via Mantova                            5658 Alington Bend Drive                  3450 Erva Street
209                                       Las Vegas, NV 89139                       255 Building C
Henderson, NV 89011                                                                 Las Vegas, NV 89117


Alan Molangi                              Alan Sharples                             Alana Runner
5811 Salmon Falls Street                  8028 Martingale Lane                      2208 Low Creek Court
Las Vegas, NV 89113                       Las Vegas, NV 89123                       Las Vegas, NV 89123



Alberto Achaval                           Alberto Aleman                            Albertsons
7551 Jacaranda Bay Street                 7621 Brilliant Forest Street              Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89139                       Las Vegas, NV 89131                       1650 N Buffale Dr.



Aldric Jordan                             Alessi Anthony                            Alex Baerga
6858 Stone Meadows Avenue                 5409 Sweet Shade Street                   9536 Mountainair Avenue
Las Vegas, NV 89142                       Las Vegas, NV 89130                       Las Vegas, NV 89134



Alex Dederer                              Alex Kollar                               Alex Sevier
8032 Deep Stone Avenue                    4371 Mammoth Creek Drive                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89149                       Las Vegas, NV 89147                       1555 E. Rochelle Ave.
                                                                                    Apt. 127


Alex singo                                Alexa Gamnes                              Alexa Villalobos
1617 Franklin Avenue                      10246 Moth Orchid Court                   3921 Placita Avenue
Las Vegas, NV 89104                       Las Vegas, NV 89183                       Las Vegas, NV 89121



Alexander Mack                            Alexander Meyers (E)                      Alexander R Meyers
5225 Meadow Rock Avenue                   1842 Falling Tree Ave.                    4861 Los Amigos Circle
Las Vegas, NV 89130                       N. Las Vegas, NV 89031                    North Las Vegas, NV 89031
Alexander salice
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Alexandria Andrews
                                                                                    Page  12 of 107
                                                                                    Alexis Guerrero
3383 Wrangell Mountain Street             4489 North Arlington Park Court           4445 West Carrier Dove Street
Las Vegas, NV 89122                       Las Vegas, NV 89110                       North Las Vegas, NV 89084



Alfred Smith                              Alfredo Talavera                          Alice Coulson
3824 Gramercy Avenue                      5430 Pomeroy Circle                       5710 East Tropicana Avenue
North Las Vegas, NV 89031                 Las Vegas, NV 89142                       1167
                                                                                    Las Vegas, NV 89122


Alice Kim                                 Alice Martinez                            Alice Zad
8817 Greensboro Lane                      812 Sweeney Avenue                        5240 Blanton Drive
Las Vegas, NV 89134                       Las Vegas, NV 89104                       Las Vegas, NV 89122



Alicia Aguilera                           Alicia Block                              Alicia R Shaw
6501 West El Campo Grande Avenue          9301 Steeltree Street                     3090 Ripe Peak Lane
Las Vegas, NV 89130                       Las Vegas, NV 89143                       Henderson, NV 89044



Alicia Resulta                            Alimbet Yanga                             Alisa Hardy
6708 Mojave Blush Drive                   1580 East Twain Avenue                    1317 Hart Avenue
Las Vegas, NV 89122                       Las Vegas, NV 89169                       Las Vegas, NV 89106



Alisa Shaw                                Alison Lawler                             Alissa Bondie
9483 West Spring Blush Avenue             5143 Woodruff Place                       7317 Alta Drive
Las Vegas, NV 89148                       Las Vegas, NV 89120                       Las Vegas, NV 89145



All Pro Hydrojetting and Pumping, LLC     All State Insurance Co                    Allen Atkins
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   5327 Isadora Court
6525 W. State Avenue                      240 SO Rainbow #4                         Las Vegas, NV 89108



Alliarne Martinez                         Allison McKenzie                          Ally Financial
5816 West Lydia Drive                     1409 Sun Copper Drive                     Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89107                       Las Vegas, NV 89117                       Payment Processing Center
                                                                                    PO Box 9001951


Almeyda, Julian 0000297                   Alonza Slaughter                          Alvin Jackson
8612 Estralita Dr                         6315 Horizon Ridge                        2808 Tanagrine Drive
Las Vegas, NV 89128                       Las Vegas, NV 89156                       North Las Vegas, NV 89084



Amanda Bunch                              Amanda Hoyle                              Amanda Richardson
4613 Julene Court                         7929 Limbwood Court                       2524 Claridge Avenue
Las Vegas, NV 89110                       Las Vegas, NV 89131                       Henderson, NV 89074
Amanda Thompson
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Amanda Yeckel
                                                                                    Page 13 of 107
                                                                                    Amazing Machinery
3710 Billman Avenue                       316 Lakehurst Road                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89121                       Las Vegas, NV 89145                       3811 Old Tasso Rd., NE



Amazon.com                                Amber Dolloff                             Amber Trask
Attn: Bankruptcy Dept. / Managing Agent   20 West Bright Dawn Avenue                8817 Tom Noon Avenue
                                          North Las Vegas, NV 89031                 Las Vegas, NV 89178



Amber Yeh                                 American Airlines                         American Express
1613 Justin Court                         Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89011



American Restoration Insurance            American Structural Engineers             Ameropan Reality and Property Ma
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
39 West 9000 South                        6950 Via Olivero                          3935 South Durango Drive
                                          Suite 1-B                                 C1
                                                                                    Las Vegas, NV 89147

Amigo Construction                        AMO Electric LLC                          Amy Bearden
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   4205 Flamingo Crest Drive
513 N 19th St.                            4440 Rockaway Beach Street                Las Vegas, NV 89121



Amy Chelini                               Amy Clark                                 Ana Luk
2885 El Camino Road                       3401 Petticoat Street                     12 Burning Tree Ct.
Las Vegas, NV 89146                       Las Vegas, NV 89129                       Las Vegas, NV 89113



Anabel Garcia De Arredondo                Anabel Garcia De Arredondo                Ance Olteany
7645 Sierra Paseo Ln                      Attn: Bankruptcy Dept. / Managing Agent   2438 Ping Drive
Las Vegas, NV 89128                       1012 Via Stellato St                      Henderson, NV 89074



Andra Ralenkotter                         Andre Clarke                              Andre Long
5901 Iris Avenue                          926 Beefeater Place                       1764 Lily Pond Circle
Las Vegas, NV 89107                       North Las Vegas, NV 89032                 Henderson, NV 89012



Andrea Chaney                             Andrea Hsiao                              Andrea Tarnof
621 Wood Rose Court                       4774 Arial Ridge Street                   3105 Berceto Court
Henderson, NV 89015                       Las Vegas, NV 89147                       Henderson, NV 89044



Andrea Vaden                              Andres Fernandez                          Andres Viola
3680 Citadel Circle                       7605 Rockfield Drive                      Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89118                       Las Vegas, NV 89128
Andrew Dolle
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Andrew Gugel
                                                                               Page 14 of 107
                                                                               Andrew Gullixson
7280 Deerfield Circle                     8416 Justine Court                   202 Tall Ruff Drive
Las Vegas, NV 89147                       Las Vegas, NV 89128                  Las Vegas, NV 89148



Andrew Johnson                            Andrew Love                          Andrew Madsen
4207 Annendale Avenue                     5619 Baronese Street                 163 Kachina Drive
North Las Vegas, NV 89031                 North Las Vegas, NV 89031            Henderson, NV 89074



Andrew Twedt                              Andy Fan                             Andy Librado
2301 Karli Drive                          3153 West Waterside Circle           7208 Plushstone Street
Las Vegas, NV 89102                       Las Vegas, NV 89117                  Las Vegas, NV 89148



Andy Quy                                  Andy, Amaner 0000120                 Angela Gouda
4511 East Boston Avenue                   7504 W Dewey Dr                      1491 Powder Horn Drive
Las Vegas, NV 89104                       Las Vegas, NV 89113                  Henderson, NV 89014



Angela Haldeman                           Angela Hoad                          Angela Lee
4391 South Sunny Dunes Drive              11021 Dornoch Castle Street          4029 North Cunning Fellow Court
Las Vegas, NV 89121                       Las Vegas, NV 89141                  Las Vegas, NV 89129



Angela Stone                              Angela Tirino                        Angelica Barragan
6065 Marigold Point Court                 7905 Greycrest Court                 3328 Bilicki Street
Las Vegas, NV 89120                       101                                  North Las Vegas, NV 89032
                                          Las Vegas, NV 89145


Angelica Cardoza-Flores                   Angelina Taumaoe                     Angie Body
4825 Rita Drive                           4016 North Dale Evans Drive          7725 Allerton Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89108                  Las Vegas, NV 89128



Angies List, Inc.                         Anita Melendez                       Ann Gillis
Attn: Bankruptcy Dept. / Managing Agent   2568 Favorable Pointe Court          421 La Jolla Drive
1030 E. Washington St.                    Henderson, NV 89052                  Henderson, NV 89015



Ann Marie Dye                             Ann Pham                             Anna Aguilar
1376 Chatsworth Court                     3217 North Miramar Drive             5559 Cresent Valley Street
Las Vegas, NV 89142                       Las Vegas, NV 89108                  Las Vegas, NV 89148



Anna Aguliar                              Anna Cancade                         Anna Davis
5559 Cresent Valley Street                1700 South Valley View Boulevard     5402 Dillweed Court
Las Vegas, NV 89148                       Las Vegas, NV 89102                  North Las Vegas, NV 89031
                  Case 21-11824-abl
Anna Property Management
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Anna Woudhuysen
                                                                               Page 15 of 107
                                                                               Annabellel Munoz
1104 East Carey Avenue                    7632 Brightwood Drive                585 Avon Avenue
North Las Vegas, NV 89030                 Las Vegas, NV 89123                  Henderson, NV 89014



Anne Giron                                Annetta Folkers                      Answer National
5786 Fine Lace Street                     6141 Glamorous Court                 Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89148                       North Las Vegas, NV 89031            P.O. Box 908



Answering Specialists, Inc.               Anthony                              Anthony Contreras
Attn: Bankruptcy Dept. / Managing Agent   8324 Seven Falls Street              Attn: Bankruptcy Dept. / Managing A
P.O. Box B                                North Las Vegas, NV 89085            4945 Kell Lane #1



Anthony Crosse                            Anthony Guerrero                     Anthony Tony Laron
8041 Lisa Dawn Avenue                     1111 Warbonnet Way #105              2415 Greens Avenue
Las Vegas, NV 89147                       Las Vegas, NV 89117                  Henderson, NV 89014



Anthony Trobiani                          Anthony/ White Castel                Antoinette Murray
5425 Palm Street                          107 North 4th Street                 2026 West El Campo Grande Avenu
Las Vegas, NV 89120                       Las Vegas, NV 89101                  North Las Vegas, NV 89031



Antonio Ben                               Antonio Cook                         Antonio Medina
5613 Burdel Street                        2712 Purple Root Drive               4341 E. Wyoming Ave.
Las Vegas, NV 89149                       Las Vegas, NV 89156                  Las Vegas, NV 89104



Antonio Pardo                             Antonio Peterson                     Antwone Miranda
5204 Rappahanock Street                   2054 Fallsburg Way                   2151 Allegiance Drive
Las Vegas, NV 89122                       Henderson, NV 89002                  North Las Vegas, NV 89032



Appliance Parts Company                   April Clay                           Arco Gas station
Attn: Bankruptcy Dept. / Managing Agent   11165 Verismo Street                 Attn: Bankruptcy Dept. / Managing A
2001 S. Western Ave.                      Las Vegas, NV 89141



Aria, Dave 0000029                        Arianna Deleon                       Arizona Charlie's Casinos
6024 Riflecrest Ave                       314 Vallarte Drive                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89156                       Henderson, NV 89014                  740 S. Decatur Blvd



Arlene Friend                             Arlene Keliipio                      Armand Boucher
7423 Mariposa Grove Street                3320 South Fort Apache Road          3107 Crownline Court
Las Vegas, NV 89139                       214                                  North Las Vegas, NV 89031
                                          Las Vegas, NV 89117
Armando Aldama
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Armando Carrera
                                                                                    Page 16 of 107
                                                                                    Armond Youssufi
Attn: Bankruptcy Dept. / Managing Agent   3709 Briarwood Avenue                     212 Bengal Place
3325 N. Nellis Blvd                       Las Vegas, NV 89121                       Las Vegas, NV 89145
Trailer #102


Arnardo Salgado                           Arne Anquillano                           Arnel Bogolan
1412 Peyton Stewart Court                 6800 East Lake Mead Boulevard             1933 Big Plantation ave
North Las Vegas, NV 89086                 1020                                      Las Vegas, NV 89143
                                          Las Vegas, NV 89156


Arnel Soriano                             Arnold Chaboya                            Arnold Tito
7218 West Mithril Avenue                  3604 El Cortez Avenue                     1349 Commanche Drive
Las Vegas, NV 89178                       Las Vegas, NV 89102                       Las Vegas, NV 89169



Around The Clock                          Arthur Budds                              Arthur Laurent
Attn: Bankruptcy Dept. / Managing Agent   5550 East Owens Avenue                    5465 Casa Maria Avenue
600 W. Bonanza                            Las Vegas, NV 89110                       Las Vegas, NV 89141



Arthur Lee Gottula                        Arthur Posadas                            Arthur ST Laurent
Attn: Bankruptcy Dept. / Managing Agent   5166 South Jones Boulevard                5465 Casa Maria Avenue
3161 Avordale Ave.                        203                                       Las V
                                          Las Vegas, NV 89118                       Las Vegas, NV 89141


Artie Marshal                             Ascencio, Brenda 0000663                  Ashely Diaz
1666 D Street                             7909 Rustic Canyon                        4861 Arid Avenue
Las Vegas, NV 89106                       Las Vegas, NV 89131                       1315
                                                                                    Las Vegas, NV 89115


Ashford, David 0000706                    Ashley James                              Ashley Morris
601 Cline St                              7613 Buckskin Avenue                      10899 Eden Ridge Avenue
Las Vegas, NV 89145                       Las Vegas, NV 89129                       Las Vegas, NV 89135



Ashley's Country Kitchen                  Astra Berrell                             Asurion Wireless insurance
Attn: Bankruptcy Dept. / Managing Agent   716 Starks Drive                          Attn: Bankruptcy Dept. / Managing A
9411 Madison Ave,                         Las Vegas, NV 89107



ATC Investments-Herman Bean               Atevalo, Juan 0000385                     Atilla Fried
Attn: Bankruptcy Dept. / Managing Agent   6012 Valley Flower Street                 7516 Bowles Drive
3610 Las Vegas Boulevard North            North Las Vegas, NV 89081                 Las Vegas, NV 89130
46
Las Vegas, NV 89115

Aubrey Carro                              Audio Visual Solutions                    Audrea Howard
9270 Japan Rose                           Attn: Bankruptcy Dept. / Managing Agent   3783 Sand Pier Street
Las Vegas, NV 89178                       400 South Rampart Boulevard               A
                                          180                                       Las Vegas, NV 89147
                                          Las Vegas, NV 89145
Audrey Windom
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Augustin Chavez
                                                                                    Page 17 of 107
                                                                                    Augusto, Amy 0000339
933 Radiant Star Street                   2120 Jadeleaf Court                       7135 Rebecca Road
Las Vegas, NV 89145                       Las Vegas, NV 89134                       Las Vegas, NV 89132



Aung, Nay 0000543                         Auni Hariri                               Aurelia Williams
3333 Misty Cove Court                     2122 Via Firenze                          224 Bengal Place
Las Vegas, NV 89117                       Henderson, NV 89044                       Las Vegas, NV 89145



Austin Ryan                               AutoZone                                  Autozone #3741
9524 Bluff Ledge Avenue                   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89149                       3185 E. Desert Inn                        9345 W Russell Rd



Awards West                               AXS.COM                                   Aya Zheng
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   5165 Wilbur Street
5525 S. Decatur Blvd., Suite 105          425 West 11th Street                      Las Vegas, NV 89119
                                          Suite 100


Azheem Spicer                             Aziza Lee                                 Babar Khera
52 Toggle Street                          300 Tybo Circle                           1718 Golden Arrow Drive
Henderson, NV 89012                       Las Vegas, NV 89110                       Las Vegas, NV 89169



Babara Werra                              Bacal, Rosaline 0000285                   Badger Daylighting Corp.
8117 Spice Island Court                   8918 King John Ct                         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89143                       Las Vegas, NV 89149                       75 Remittance Drive, Suite 3185



Bailey, Carl 0000438                      Baker, Ashley Hoover 0000014              Bangkok Orchid
2562 Casey Drive                          9358 Brigham Ave                          4662 East Sunset Road
Las vegas, NV 89120                       Las Vegas, NV 89178                       Henderson, NV 89014



Bank of America Plaza                     Barb Boschetto                            Barbara Calderon
Attn: Bankruptcy Dept. / Managing Agent   11439 Opal Springs Way                    322 Oak Canyon Drive
300 S. 4th Street                         Las Vegas, NV 89135                       Henderson, NV 89015



Barbara Diamond                           Barbara Garcia                            Barbara Krieger
2781 Jamie Rose Street                    1689 Silver Point Avenue                  8072 Wishing Well Road
Las Vegas, NV 89135                       Las Vegas, NV 89123                       Las Vegas, NV 89123



Barbara Molinari                          Barbara Puig                              Barbara Recarey
1575 South Lucerne Street                 4236 White Sands Ave,                     688 East Sole Addiction Avenue
Las Vegas, NV 89104                       Las Vegas, NV 89121                       Las Vegas, NV 89183
Barbara Slaten
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Barbara Terry
                                                                                    Page  18 of 107
                                                                                    Barbara Tissaw
4289 Avondale Avenue                      2517 La Fortuna Ave.                      4309 Mayflower Lane
Las Vegas, NV 89121                       Las Vegas, NV 89121                       Las Vegas, NV 89107



Barkan, Greg 0000514                      Barken, Greg 0000487                      Barker, Robert 0000323
11047 Ashboro Avenue                      7852 Evening Shadows Avenue               3943 Ebro Way
Las Vegas, NV 89135                       Las Vegas, NV 89131                       Las Vegas, NV 89103



Barnes, Terra 0000454                     Barney Adams                              Barney terry
509 Credence Avenue                       8926 Fort Crestwood Drive                 4426 Chipwood Court
Las Vegas, NV 89002                       Las Vegas, NV 89129                       North Las Vegas, NV 89032



Barr, Mostafa 0000709                     Barry Christopher                         Barry Cook
8117 Celina Hills                         3733 Hawaii Avenue                        8886 South Carradori Avenue
Las Vegas, NV 89131                       Las Vegas, NV 89104                       Las Vegas, NV 89148



Bashar Ali                                Bath & Body Works                         Baughman, Richard 0000478
5654 Bolton Valley Drive                  Attn: Bankruptcy Dept. / Managing Agent   6221 Arlington Avenue
Las Vegas, NV 89122                       2025 Festival Plaza Dr.                   Las Vegas, NV 89107



Bea c/o Anthem OBGYN                      Beau Adams                                Becky Barone
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   1720 Summerwood Circle
2405 West Horizon Ridge Parkway           4909 Canadian Drive                       Henderson, NV 89012
Suite 110
Henderson, NV 89052

Becky Blasius                             Bed Bath & Beyond                         Beda Chavez
1316 Calle Cantar                         Attn: Bankruptcy Dept. / Managing Agent   2609 North Magnet Street
Henderson, NV 89012                                                                 North Las Vegas, NV 89030



Beltran, Julio 0000397                    BEN                                       Ben Vargas
4881 Elaina Avenue                        2200 South Fort Apache Road               6841 Gold Nugget Drive
Las Vegas, NV 89120                       Las Vegas, NV 89117                       Las Vegas, NV 89122



Benjamin Akins                            Benjamin Childs                           Benjamin Jauma
2086 Lost Maple Street                    1938 Ottawa Dr.                           1028 Sweeping Vine Avenue
Las Vegas, NV 89115                       Las Vegas, NV 89169                       Las Vegas, NV 89183



Benjamin Kole                             Benjamin Trahan                           Bennallack, Guy 0000558
1032 Perfect Berm Lane                    6964 West Haldir Avenue                   6624 Tampa Court
Henderson, NV 89002                       Las Vegas, NV 89178                       Las Vegas, NV 89108
Bennet
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Bentley, Jane 0000699
                                                                               Page 19 of 107
                                                                               Benton, Stephanie 0000591
6376 Brianna Peak Court                   5075 S. Pecos Rd                     7701 W. Robindale Rd # 164
Las Vegas, NV 89142                       Jay Walk Cafe                        Las Vegas, NV 89113
                                          Las Vegas, NV 89120


Berdnia Godinaz                           Bernard Kessler                      Berrell, Astra 0000349
6223 Branded Brook Avenue                 4008 North Decatur Boulevard         716 Starks Drive
Las Vegas, NV 89156                       Las Vegas, NV 89130                  Las Vegas, NV 89107



Bertha Elias                              Beryl Parkerson                      Betsy Lemper
530 South 8th Street                      3020 Becks Hill Drive                1401 Chambolle Court
Las Vegas, NV 89101                       Las Vegas, NV 89134                  Las Vegas, NV 89144



Betsy Medrano                             Bette Thomas                         Better Business Bureau
1303 CherokeeLane                         2512 Cortina Avenue                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89106                       Henderson, NV 89074                  6040 S. Jones Blvd.



Betty Bufis                               Betty Knight                         Betyn, Nicholas 0000401
2758 Artic Street                         8640 Toscana Lane                    2724 Taylor Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89117                  Las Vegas, NV 89030



Bike Work, LLC                            Bill Buhnai                          Bill Lunoe
Attn: Bankruptcy Dept. / Managing Agent   4808 Straight Flush Drive            2040 Faywood Street
7450 W. Cheynne Ave.                      103                                  Las Vegas, NV 89134
#103                                      Las Vegas, NV 89122


Bill Marvin                               Bill Neal                            Bill Parker
7105 Sixshooter Drive                     1025 Norellat Road                   315 Salinas Dr.
Las Vegas, NV 89119                       Henderson, NV 89011                  Henderson, NV 89014



Bill Rassmussen                           Bill Rude                            Bill Valencia
2109 Echo Bay                             600 Brownlee Drive                   4597 West Scott Avenue
104                                       Henderson, NV 89015                  Las Vegas, NV 89102
Las Vegas, NV 89128


Bimitrious, Lazarakis 0000431             Bin Zhou                             Birhane, Sara 0000400
5112 Alta Drive                           6845 Carrera Drive                   6255 W Arby Avenue
Las Vegas, NV 89107                       Las Vegas, NV 89103                  Las Vegas, NV 89118



Blake Beynon                              Blanca Alcaraz                       Blanco Tacos
538 Candy Mint Avenue                     5900 Ablette Avenue                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89183                       Las Vegas, NV 89122
Blas Covarrubias
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Blizzard, Randy 0000035
                                                                                    Page
                                                                                    BLR
                                                                                         20 of 107
4655 San Rafael Ave                       6760 Hanson St                            Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89120                       Las Vegas, NV 89118                       631 North Stephanie Street
                                                                                    475
                                                                                    Henderson, NV 89014

Blue Advice, LLC dba Blue Results         Blue, Diane 0000703                       Blueberry Hill Family Restaurant
Attn: Bankruptcy Dept. / Managing Agent   6909 Wood Bark Dr                         Attn: Bankruptcy Dept. / Managing A
9536 Pacific View Dr                      Las Vegas, NV 89119



Bob Ciaramella                            Bob Gilbert                               Bob Keller
1326 Dusty Sage Court                     7501 West Lake Mead Boulevard             2504 Quail Canyon Ave.
Henderson, NV 89014                       Ste. 100                                  Henderson, NV 89074
                                          Las Vegas, NV 89128


Bob Kopet                                 Bob Wade                                  Bobbi Rubio
3806 Pamplona Street                      5234 Sandstone Drive                      28 Belle Essence Avenue
Las Vegas, NV 89103                       Las Vegas, NV 89142                       Las Vegas, NV 89123



Bobby Scott                               Bobette Townson                           Boka, Gloria/Leonard 0000121
3973 Lancome Street                       7516 Mardean Court                        188 La Serna St
Las Vegas, NV 89115                       Las Vegas, NV 89131                       Henderson, NV 89074



BOLMER                                    Bolmer Restoration                        Bong Domingo
Attn: Bankruptcy Dept. / Managing Agent   1027 S. Rainbow Blvd #167                 5926 Bellerive Street
5 Cactus Garden Drive                     Las Vegas, NV 89145                       Las Vegas, NV 89113
Henderson, NV 89014


Bonnie Holland                            Bonnie Weiser                             BOOM ROOTER & HYDRO-JETTININ
601 Canyon Road                           6233 Harbor Master Street                 Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89002                       North Las Vegas, NV 89031



Boot Barn                                 BOSCH PARTS & SERVICE                     Boulder Food Mart
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
4250 East Bonaza                                                                    4620 Boulder Hwy



Boulder Station                           Boyer, Cheryl 0000455                     Boyer, John 0000176
Attn: Bankruptcy Dept. / Managing Agent   1147 Grass Pond Place                     3726 S Las Vegas Blvd #2112
4111 Boulder Hwy,                         Unit 103                                  Las Vegas, NV 89120
                                          Henderson, NV 89002


Bradford, Len 0000223                     Bradley Jones                             Branda Ward
11736 San Rossore Ct                      7009 Pacific Coast Street                 1402 Santa Margarita Street
11736 San Rossore, CT 89183               Las Vegas, NV 89148                       Las Vegas, NV 89146
Brandi Dimas
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Brandon Curtis
                                                                                 Page 21 of 107
                                                                                 Brandon Johnson
5613 Grinding Rock Way                 2908 Currant Lane                         257 Cadence View Way
Las Vegas, NV 89122                    Henderson, NV 89074                       Henderson, NV 89011



Brandon Pierce                         Brandy Martin                             Braulio Iniguez Sagrero
4735 Portola Vista Avenue              7950 W Flamingo Rd                        1921 Hart Avenue
Las Vegas, NV 89139                    Unit 1066                                 Las Vegas, NV 89032
                                       Las Vegas, NV 89147


Brenda Doll                            Brenda Reyes                              Brennard, Paul 0000366
600 Greenhurst Road                    8829 Horizon Wind Ave.                    3666 Algonquin Drive
Las Vegas, NV 89145                    Las Vegas, NV 89128                       Las Vegas, NV 89169



Brenner, Tom 0000179                   Brett Miller                              Brian Arias
177 E Arlington St                     543 Heswall Court                         2750 Herron Hills Street
Satelight Beach, FL 32937              Henderson, NV 89014                       Las Vegas, NV 89156



Brian Gordon                           Brian Macfarlen                           Brian Norensberg
680 Italian Roast Court                4453 Anatone Drive                        8129 Bay Harbor Drive
Henderson, NV 89052                    Las Vegas, NV 89147                       las Vegas, NV 89128



Brian Quock                            Briana Irvin                              Brickhouse Security
3618 Wireless Court                    3205 Mastercraft Avenue                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89129                    North Las Vegas, NV 89031                 980 Avenue of the Americas



Brittany Johnson                       Brittany Riles                            Broadly
4702 Randall Drive                     1720 West Bonanza Road                    Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89122                    19
                                       Las Vegas, NV 89106


Brooke Roberts                         Brown & Joseph LLC                        Brown, David 0000097
2551 West Avenue                       Attn: Bankruptcy Dept. / Managing Agent   2949 S Decatur Blvd #1
North Las Vegas, NV 89032              P.O. Box 59838                            Las Vegas, NV 89102



Brown, James 0000467                   Bruce Kronenberg                          Bruce Myers
6128 maverick street                   108 South Malard Street                   94 Glendive Street
Las Vegas, NV 89130                    Las Vegas, NV 89107                       Henderson, NV 89012



Bruce Schultz                          Bruce Sheffield                           Bruno Fortunato
2514 Siesta Avenue                     8450 West Fisher Avenue                   9980 South Trailing Vine Street
Las Vegas, NV 89121                    Las Vegas, NV 89149                       Las Vegas, NV 89183
                  Case 21-11824-abl
Bryant, Joey 0000213
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Bubba Gump Shrimp
                                                                                    Page 22 of 107
                                                                                    Bugash, Gary 0000395
6572 Round Stone Bog Ave                  Attn: Bankruptcy Dept. / Managing Agent   9300 Empire Rock street
Las Vegas, NV 89139                       39 Pier Ste 211                           Las Vegas, NV 89143



Bugsy's Blinds, LLC                       Burk Pinkas                               Burren, Ray 0000090
Attn: Bankruptcy Dept. / Managing Agent   6211 East Great Smoky Avenue              2164 Shady Side Ct
3119 W. Post Rd.                          Las Vegas, NV 89156                       Henderson, NV 89052



byram tichenor                            Byron Barnum                              C.R.L. Auto Glass Inc.
8028 Yucca Springs Drive                  2200 South Fort Apache Road               Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89129                       1207, Bldg. 26                            762 Ezzat St.
                                          Las Vegas, NV 89117


Cadena, Daniel 0000409                    Caesar Linq LLC                           Cafe 8
2840 S Sandhill Rd                        Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89121                       3535 S. Las Vegas Blvd.                   8 Fishermans Wharf



Cafe Bellini-235                          Cafe Mason                                Cafe Zupas
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          320 Mason St



Callaghan, Susan 0000596                  Calportland                               Calvin Dixon & Yolanda Lee
2729 Eagle Springs Court                  Attn: Bankruptcy Dept. / Managing Agent   10995 Stags Leap Court
Las Vegas, NV 89117                       4005 dean Martin Dr.                      Henderson, NV 89052



Cambal, Cameel 0000262                    Cameron Hoesel                            Cameron Weiss
5428 Bazelton St                          8184 Loma Del Ray Street                  2200 South Fort Apache Road
North Las Vegas, NV 89081                 Las Vegas, NV 89131                       2091
                                                                                    Las Vegas, NV 89117


Candice Ortiz                             Candy Warren                              Capital One Bank
723 Canyon Country Circle                 689 Anne Lane                             Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89002                       Henderson, NV 89015                       P.O. Box 60599



CAPZOOL.COM                               Cardena's Mobile Mechanic                 Cardenas
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A




Carl Chamberlain                          Carl Garrett                              Carl Hank
7032 Dillseed Drive                       5563 Lonesome Biker Lane                  1417 Fay Boulevard
Las Vegas, NV 89131                       Las Vegas, NV 89113                       Las Vegas, NV 89108
Carl Ignacio
                  Case 21-11824-abl       Doc 1
                                          Carl Long
                                                   Entered 04/12/21 16:34:25        Page  23 of 107
                                                                                    Carl Salas
6800 Rio Rancho Way,                      8925 Medicine Wheel Avenue                2932 Eaglestone Circle
Las Vegas, NV 89122                       Las Vegas, NV 89143                       Las Vegas, NV 89128



Carl Thomas                               Carla Chambers                            Carla Garcia
3038 San Mamete Avenue                    4025 North Torrey Pines Drive             3123 Inlet Bay Avenue
Las Vegas, NV 89141                       Las Vegas, NV 89108                       North Las Vegas, NV 89031



Carlos A. Gonzalez                        Carlos Borges                             Carlos Cricca
Attn: Bankruptcy Dept. / Managing Agent   7770 Villa Del Mar Avenue                 3276 River Glorious Lane
264 Tyler Chanel Ct.                      Las Vegas, NV 89131                       Las Vegas, NV 89135



Carlos Tisbe                              Carlotta Hardmon                          Carlton Wall
6418 Inwood Park Court                    4592 South Glenn Davis Drive              6825 Groveview Lane
Las Vegas, NV 89130                       Las Vegas, NV 89121                       Las Vegas, NV 89103



Carly Smith                               Carmen Gomez                              Carmen Martinez
2324 Sherman Place                        1204 Gallery Shores Drive
Las Vegas, NV 89102                       Las Vegas, NV 89128



Carmine Uvino                             Carol Kern                                Carol Louck
5368 Polizze Avenue                       3025 Kaibab Avenue                        2001 Sun Cliffs Street
Las Vegas, NV 89141                       Las Vegas, NV 89101                       Las Vegas, NV 89134



Carol Omega                               Carol Rayfield                            Carol Rayfiled
3630 Mc Kinley Avenue                     8021 Glimmer Glass Avenue                 8021 Glimmer Glass Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89178                       Las Vegas, NV 89178



Carol uptown                              Carol Wright                              Carolyn Barnes
3010 North Torrey Pines Drive             276 La Cuenta Circle                      7060 Seat Wall Road
Las Vegas, NV 89108                       Henderson, NV 89074                       Las Vegas, NV 89148



Carolyn Girardi                           Carrie Gonzalez                           Carson Hall
1013 Pleasant Run Court                   206 Newburg Avenue                        4539 Carriage Lane
Henderson, NV 89011                       North Las Vegas, NV 89032                 Las Vegas, NV 89119



Carver, Ernie 0000333                     Casa Don Juan                             Casa la Golondrina
912 Anchor Dr                             Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89015                       3460 E. Sunset Rd.
                  Case 21-11824-abl
Casablanca Condos, Elenor 0000087
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Casandra Wabara
                                                                                    Page 24 of 107
                                                                                    Casey Galima
145 Royal Crest Cir                       2717 Bayo Court                           7078 Orange Grove Ln.
Bldg 1 Unit 126                           Las Vegas, NV 89102                       Las Vegas, NV 89119
Las Vegas, NV 89169


Cash America                              Castile, Domonic 0000418                  Cat Dang
Attn: Bankruptcy Dept. / Managing Agent   5260 Island Chain Road                    4664 Livermore Avenue
307 S. Decatur Blvd.                      Las Vegas, NV 89118                       Las Vegas, NV 89120



Catherine Delee                           Catherine Guillet                         Cathi Muckle
8456 Walker Gardens Place                 3094 Quail Crest Avenue                   8385 West Ford Avenue
Las Vegas, NV 89166                       Henderson, NV 89052                       Las Vegas, NV 89113



Cathy Castillo                            Cathy Couce                               Caudill, George 0000345
11184 Saddle Iron Street                  2024 Aspen Brook Drive                    1019 Cove Palisades
Las Vegas, NV 89179                       Henderson, NV 89074                       North Las Vegas, NV 89031



Cayan                                     Caze, Noah 0000430                        CBA Services
Attn: Bankruptcy Dept. / Managing Agent   8055 Mosaic Sunrise Lane                  Attn: Bankruptcy Dept. / Managing A
P.O. BOX 6600                             Las Vegas, NV 89166



CCI Surety, Inc.                          CCLV (Circus Circus)                      Cecilia Honeycutt
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   8928 Medicine Wheel Avenue
1710 Douglas Dr. N                        2880 S. Las Vegas Blvd.                   Las Vegas, NV 89143



Cecilia Kliewer                           Celyn Cruto                               Cenan Friday
4475 East El Como Way                     6315 Navajo Gorge Court                   7867 Howard Dade Avenue #
Las Vegas, NV 89121                       Las Vegas, NV 89142                       Las Vegas, NV 89129



Cervo, Renee 0000523                      Cesar & Juan Carlos Plasencia             Cesar A Diaz Santibanez
2467 Sabado Street                        809 Hedge Way                             1324 Labrador Drive
Las Vegas, NV 89121                       UNIT 1                                    Las Vegas, NV 89142
                                          Las Vegas, NV 89110


Cesar Barrera                             CH3LV                                     Chad Smith
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   2451 North Rainbow Boulevard #UN10
8764 Raondrop Canyon Ave                  3525 W Russell Rd                         Las Vegas, NV 89108



Chantal Bonifatto                         Charles Barr                              Charles Bulfer
10204 Bristol Peak Avenue                 4328 Hanford Avenue                       549 East Saint Louis Avenue
Las Vegas, NV 89166                       Las Vegas, NV 89107                       Las Vegas, NV 89104
Charles Goldburg
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Charles H League III
                                                                                    Page  25 of 107
                                                                                    Charles Haycox
4468 Don Quixote Street                   6032 N Leaping Foal St                    9354 Natoma Station Place
Las Vegas, NV 89121                       North Las Vegas, NV 89081                 Las Vegas, NV 89123



Charles Mann                              Charlie (prop manager)                    Charlie Abner
542 Greenbriar Townhouse Way              6260 Fairwood Avenue                      9104 Covered Wagon Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89107                       Las Vegas, NV 89117



Charlie Cunningham                        Cheapoair.com                             Chefach Holdings (Dawn)
1020 Padre Island Street                  Attn: Bankruptcy Dept. / Managing Agent   1433 Santa Anita Drive
Las Vegas, NV 89128                                                                 Las Vegas, NV 89119



Cherish Sabala                            Cheryl Cooper                             Cheryl Forte
8360 Lodge Haven Street                   2781 Jim Hampton Court                    5848 Arandas Court
Las Vegas, NV 89123                       Las Vegas, NV 89117                       Las Vegas, NV 89103



Cheryl Simmons                            Chet Opheikens                            Chevron
4330 Shalimar Avenue                      28 Brays Island Drive                     Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89115                       Henderson, NV 89052



Cheyenne Williams                         Chief Septic & Sewer, LLC                 Chika Muotto
9489 Cormorant Lake Way                   Attn: Bankruptcy Dept. / Managing Agent   80 Teton Pines Drive
Las Vegas, NV 89178                       5530 Casa Monica Court                    Henderson, NV 89074



Chimera Golf Club                         Ching Lee                                 Chloe Fletcher
Attn: Bankruptcy Dept. / Managing Agent   7300 West Pirates Cove Road               1840 Featherbrook Avenue
901 Olivia Pkwy,                          1014                                      North Las Vegas, NV 89031
                                          Las Vegas, NV 89145


Chris Baudar                              Chris Black                               Chris Cherry
1515 Hialeah Drive                        1795 Spanish Sky Avenue                   56 East Serene Avenue
Las Vegas, NV 89119                       Las Vegas, NV 89183                       Las Vegas, NV 89123



Chris Eissler                             Chris Fabian                              Chris Gordon
314 Brent Court                           8176 Wildfire Street                      7717 Aplin Avenue
Henderson, NV 89074                       Las Vegas, NV 89123                       Las Vegas, NV 89145



Chris Ibarreta                            Chris Kane                                Chris Kwan
2188 Tedesca Drive                        3113 Honeysuckle Avenue                   9324 Aventrurine Court
Henderson, NV 89052                       North Las Vegas, NV 89031                 Las Vegas, NV 89148
Chris Massey
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Chris Scults
                                                                                Page  26 of 107
                                                                                Chris Stacey
5316 Westleigh Avenue                 657 Greenbriar Townhouse Way              701 Tandoori Lane
Las Vegas, NV 89146                   Las Vegas, NV 89121                       Las Vegas, NV 89138



Chrissy Rice                          Christal Garcia                           Christensen, Sandra 0000669
3611 West Arby Avenue                 8608 Rowland Bluff Avenue                 3321 Hackney Horse Ct
Las Vegas, NV 89118                   Las Vegas, NV 89178                       Las Vegas, NV 89122



Christian Lorea                       Christian Orozco                          Christian Ramos
1042 Palmerston Street                5231 South Lindell Road                   5301 Indian Meadow Court
Las Vegas, NV 89110                   Las Vegas, NV 89118                       Las Vegas, NV 89130



Christina Fisher                      Christine Castillo                        Christine Pina
417 E. Merlayne Dr.                   8120 Skytop Ledge Avenue                  7950 Trail Dust Drive
Apt 125                               Las Vegas, NV 89178                       Las Vegas, NV 89113
Henderson, NV 89011


Christopher Ciullo                    Christopher D Reynolds                    Christopher Drummond
2526 Casey Drive                      Attn: Bankruptcy Dept. / Managing Agent   2365 Rawhide Street
Las Vegas, NV 89120                   7062 Mandy Scarlet Ct.                    Las Vegas, NV 89119



Christopher Fisher                    Christopher I Miranda                     Christopher Kulczyk
206 Torrey Morgan Way                 2151 Allegiance Drive                     5708 Savant Court
Henderson, NV 89074                   North Las Vegas, NV 89032                 Las Vegas, NV 89149



Christopher Parks                     Christopher Vance                         Christy Gimeno
10754 Crosley Field Avenue            7521 Bush Garden Avenue                   8288 Harvest Spring Place
Las Vegas, NV 89166                   Las Vegas, NV 89129                       Las Vegas, NV 89143



Christy Paciolla                      Chuck & Bonnie Banks                      Chuck Boring
10659 Habersham Court                 760 East Eldorado Lane                    668 Peachy Canyon Circle
Las Vegas, NV 89183                   Las Vegas, NV 89123                       Las Vegas, NV 89144



Chuck Gagliardo                       Chuck Price                               Chuck Salerno
1050 Whitacre Court                   5200 Overland Avenue                      2288 Coral Ridge Avenue
Las Vegas, NV 89123                   Las Vegas, NV 89107                       Henderson, NV 89052



Chun Shen-Levin                       Chung Tram                                Cili @ Bali Hai
2056 Scenic Sunrise Drive             616 Moontide Court                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89117                   Henderson, NV 89011                       5160 South Las Vegas Boulevard
Cindy Dileo
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Cindy Hanks
                                                                                    Page  27 of 107
                                                                                    cindy herlihy
5431 Dancing Bear Drive                   2034 Ottawa Drive                         1585 Deer Meadow Drive
Las Vegas, NV 89113                       Las Vgeas, NV 89169                       Henderson, NV 89012



Cindy Zitney                              Cinthia Vincent                           City Express
9724 Almenia Street                       3450 Erva Street                          Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89178                       Building J Unit 146                       4730 W. Cheyenne
                                          Las Vegas, NV 89117


City of Henderson                         City of Las Vegas                         City of Las Vegas Business Licens
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
PO Box 95050                              Development Services Center               Business Licensing
                                          333 N. Rancho Dr.                         P.O. Box 748028


City of North Las Vegas                   Clarence Okamoto                          Clark County Assessor
Attn: Bankruptcy Dept. / Managing Agent   1185 Pleasant Brook Street                Attn: Bankruptcy Dept. / Managing A
2250 N. Las Vegas Blvd                    Las Vegas, NV 89142                       500 S. Grand Central Pkwy.
Ste. 110                                                                            2nd Floor


Clark County Building Department          Clark County Clerk                        Clark County Credit Union
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
4701 W. Russell Rd.                       Box 551604                                303 S. Water St,



Clark County Recorder's Office            Claude Merrill                            Claudet Shannon
Attn: Bankruptcy Dept. / Managing Agent   1739 Talon Avenue                         10408 Bent Willow Avenue
500 S. Grand Central Pkwy                 Henderson, NV 89074                       Las Vegas, NV 89129



Claudia Lopez                             Claudie Tyler                             Clay McDermott
620 North Valley View Boulevard           3724 Fuselier Drive                       225 Shadow Lane
Las Vegas, NV 89107                       North Las Vegas, NV 89032                 Las Vegas, NV 89106



Clayton Boltz                             Clearme.com                               Cleo Allen
6604 Grand Concourse Street               Attn: Bankruptcy Dept. / Managing Agent   2101 Bachelor Court
Las Vegas, NV 89166                                                                 Las Vegas, NV 89128



Clifford, James 0000632                   Clifton Larson Allen LLP                  Clifton Larson Allen LLP
2143 Allegiant Drive                      Attn: Bankruptcy Dept/Managing Agent      Attn: Bankruptcy Dept. / Managing A
North Las Vegas, NV 89032                 10845 Griffith Peak Dr., Suite 550        PO Box 31001-2418
                                          Las Vegas, NV 89135


Clinton Foster                            Clock Shark, LLC                          Clow, Ryan 0000648
8420 Lost Gold Avenue                     Attn: Bankruptcy Dept. / Managing Agent   3201 Dancing Hills
Las Vegas, NV 89129                       3221 Cohasset Rd.                         Henderson, NV 89052
                                          Suite 100
Coastabusiness.com
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Coffee Bean
                                                                                    Page  28 of 107
                                                                                    Coki Inglove
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   10513 Star Quest Avenue
                                                                                    Las Vegas, NV 89144



Colleen Wright                            Commerce Payment Systems                  Compliance Depot
719 Iron Bridge Street                    Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89178                       1465 Bradway                              4000 International Parkway



Compuchecks.com                           Concentra                                 Connie Mcloed
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   944 Granger Farm Way
                                          PO Box 9010                               Las Vegas, NV 89145



Connie Ramsey                             Constance A Toney                         Constance Myers
7083 Hickory Post Ave.                    5461 Loco Weed Court                      11242 Aurora Cove Court
Las Vegas, NV 89179                       Las Vegas, NV 89118                       Las Vegas, NV 89141



Consuelo Alvrran                          COOK, Charmaine/JASON 0000206             Cool Box Las Vegas, NV
1213 Parliament Place                     6144 Talbot Springs Court                 Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89110                       North Las Vegas, NV 89081                 125 Miller Avenue



Coop, Nicole 0000700                      Cooper Garret                             Cordero Brady
10648 Meadow Mist Ave                     3713 Colonial Drive                       2729 Kona Crest Avenue
Las Vegas, NV 89135                       Las Vegas, NV 89121                       Henderson, NV 89052



Core & Main                               Corey Phillips                            Corey Williams
Attn: Bankruptcy Dept. / Managing Agent   7741 Amberwood Peak Court                 9384 Outer Banks Avenue
2829 Losee Rd                             Las Vegas, NV 89166                       Las Vegas, NV 89149



Coroban, Diana 0000601                    Corp, John 0000094                        Corre, Emmannuel 0000013
10552 Pine Pointe                         8769 Frasure Falls Ave                    1950 Barrel Oak Ave
Las Vegas, NV 89144                       Las Vegas, NV 89178                       North Las Vegas, NV 89031



Cory Leaders                              Corzo, Miguel 0000633                     Cosme Monarrez
8214 Belmont Valley Street                6315 Blushing Willow Street               3841 Pastel Ridge Street
Las Vegas, NV 89123                       North Las Vegas, NV 89081                 North Las Vegas, NV 89032



Country Ford                              Courtyard San Francisco Airport           Craig Bell
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   5508 Indian Hills Avenue
280 N. Gibson Rd.                         1050 Bayhill Drive                        Las Vegas, NV 89130
Craig Dennis
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Craig Tevlov
                                                                                    Page  29 of 107
                                                                                    Craigslist.com
6200 Shelter Creek Avenue                 2770 Sweet Willow Lane                    Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89110                       Las Vegas, NV 89135



Crane, Jack 0000691                       Creative Embroidery Inc.                  Crystal Hoag
600 West Jackson Ave                      Attn: Bankruptcy Dept. / Managing Agent   3714 Cannon Avenue
A Toyko Casino                            330 E. Moberly Ave.                       Las Vegas, NV 89121
Las Vegas, NV 89106


Crystal Miller                            Crystal Stinehart                         Cui, Allan 0000010
3075 Palora Avenue                        10038 Crisp Clover Street                 1309 Del Mar St #4
Las Vegas, NV 89121                       Las Vegas, NV 89183                       Las Vegas, NV 89119



Culpepper, GUS 0000356                    Cunningham, Greg 0000659                  Cunningham, Jody 0000165
5272 Jacala Street                        8318 Serling Harbor Court                 2408 Alpine Meadows Ave
Las Vegas, NV 89122                       Las Vegas, NV 89117                       Henderson, NV 89074



Customer Lobby, LLC                       Customeyes Cameras LLC                    CVS Pharmacy
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
2020 Milvia St., Suite #400               888 I-70 Industrial Dr.



Cynthia Dixon                             Cynthia Hammonds                          Cynthia Hughes
6005 North Leaping Foal Street            3737 Corte Bella Hills Avenue             2146 Running River Road
North Las Vegas, NV 89081                 North Las Vegas, NV 89081                 Henderson, NV 89074



Cynthia Vodovoz                           Daigle, Edward 0000645                    Dale Johnson
1904 South 17th Street                    5759 Deer Valley Drive                    2404 Willow Wren Drive
Las Vegas, NV 89104                       Las Vegas, NV 89156                       North Las Vegas, NV 89084



Dale Lackey                               Dale R Rowe                               Dalina Brown
4123 Glass Lantern Drive                  3531 East Oreana Avenue                   40 Lomita Heights Drive
North Las Vegas, NV 89032                 Las Vegas, NV 89120                       Las Vegas, NV 89138



Damian Parhns                             Damon Sagcic                              Dan Cabaz
8224 Timely Treasures Avenue              1695 Home Court                           481 Macbrey Drive
Las Vegas, NV 89178                       Henderson, NV 89014                       Las Vegas, NV 89123



Dan Duval                                 Dan Morales                               Dan Murphy
3025 Old Salt Circle                      106 Muddy Creek Avenue                    10366 Midseason Mist Street
Las Vegas, NV 89117                       Las Vegas, NV 89123                       Las Vegas, NV 89183
Dan Trombi
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Dana Bradley
                                                                               Page 30 of 107
                                                                               Dana Hadley
1321 South Lindell Road                   10299 Maggira Place                  7250 South Tenaya Way
Las Vegas, NV 89146                       Las Vegas, NV 89135                  suite 100
                                                                               Las Vegas, NV 89113


Dana Kepner Co                            Dana Lee                             Daniel Carey
Attn: Bankruptcy Dept. / Managing Agent   112 Candlelight Street               3489 1 Nation Avenue
180 Cassia Way #500                       Las Vegas, NV 89145                  Las Vegas, NV 89121



Daniel Craig Leavitt                      Daniel Dalera                        Daniel Fernandez
4901 West Desert Inn Road                 8812 Borla Drive                     3324 Indian Shadow Street
Las Vegas, NV 89146                       Las Vegas, NV 89117                  104
                                                                               Las Vegas, NV 89129


Daniel Jose                               Daniel Liswood                       Daniel McLeod
6459 Silent Sun Avenue                    2017 Travis Street                   1762 Tassel Fern Avenue
Las Vegas, NV 89142                       North Las Vegas, NV 89030            Las Vegas, NV 89183



Daniel Rios                               Daniel Robinson                      Daniel Rodriguez
8500 Soneto Lane                          1747 Duarte Drive                    825 North Lamb Boulevard
Las Vegas, NV 89117                       Henderson, NV 89014                  245
                                                                               Las Vegas, NV 89110


Daniel T Rios                             Daniel Wise                          Danielle Hamdan
8500 Soneto Lane                          199 Rocky Star Street                330 Palisades Drive
Las Vegas, NV 89117                       Henderson, NV 89012                  Henderson, NV 89014



Danielle, John 0000652                    Danny capella                        Danny Jahn
4770 Spring Mountain Suite 104            895 Sir Winston Street               3295 Redwood Street
Las Vegas, NV 89102                       Henderson, NV 89052                  Las Vegas, NV 89146



Darell Moore                              Darlene Griffith-Burch               Darnell Coleman
11147 Gold Hitt Court                     728 Miller Avenue                    4748 Pinon Pointe Road
Las Vegas, NV 89179                       North las Vegas, NV 89030            Las Vegas, NV 89115



Darrel Wayne Morrow                       Darrell L Dawkins                    Darren Bakken
104 KolaStreet                            2269 Georgia Pine Court              5471 Tea Leaf Street
Henderson, NV 89015                       Las Vegas, NV 89134                  North Las Vegas, NV 89031



Darren Bryan                              Darren Sher                          Darrin Baker
416 Vassar Lane                           10371 Walking View Court             5828 West Maynard Avenue
Las Vegas, NV 89107                       Las Vegas, NV 89135                  Las Vegas, NV 89108
                  Case 21-11824-abl
Dasilva, Douglas 0000574
                                      Doc 1
                                      Dat Tran
                                               Entered 04/12/21 16:34:25   Page 31 of 107
                                                                           Dave Arias
2540 Fremont                          6244 Small Point Drive               6024 Reflecrest Ave
Las Vegas, NV 89104                   Las Vegas, NV 89108                  Las Vegas, NV 08915



Dave Assenzio                         David Hollaway                       David Alex
5216 White Coyote Place               1841 Somersby Way                    1101 Las Vegas Boulevard North
Las Vegas, NV 89130                   Henderson, NV 89014                  1125
                                                                           Las Vegas, NV 89101


David Beason                          David Benning                        David Bentley
2012 Pinion Springs Drive             4940 East Tropicana Avenue           4135 Comb Circle
Henderson, NV 89074                   Las Vegas, NV 89121                  Las Vegas, NV 89104



David Braun                           David Chapla                         David Cooper
2972 Copper Cove Drive                5213 Painted Lakes Way               3400 Cabana Drive
Henderson, NV 89074                   Las Vegas, NV 89149                  1110
                                                                           Las Vegas, NV 89122


David Diaz                            David Hamilton & Claude Snyder       David Holmes
1529 Hollow Tree Drive                3725 North Rosecrest Circle          2150 Indigo Creek Avenue
North Las Vegas, NV 89032             Las Vegas, NV 89121                  Henderson, NV 89012



David Humdy/ Cherry Lashes            David Jackson                        David Kayvon
5775 South Rainbow Boulevard          5120 1st Sun Street                  350 South Decatur Boulevard
100                                   North Las Vegas, NV 89081            Las Vegas, NV 89107
Las Vegas, NV 89118


david lanza                           David McKinnon                       David Morgan
10133 Whitney Falls Court             8816 Rainbow Ridge Drive             5812 Heron Avenue
Las Vegas, NV 89148                   Las Vegas, NV 89117                  Las Vegas, NV 89107



David Oder                            David Osborne                        David Parresol
2720 Snow Cap Circle                  2052 Jade Hills Court                3101 North Leafwood Street
Las Vegas, NV 89117                   Las Vegas, NV 89106                  Las Vegas, NV 89108



David Prandi                          David Sipes                          David Wang
5571 Hobble Creek Drive               1789 Crystal Stream Avenue           7067 Salt Marsh Court
Las Vegas, NV 89120                   Henderson, NV 89012                  Las Vegas, NV 89148



David Yun                             David Zajac                          David-All in Home Repair
2900 Sunridge Heights Parkway         10544 Torre De Nolte Street          1231 East Sahara Avenue #1229
1216                                  Las Vegas, NV 89141                  Las Vegas, NV 89104
Henderson, NV 89052
                   Case 21-11824-abl
Davis, Karen 0000436
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Dawes, Robert 0000275
                                                                                    Page 32 of 107
                                                                                    Dawn Foods-Debbie
5410 Rottweiler Court                     7804 Idle Spring Ct                       7055 South Decatur Boulevard
Las vegas, NV 89131                       Las Vegas, NV 89131                       110
                                                                                    Las Vegas, NV 89118


Dawod Ansary                              De Ette Lambert                           Dean DeCristoforo
6870 Spring Mountain Road                 1401 Iron Hills Lane                      3820 Wiggins Bay st
Las Vegas, NV 89146                       Las Vegas, NV 89134                       203
                                                                                    Las Vegas, NV 89129


Dean Stucker                              Debbie Cook                               Debbie Huntington
9985 West Tropical Parkway                1405 Mink Creek Drive                     7410 Darby Avenue
Las Vegas, NV 89149                       Las Vegas, NV 89117                       Las Vegas, NV 89117



Deborah Castleton                         Deborah Perkins                           Debra eBat
2724 Port of Call Drive                   2313 Mariposa Avenue                      5912 Gordon Avenue
Las Vegas, NV 89128                       Las Vegas, NV 89104                       Las Vegas, NV 89108



Debra Hall                                Debra Stanton                             DeeAnn Collins
461 Leighann Road                         838 Blankenship Avenue                    10125 Dove Row Avenue
Henderson, NV 89015                       Las Vegas, NV 89106                       Las Vegas, NV 89166



Deena Green                               DEKRA EH 584                              Del Sagers
465 Green Gables Avenue                   Attn: Bankruptcy Dept. / Managing Agent   285 Wharf Landing Street
Las Vegas, NV 89183                       10611 S. Eastern                          Henderson, NV 89074



Del Taco                                  Deldadillo, Mauricio 0000246              DeLeon, Marie 0000069
Attn: Bankruptcy Dept. / Managing Agent   1145 Care Peak Ct                         37 Chesney Dr
                                          Las Vegas, NV 89110                       Henderson, NV 89074



Delfarto, Dominique 0000568               Delius Solliano                           Delta Airlines
1771 Nuevo Road                           10807 Muscari Way                         Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89014                       Las Vegas, NV 89141



Denise Kingstad                           Denise Lin                                denise paufaw
201 East Delamar Drive                    8000 West Badura Avenue                   10404 Fuji Court
Henderson, NV 89015                       1032                                      Las Vegas, NV 89129
                                          Las Vegas, NV 89113


Denise Zhou                               Dennis Boyd                               Dennis J Vanderhyde
2955 Aqualine Court                       2937 Mount Hope Drive                     2293 N. Exeter Drive
Las Vegas, NV 89117                       Las Vegas, NV 89156                       Unit D
                                                                                    Las Vegas, NV 89156
Dennis Moore
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Dennis Pence
                                                                                Page 33 of 107
                                                                                Dera Vasquez
5975 Via Capri                        1024 Overture Drive                       10120 Coluter Pine Avenue
Las Vegas, NV 89122                   Las Vegas, NV 89123                       Las Vegas, NV 89129



Dereck Greenlee                       Derek J Anderson                          Derick Soltero
1850 Silver Whisper Avenue            Attn: Bankruptcy Dept. / Managing Agent   1039 Via San Gallo Court
Las Vegas, NV 89183                   1350 W. Horizon Ridge Parkway             Henderson, NV 89011
                                      Apt. 1623


Derik Paddock                         Dermont Galvin                            Derrick Kensey
1425 Palm Drive                       2668 Ridgewater Circle                    636 Bright Valley Ln.
Henderson, NV 89011                   Henderson, NV 89074                       Henderson, NV 89011



Derrick Kinsey                        Desco LLC                                 Desert Hills Baptist Church
636 Bright Valley Lane                Attn: Bankruptcy Dept. / Managing Agent   4401 South Nellis Boulevard
Henderson, NV 89011                   44 Barkley Circle                         Las Vegas, NV 89121



Desiree Brantley                      Desiree Mckiski                           Destyny Martinez
2539 Tuskegee Street                  2101 Arpeggio Avenue                      10928 Toscano Gardens Street
North Las Vegas, NV 89030             Henderson, NV 89052                       Las Vegas, NV 89141



Deverya, Fatima 0000172               Devore, Mandie 0000474                    Diamond Chinese Restaurant
8871 Tomnitz Ave                      3608 E Cartier Avenue                     Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89178                   North Las Vegas, NV 89030



Diamond Johnson                       Diana Adair                               Diana Bradley
4638 Englidh Lavender Avenue          2118 Spring Water Drive                   3111 Burnham Avenue
North Las Vegas, NV 89031             Las Vegas, NV 89134                       Las Vegas, NV 89169



Diana pfeiffer                        Diana PM - Adobe Villas Apts              Diana Prewitt
690 Turtlewood Place                  3550 East Lake Mead Boulevard             725 Bedford Road
Henderson, NV 89052                   Las Vegas, NV 89115                       Las Vegas, NV 89107



Diane Spaur                           Dianna Shumway                            Dianne G Smith
7745 West Allano Way                  405 La Jolla Drive                        2399 Sugargrove Trail Northeast
Las Vegas, NV 89128                   Henderson, NV 89015                       Leland, NC 28451



Dianne Hampton                        Diaz, Juan 0000161                        Diego J Yanez
4704 Quantana Court                   1101 Ingraham St                          Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89102                   Las Vegas, NV 89101                       3106 Palora Ave
                  Case 21-11824-abl
Dierdorf, Angela 0000547
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Digna Lora
                                                                                    Page  34 of 107
                                                                                    Diretha Bakari
3502 Legendary Drive                      10847 Chartwell Court                     1584 Spring Rain Road
Las Vegas, NV 89121                       Las Vegas, NV 89135                       Las Vegas, NV 89142



Disalvo, Susan 0000464                    Discount Tire                             Discovery Gardens Child Care
833 Aspen Peak Loop                       Attn: Bankruptcy Dept. / Managing Agent   555 Page Street
Unit 2713                                 8324 W. Charleston                        Las Vegas, NV 89110
Las vegas, NV 89011


Dixie Meyer                               Djoko Susilo                              DMV
916 Ambusher Street                       3420 Samsara Circle                       Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89014                       North Las Vegas, NV 89032



DNH*Domain Hosting Srvcs                  Dolores Bonham                            Domingo Cardona
Attn: Bankruptcy Dept. / Managing Agent   5791 Douglas EverettStreet                855 Coastal Beach Road
                                          Las Vegas, NV 89120                       Henderson, NV 89002



Dominic Docchio                           Dominique Meiers                          Domino's Pizza
4498 West Camero Avenue                   1609 Thelma Lane                          Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89139                       Las Vegas, NV 89104                       1780 N. Buffalo Dr.
                                                                                    Ste. 105


Don Casassa                               Don Gala                                  Don Hill
363 East Jo Rae Avenue                    360 Terrabianca Circle                    5105 Wildroot Road
Las Vegas, NV 89183                       Henderson, NV 89012                       Las Vegas, NV 89130



Don Hunter                                Don Quinton                               Donald Fetting
935 Harbor Avenue                         4018 Allyson Rae Street                   5713 Evergreen Avenue
Henderson, NV 89002                       North Las Vegas, NV 89032                 Las Vegas, NV 89107



Donald Lawton                             Donald Meyers                             Donald Nendell
4561 Green Canyon Drive                   770 Altacrest Drive                       8554 Dyker Heights Avenue
Las Vegas, NV 89103                       Las Vegas, NV 89123                       Las Vegas, NV 89178



Donald Rabb                               Donald Sabin                              Donald W. Parr
6604 Fort William Street                  11215 Ivybridge Avenue                    6170 East Sahara Avenue
North Las Vegas, NV 89084                 Las Vegas, NV 89138                       Las Vegas, NV 89142



Donatella Occhionero                      Donn Barricklow                           Donna Cyr
8121 Chiltern Avenue                      243 East Pecos Way                        9509 Sunken Reef Circle
Las Vegas, NV 89129                       Las Vegas, NV 89121                       Las Vegas, NV 89117
Donna Jaimson
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Donna Kelley
                                                                                 Page 35 of 107
                                                                                 Donnell Orme
4274 Annie Oakley Drive                1829 Hovenweep Street                     9047 Herring Cove Avenue
Las Vegas, NV 89121                    Henderson, NV 89052                       Las Vegas, NV 89178



Doozie, Thomas                         Dora Acosta                               Doris Hitchon
                                       2414 Worchester Road                      5848 Black Horse Circle
                                       Henderson, NV 89074                       North Las Vegas, NV 89031



Dorothy Johnson                        Dorothy Robertson                         Dorothy Shoen
118 Sir George Drive                   817 Peachy Canyon Circle                  211 Gray Granite Avenue
Las Vegas, NV 89110                    203                                       Las Vegas, NV 89123
                                       Las Vegas, NV 89144


Dorthy Quinton                         Doug Hale                                 Doug Humphreys
10199 Spider Rock Avenue               395 Bradford Drive                        5031 Vincitor Street
Las Vegas, NV 89135                    Henderson, NV 89074                       Las Vegas, NV 89135



Doug Jerrard                           Douglas Bosen                             Dowlen, Patrick 0000048
851 Majestic Ridge Court               3329 Morning Amber Street                 6501 Painted Desert Dr
Henderson, NV 89052                    North Las Vegas, NV 89032                 Las Vegas, NV 89108



Doyle Brunson                          Dr. Thomas Tam                            Dragas, Dragana 0000590
5043 Mountain Foliage Drive            5130 Golden Spring Avenue                 5430 Logville St
Las Vegas, NV 89148                    Las Vegas, NV 89146                       Las Vegas, NV 89113



Druz, David                            Dry Clean Depot                           Duffy, Ciedra 0000330
2657 Windmill Pkwy #220                Attn: Bankruptcy Dept. / Managing Agent   108 Quail Run Rd
Henderson, NV 89074                    1142 W. Sunset Rd.                        Henderson, NV 89014



Duncan Amesbury                        Duran, Melton 0000668                     Durant, Joseph 0000686
3241 Little Stream Street              7721 Wedlock                              1213 Goldenglow Rd
Las Vegas, NV 89135                    Las Vegas, NV 89129                       Las Vegas, NV 89108



Dustin Birney                          Dustin Kalley                             Dustin L White
6117 Aberdeen Lane                     7202 Cestrum Road                         4855 Boulder Hwy
Las Vegas, NV 89107                    Las Vegas, NV 89113                       Bldg. Q, Unit 3190
                                                                                 Las Vegas, NV 89121


Dylan Acosta                           Dyna Abianie                              Earl Nishimura
5110 Kapalua Lane                      17 Hassayampa Trail                       7718 Eagle Lake Avenue
Las Vegas, NV 89113                    Henderson, NV 89052                       Las Vegas, NV 89147
                   Case 21-11824-abl
Eastside Cannery Casino Hotel
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Eastside Lounge
                                                                                    Page 36 of 107
                                                                                    Ebony Hackett
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   3328 Morning Amber Street
5255 Boulder Hwy                          3131 Las Vegas Blvd S                     North Las Vegas, NV 89032



Ecalenir, Luis 0000658                    Ed Durham                                 Ed Rachanski
5615 Hast Court                           2745 Borthwick Avenue                     125 Le Arta Drive
Las Vegas, NV 89156                       Henderson, NV 89044                       Henderson, NV 89074



Ed Santana                                Eddie Vodopich                            Edgar Baez
2153 Colvin Run Drive                     6504 Giant Oak Street                     5728 Monkside Court
Henderson, NV 89052                       North Las Vegas, NV 89084                 Las Vegas, NV 89110



Edgar Baldez                              Edgar Banndaalan                          Edgar Ramirez
7637 Peaceful Trellis Drive                                                         3505 East Tonopah Avenue
Las Vegas, NV 89179                                                                 North Las Vehas, NV 89030



Edith Proenza                             Edith Rangel                              Edmond Raynor
3617 Florrie Avenue                       5905 Sea Hunter Street                    6051 Grape Blossom Avenue
Las Vegas, NV 89121                       North Las Vegas, NV 89031                 Las Vegas, NV 89142



Edna Pope                                 eDream.com                                Eduardo Romano
5117 Meadow Rock Avenue                   Attn: Bankruptcy Dept. / Managing Agent   10308 Ledgecliff Court
Las Vegas, NV 89130                                                                 Las Vegas, NV 89129



Edward Bell                               Edward Buford                             Edward Carter
4921 Lawrence Street                      4625 North Del Laguna Court               2909 Ferrand Court
North Las Vegas, NV 89081                 North Las Vegas, NV 89031                 Henderson, NV 89044



Edward Chay-Leos                          Edward Chent                              Edward Christopher
2629 Perliter Avenue                      220 Tayman Park Avenue                    3948 Fragrant Jasmine Avenue
North Las Vegas, NV 89030                 Las Vegas, NV 89148                       North Las Vegas, NV 89081



Edward Daigle                             Edward Pawol                              Edward Sharoian
5759 Deer Valley Drive                    4201 South Decatur Boulevard              1405 Santa Margarita Street unit A
Las Vegas, NV 89156                       1187                                      Las Vegas, NV 89146
                                          Las Vegas, NV 89103


Edward Walkszewski                        EForms.com                                Egg Works
4919 Calle Del Oya                        Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89120                       400 NW 26th St
                                          Suite 9A
El Pollo Loco
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Elannor Katz
                                                                                    Page 37 of 107
                                                                                    Elementor
Attn: Bankruptcy Dept. / Managing Agent   6094 Orange Hill Dr.                      Attn: Bankruptcy Dept. / Managing A
                                          Las Vegas, NV 89142                       2600 Flatbush Avenue



Elena Goddard                             Elias Esteves                             Elinda acidrot
8102 Sapphire Cove Avenue                 408 Santa Fe Street                       2797 Old Bear Canyon Street
Las Vegas, NV 89117                       Las Vegas, NV 89145                       Las Vegas, NV 89156



Eliot Kasten                              Elise Wang                                Elizabeth Bidinger
7908 Rosellen Ave.                        50 Pine Isle Court                        1908 Rio Canyon Court
Las Vegas, NV 89147                       Henderson, NV 89074                       104
                                                                                    Las Vegas, NV 89128


Elizabeth dotsy                           Elizabeth Leveloff                        Elizabeth Pami
8912 Evening Star Drive                   4790 Mountain Valley Ave                  1721 Fairgate Court
Las Vegas, NV 89134                       Las Vegas, NV 89121                       Las Vegas, NV 89117



Elizabeth Quinero                         Elke Bertrand                             Ellen Amarante
904 Tasker Pass Avenue                    2446 Pickwick Drive                       11644 West Aruba Beach Avenue
Henderson, NV 89012                       Henderson, NV 89014                       Las Vegas, NV 89138



Ellen Irion                               Elmo Walker                               eLocal Usa
10020 Bonterra Avenue                     1016 Woodbridge Drive                     Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89129                       Las Vegas, NV 89108                       P.O. Box 495



Emanuel Taylor                            EmbroidMe - Fully Promoted                Emergency Restoration Experts   LL
1015 Heberdeen Court                      Attn: Bankruptcy Dept. / Managing Agent   205 E. Brooks Ave. Suite B
North Las Vegas, NV 89032                 1850 Whitney Mesa Dr. #130                North Las Vegas, NV 89030



Emily Beard                               Emma Vasquez                              Emmanuel Escobar
4845 Viento Circle                        5452 Lilly Rose Court                     4041 La Brea Court
Las Vegas, NV 89147                       North Las Vegas, NV 89031                 Las Vegas, NV 89110



Employment Security Division              Enatenesh Haile                           Enrique Malfavon
Attn: Bankruptcy Dept. / Managing Agent   5225 West Reno Avenue #221                Attn: Bankruptcy Dept. / Managing A
500 E. Third St.                          las Vegas, NV 89118                       7117 Alta Dr.



Enrique Ochoa                             EOS Fitness                               Ephren Spriggs
356 E. Desert Inn Rd.                     Attn: Bankruptcy Dept. / Managing Agent   6530 West Rocking Horse Avenue
#105                                      7070 S. Durango Dr.                       Las Vegas, NV 89108
Las Vegas, NV 89109
Eric Bryant
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Eric Buckendorf
                                                                                Page  38 of 107
                                                                                Eric Dudley
5604 Lenox Hill Court                 2300 East Silverado Ranch Boulevard       6256 Fargo Avenue
Las Vegas, NV 89135                   Unit # 1028, Building # 12                Las Vegas, NV 89107
                                      Las Vegas, NV 89183


Eric Ernesons                         Eric McCloud                              Eric Piston
5004 South Rainbow Boulevard          3913 Campanario Avenue                    416 Redruth Drive
201                                   North Las Vegas, NV 89084                 Las Vegas, NV 89178
Las Vegas, NV 89118


Eric Straight                         Eric Thomas                               Eric Tucker
950 Seven Hills Drive                 820 Wigwam Parkway                        2411 Sunset Peak Street
2023                                  Henderson, NV 89014                       Las Vegas, NV 89142
Henderson, NV 89052


Erica Zepeda                          Erick Martinez                            Erik Matewski
3626 Karissa Heights Place            8432 Cavaricci Avenue                     803 Zinnia Circle
Las Vegas, NV 89115                   Las Vegas, NV 89129                       Henderson, NV 89015



Erika Harley                          Erika Manasco                             Erin Neff
28 V a Mira Monte                     4116 California Condor Ave                1601 Ghost Flower Court
Henderson, NV 89011                   North Las Vegas, NV 89084                 Las Vegas, NV 89128



Erna Clark                            Ernesto Reyes                             Ernie Carver
6501 Burgundy Way                     2111 Westwind Road                        912 Anchor Dr
Las Vegas, NV 89107                   Las Vegas, NV 89146                       Henderson, NV 89015



Erwin Kosasih                         Esabel Stusser                            Escobia, Marcial 0000235
741 Rock Springs Drive                6971 Batik Harbor Court                   4766 Bayham Abbey Ct
102                                   Las Vegas, NV 89148                       Las Vegas 89130
Las Vegas, NV 89128


Esperanza Webb                        Espinoza, Rene 0000207                    Esquibel, Ines 0000661
4564 Vincente Lane                    238 Indian Trail Court                    8116 Audubon Canyon
Las Vegas, NV 89130                   Henderson, NV 89074                       Las Vegas, NV 89131



Estela Sandro                         Esther Baker                              Esther Beauchamp
7557 Lorinda Avenue                   8600 Danza Del Sol Drive                  5365 Shake Court
Las Vegas, NV 89128                   Las Vegas, NV 89128                       203
                                                                                Las Vegas, NV 89122


Estrella Emilio                       Etsy.com                                  Etta Banks
8469 Moondance Cellars Court          Attn: Bankruptcy Dept. / Managing Agent   3434 Ferrell Street
Las Vegas, NV 89139                                                             North Las Vegas, NV 89032
EVANS, MEL 0000421
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Evelia Vernon
                                                                                    Page  39 of 107
                                                                                    Evelyn Nieves
306 WINERY RIDGE STREET                   3121 High View Drive                      1790 Lakewood Drive
Las Vegas, NV 89144                       Henderson, NV 89014                       Henderson, NV 89012



Evens, Jackie 0000600                     Everidge, Anthony 0000612                 Ewing Bros Towing
1013 Redlands Circle                      4733 West Montara                         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89128                       Las Vegas, NV 89121                       1200 A Street



Excel Promotional Products                Exclusive Concrete, LLC                   Expedia.com
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          5646 Mammoth Mountain St.



Extra Value Checks                        Facebook                                  Fagalilo Tapuala
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   7444 Sunspot Drive
                                                                                    Las Vegas, NV 89128



Falcon, Andy 0000125                      Famous Daves                              Fantastic Embroidery
816 Canosa Ave                            Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89104                                                                 3528 S MARYLAND PKWY
                                                                                    185A


Farah Issa                                Farnsworth Wholesale                      Fasteners Inc.
3020 Fremont Street                       Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
100                                       3209 Meade Avenue                         4170 W. Harmon Suite 4
Las Vegas, NV 89104


Federico Delagarza                        Fegurgur, Deborah 0000541                 Felciano Valencia
212 Palatial Pines Avenue                 5624 Cricket Flat Court                   5621 West Cricket Flat Court
North Las Vegas, NV 89031                 Las Vegas, NV 89131                       Las Vegas, NV 89131



Fennemore Craig, P.C.                     Ferguson                                  Fernanda Armenta
Attn: Richard I. Dreitzer, Esq.           Attn: Bankruptcy Dept. / Managing Agent   9144 Cedar Door Avenue
300 South Fourth Street, Suite 1400                                                 Las Vegas, NV 89148
Las Vegas, NV 89101


Ferris, Hykel 0000150                     Fiesta Hotel                              Filberto Guzman
3800 S Decatur Blvd #79                   Attn: Bankruptcy Dept. / Managing Agent   3718 Rose Canyon Drive
Las Vegas, NV 89103                       777 West Lake Mead Pkwy                   North Las Vegas, NV 89032



Fills gas station                         Fina Heisler                              Fiorllo, Louis 0000704
Attn: Bankruptcy Dept. / Managing Agent   3100 La Mesa Drive                        10716 Grand Cypress Ave
7110 S Durango Dr                         Henderson, NV 89014                       Las Vegas, NV 89134
Fire Pro Mobile
                  Case 21-11824-abl       Doc 1
                                          Firefly
                                                   Entered 04/12/21 16:34:25        Page  40 of 107
                                                                                    First Class Auto Glass
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
5841 E CHARLESTON BLVD                    3900 Paradise Rd.                         7 Cactus Garden Drive, Bldg. B



First Comp                                First Insurance Funding                   Flash Parking
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          450 Skokie Blvd., Ste 1000                450 Fremont Street



Fleck, Michelle 0000391                   Flight Network US                         FLIR Commercial System
11189 La Madre Ridge                      Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89135                                                                 9 Townsend West



Floyd Grayson                             Floyd Watkins                             Ford Credit
2240 La Mark Avenue                       10408 Mystic Pine Drive                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89106                       Las Vegas, NV 89135                       P.O. Box 790072



Forte Family Practice                     Foster, Gerome 0000286                    Foundation Realty
1535 West Warm Springs Road               5284 Jacala St                            1027 South Rainbow Boulevard
135                                       Las Vegas, NV 89122                       167
Henderson, NV 89014                                                                 Las Vegas, NV 89145


Frances Price                             Franchise Moon                            Francisca Williams
7787 Radcliff Street                      2821 Moon Circle                          2453 Daks Loden Court
Las Vegas, NV 89123                       Las Vegas, NV 89120                       Henderson, NV 89044



Francisco Lopez                           Francisco Marquez                         Francisco Wheelock
5116 Del Monte Avenue                     1070 Ashwood Bay Avenue                   4640 East Lake Mead Boulevard
Las Vegas, NV 89146                       Las Vegas, NV 89183                       Las Vegas, NV 89115



Frank & Patricia Davio                    Frank Barrese                             Frank Fong
178 Greenwich Village Avenue              5108 Wilbur Street                        7405 Tumbling Street
Las Vegas, NV 89123                       Las Vegas, NV 89119                       Las Vegas, NV 89131



Frank Hinijos                             Frank Hinojos                             Frank Krenlich
5809 Red Saturn Drive                     5809 Red Saturn Drive                     5139 Keswick Road
Las Vegas, NV 89130                       Las Vegas, NV 89130                       North Las Vegas, NV 89031



Frank Lalas                               Frank Lerner                              Frank Ochoa
11154 Verismo Street                      1444 Chaparral Summit Drive               873 Early Circle
Las Vegas, NV 89141                       Las Vegas, NV 89117                       Las Vegas, NV 89101
Frank Rodriguez
                  Case 21-11824-abl       Doc 1     Entered 04/12/21 16:34:25
                                          Frank Sampayan
                                                                                    Page  41 of 107
                                                                                    Frankie Rodriguez
4513 Catfish Bend Road                    1646 Discus Drive                         2288 Orchard Valley Drive
North Las Vegas, NV 89031                 Las Vegas, NV 89108                       Las Vegas, NV 89142



Franklin Document Services                Franklin Master                           Fred Cassara
Attn: Bankruptcy Dept. / Managing Agent   8624 Fire Mountain Court                  3141 South Arville Street
6765 S Eastern Ave,                       Las Vegas, NV 89129                       Las Vegas, NV 89102



Fred Moore                                Fred Nielson                              Fred Tanksley
4623 Monterey Circle                      2617 Island Brook Drive                   1484 Midnight Cowboy Court
#1                                        Las Vegas, NV 89108                       Las Vegas, NV 89110
Las Vegas, NV 89169


Freddy Alcazar                            Fredric Junsay                            Fredrick Mcdermott
660 Port Talbot Avenue                    1278 Placerville Street                   68 East Serene Avenue
Las Vegas, NV 89178                       Las Vegas, NV 89119                       202
                                                                                    Las Vegas, NV 89123


Fredrick, David 0000629                   Freezing Lakes Pool Service Inc.          Frenshay Requeno
509 Tabony Ave                            Attn: Bankruptcy Dept. / Managing Agent   417 Optima Avenue
Henderson, NV 89011                       2901 N Rainbow Blvd. Apt 1009             North Las Vegas, NV 89031



Frieda Hutchison                          Frontier Airlines                         Gaar, Henry 0000243
5229 Jarom Street                         Attn: Bankruptcy Dept. / Managing Agent   5580 Eldora Ave
Las Vegas, NV 89120                       5757 Wayne Newton Blvd,                   Las Vegas, NV 89146



Gabriela Pascow                           Gabriela Quiroga                          Gail
8828 Tom Noon Avenue                      7612 Bauble Avenue                        5415 West Harmon Avenue
102                                       Las Vegas, NV 89128                       2113
Las Vegas, NV 89178                                                                 Las Vegas, NV 89103


Gail Anderson                             Galit Gladstien                           Galli, Al 0000331
821 Majestic Rock Circle                  5284 North Chieftain Street               9036 Cypress Point Way
Las Vegas, NV 89128                       Las Vegas, NV 89149                       Las Vegas, NV 89117



Gamal Aziz                                Garcia, Jenalle 0000378                   Gargie Das
9821 Orient Express Court                 8216 Cretan Blue Lane                     4124 Lower Saxon Avenue
Las Vegas, NV 89145                       Las Vegas, NV 89128                       North Las Vegas, NV 89085



Garry McLaughlin                          Gary Denslow                              Gary Frerking
4414 Sparta Way                           1968 Flagstone Ranch Lane                 323 Redondo Street
North Las Vegas, NV 89032                 Henderson, NV 89012                       Henderson, NV 89014
Gary Gamble
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Gary klien
                                                                               Page 42 of 107
                                                                               Gary Lee
4193 West Warm Springs Road               6617 Collingsworth Street            4525 Dean Martin Drive
Las Vegas, NV 89118                       Las Vegas, NV 89131                  Panaramic Towers Tower 1, #2907
                                                                               Las Vegas, NV 89103


Gary Mcmillan                             Gary Overby                          Gary Rosenfeld
2832 North Lakecrest Drive                3877 Jewel Avenue                    402 Buchanan Rock Street
Las Vegas, NV 89128                       Las Vegas, NV 89121                  Henderson, NV 89074



Gary Sellinger                            Gary Spence                          Gary Williams
5485 Sierra Brook Court                   920 Appleblossom Time Avenue         4350 Cedar Knolls Drive
Las Vegas, NV 89149                       North Las Vegas, NV 89031            Las Vegas, NV 89147



Gaudin Ford                               Gavin Mealiffe                       Gazze, Paul 0000458
Attn: Bankruptcy Dept. / Managing Agent   5437 San Bellasera Court             1839 Yale Street
6625 Roy Horn Way                         Las Vegas, NV 89141                  North Las Vegas, NV 89030



Geary Pacific Supply                      Gema Jenkins                         Gene & Val Lachelt
Attn: Bankruptcy Dept. / Managing Agent   5536 Baccarat Avenue                 3103 La Mesa Drive
900 W. Warm Springs Rd. #107              103                                  Henderson, NV 89014
                                          Las Vegas, NV 89122


Gene Gaulin                               Gene Goltz                           Gene Marquez
1853 Eagle Mesa Avenue                    3530 Sunny Dunes Court               929 Vegas Palm Avenue
Henderson, NV 89012                       Las Vegas, NV 89121                  North Las Vegas, NV 89032



Gene Rust                                 Gene Vasco                           Genene Gebetu
9008 Square Knot Avenue                   6253 Kraft Avenue                    9734 Sunlight Canyon Court
Las Vegas, NV 89143                       Las Vegas, NV 89130                  Las Vegas, NV 89183



Geni Hubbard                              George Barker                        George Carter
9328 Steeplehill Drive                    3105 La Entrada Street               5029 Gable Crest Court
Las Vegas, NV 89117                       Henderson, NV 89014                  Las Vegas, NV 89141



George Dixon                              George Nash                          George Reed
1924 Camino Mirada                        1067 Westminster Avenue              3343 Wrangell Mountain Street
North Las Vegas, NV 89031                 Las Vegas, NV 89119                  Las Vegas, NV 89122



George Warren                             George White                         Gerald Garrett
3232 Lost Mesa Court                      808 Marion Drive                     7624 Eminence Court
North Las Vegas, NV 89031                 Las Vegas, NV 89110                  Las Vegas, NV 89131
Geraldine Floyd
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Gerard Bonjovani
                                                                                    Page  43 of 107
                                                                                    Gerardo Ortiz
600 Joe Willis Street                     130 Tapatio Street                        300 New Comer St.
Las Vegas, NV 89144                       Henderson, NV 89074                       Las Vegas, NV 89107



Gerardo Ortiz                             Gerbino, Joanne 0000419                   Geroy Carter
Attn: Bankruptcy Dept. / Managing Agent   2245 Oasis Palm Court                     5289 Reeder Circle
                                          Las Vegas, NV 89147                       Las Vegas, NV 89119



GIA, 2241 Geronimo Way 0000332            Gibson, Vera 0000130                      Gilbert Javier
2241 Geronimo Way                         1901 Grand Prairie Ave                    10797 Spruce Bough St.
Las Vegas, NV 89109                       North Las Vegas, NV 89032                 Las Vegas, NV 89183



Gilberto Serna                            Gina Corena                               Gina Greisen
2109 Glider Street                        1701 Corta Bella Drive                    4004 Ridgewood Avenue
North Las Vegas, NV 89030                 Las Vegas, NV 89134                       Las Vegas, NV 89120



Gines Cornelio                            Gisela Westmoreland                       Gisele Walquist
8405 Granite Peak Ct,                     149 Willow Glen Court                     9365 South Lindell Road
Las Vegas, NV 89145                       Henderson, NV 89074                       Las Vegas, NV 89139



Gladstone s at LAX                        Glenn Arita                               Glenn Ely
Attn: Bankruptcy Dept. / Managing Agent   1012 Palmhurst Drive                      4690 San Benito Street
                                          Las Vegas, NV 89145                       Las Vegas, NV 89121



Gloria Jordan                             Gloria Ransom                             Go Daddy
7900 Foxwood Place                        7033 Adelaide Avenue                      Attn: Bankruptcy Dept. / Managing A
204                                       Las Vegas, NV 89156                       14455 N. Hayden Rd.
Las Vegas, NV 89145


Go, Jessy 0000386                         GOCHARGE VEND                             Goins, Matthew 0000346
2205 Stony Prairie Court                  Attn: Bankruptcy Dept. / Managing Agent   1004 Virgil Street
Henderson, NV 89052                                                                 Las Vegas, NV 89101



Goldberg, Jesse 0000015                   Gonzalez, Holly 0000335                   Goodman
9941 Fragile Field St                     4729 Knollwood Drive                      Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89183                       Las Vegas, NV 89147                       7360 Eastgate Rd. #145-155



Google                                    Gordan Burk                               Gordon Miller
Attn: Bankruptcy Dept. / Managing Agent   3164 Degas Tapestry Avenue                3090 Tarpon
                                          Henderson, NV 89044                       102
                                                                                    Las Vegas, NV 89120
GPRS, LLC
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          GPS & Track, LLC
                                                                                    Page 44 of 107
                                                                                    Grace McGrath
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   3980 West Irvin Avenue
5217 Monroe St.                           16573 N. 92nd St.                         Las Vegas, NV 89141
Suite A                                   Suite 130


Grace Pon                                 Gracie Pellum                             Grafik Impact - Paul Janik
2443 Avenida Familia                      5451 Railroad River Avenue                Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89074                       las Vegas, NV 89139                       Grafik Impact
                                                                                    2700 E Patrick Ln #11


Grainger                                  Grant Osuna                               Great Plumbing Service c/o - JamieTw
Attn: Bankruptcy Dept. / Managing Agent   1109 Aubrey Springs Avenue                Attn: Bankruptcy Dept. / Managing A
2401 Western Avenue                       Henderson, NV 89014                       3432 North Bruce Street
                                                                                    North Las Vegas, NV 89030


Greater Las Vegas Academy                 Green Valley Car Wash                     GreenSky
6531 Annie Oakley Drive                   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89014



Greg Anglin                               Greg Barkan                               Greg Barke
948 Falconhead Lane                       11047 Ashboro Avenue
102                                       Las Vegas, NV 89135
Las Vegas, NV 89128


Greg Gilley                               Greg Lawrence                             Greg Remax BENCHMARK
7125 Beverly Glen Avenue                  1104 Bear Cub Court                       Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89110                       Henderson, NV 89052                       3128 Lost Minor Dr
                                                                                    Las Vegas, NV 89148


Greg Telles                               Gregg Russell                             Gregory Barnell
29 Laswell Street                         3202 Bel Air Drive                        2982 Juniper Hills Boulevard
Henderson, NV 89015                       Las Vegas, NV 89109                       104
                                                                                    Las Vegas, NV 89142


Gregory Hawkins                           Gregory Lusk                              Gregory Ward
4607 Hamburg Street                       2524 Pastis Court                         487 Hidden Garden Place #henderso
Las Vegas, NV 89147                       Las Vegas, NV 89044                       Henderson, NV 89012



Grenell Couch/ contact Ali                Grennell Couch                            Gretchen Larsen
6400 West Viking Road                     6400 West Viking Road                     4782 Lomas Santa Fe Street
Las Vegas, NV 89103                       Las Vegas, NV 89103                       Las Vegas, NV 89147



Griffin, Nate 0000588                     Grosbeck, Bob 0000099                     Ground Penetrating Radar
5907 Kit Cove Court                       1023 Chanterelle Dr                       Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89131                       Henderson, NV 89011                       7540 New West Rd.
Guadalupe Borrego
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Guajardo, Angie 0000650
                                                                                    Page  45 of 107
                                                                                    Guercioni, Ron 0000076
6229 Cromwell Avenue                      2540 Fremont                              4959 Idaho Ave
Las Vegas, NV 89107                       Las Vegas, NV 89104                       Las Vegas, NV 89104



Gui F Qu                                  Guilbeault, Sharon 0000602                Guillermo Galvez
3434 Edenville Drive                      4520 Dragon Fly Creek                     8962 Flying Frog Avenue
Las Vegas, NV 89117                       Las Vegas, NV 89031                       Las Vegas, NV 89148



Gunning, Jerrod 0000033                   Gustafa Hamad                             Gustavo Gomez
6576 Aztec Rose Way                       3470 Villa Hermosa Drive                  4630 Meredith Avenue
Las Vegas, NV 89142                       Las Vegas, NV 89121                       Las Vegas, NV 89121



Guthrie, Stephen 0000740                  Guzeman, Erica 0000434                    Guzeman, Jorge 0000463
805 Ville Framche St                      6525 Collingsworth Street                 1212 orchard view street
Las Vegas, NV 89145                       Las vegas, NV 89132                       Las vegas, NV 89142



Haddad, Rafic 0000375                     Haim Ohayon                               Hakim, Abdul 0000639
8904 Meadowood Drive                      375 Suzanne Peak Court                    5884 Farm House Court
Las Vegas, NV 89134                       Henderson, NV 89012                       Las Vegas, NV 89141



Hakkasan Group Corporate Office           Hakkasan Las Vegas                        Hale Browne
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   6416 Wheelbarrow Peak Drive
6385 S Rainbow Blvd                                                                 Las Vegas, NV 89108
Suite 800


Hall, Alma 0000263                        Handley, James 0000007                    Hanny Prietzel
2323 El Molino Cir                        7723 Foredawn Dr                          3538 Fort McHenry Dr
Las Vegas, NV 89108                       Las Vegas, NV 89123                       Las Vegas, NV 89122



Hansel F Vidal                            Hansons Water Treatment                   Harao, Oscar 0000655
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   3130 Hebard Dr
9745 Grand Teton Dr. Unit 2028            3870 W. Ali Baba Ln.                      Las Vegas, NV 89121



Harbor Freight Tools                      Harold Istrin                             Harold Kosten
Attn: Bankruptcy Dept. / Managing Agent   10113 South Valley View Boulevard         2161 Alexa Breanne Court
4740 S Decatur Blvd                       Las Vegas, NV 89141                       Las Vegas, NV 89117



Harold Messinger                          Harper, Janice 0000019                    Harrison, Steven 0000671
3145 La Mancha Way                        6170 Fox Creek Ave                        1699 English Rose Dr
Henderson, NV 89014                       Las Vegas, NV 89122                       Las Vegas, NV 89142
Harry Mancini
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Harry Suen
                                                                                    Page 46 of 107
                                                                                    Hawaiian Airlines
8093 Shadowvale Drive                     4855 Terra Linda Avenue                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89147                       Las Vegas, NV 89120                       3375 Koapaka St.
                                                                                    G-350


Hazweski, Joe 0000180                     HD Supply                                 Heather Beverly
7106 Angel Falls                          Attn: Bankruptcy Dept. / Managing Agent   5983 Moon Garden Street
Missouri, TX 77459                        4171 Distribution Cir                     Las Vegas, NV 89148



Heather Wyatt                             Hector and Susie Marti                    Hector Avila
1321 North Mallard Street                 8958 Liberty Drive                        8515 West Rochelle Avenue
Las Vegas, NV 89108                       Las Vegas, NV 89123                       Las Vegas, NV 89147



Hector Estrada                            Hedris Endris                             Heidi Mcphail
5488 Bentley Avenue                       6680 Rumba Court                          236 Crystal Springs Place
Las Vegas, NV 89142                       Las Vegas, NV 89139                       Henderson, NV 89074



Heidi Winkler                             Heinz, Susette 0000738                    Helen Damasius-Real Estate Ang
4760 Monaco Road                          4212 Holleys Hill St                      4218 Tolkien Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89129                       Las Vegas, NV 89115



Helen Ibarra                              Helen Young                               Henock Akelom
2328 Great Elk Drive                      1362 North Bledsoe Lane                   5415 West Harmon Avenue #2097
Henderson, NV 89052                       Las Vegas, NV 89156                       Las Vegas, NV 89103



Henry Crunkleton                          Henry Durham                              Henry Ojedas
1324 Pyramid Circle                       1070 Sidehill Way                         597 River Bed Street
Las Vegas, NV 89108                       Las Vegas, NV 89110                       Las Vegas, NV 89110



Henry Stewart                             Hernandez, Alan                           Hilti Inc
730 Panhandle Drive                                                                 Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89014                                                                 5480 S Valley View Blvd,



Hilton Ma                                 Himh, Max 0000666                         Hiwot
1904 Natalee Drive                        2351 Heavenly Light Ave                   8245 South Lindell Road
Henderson, NV 89011                       Las Vegas, NV 89123                       Las Vegas, NV 89139



HM Carpet Nevada Inc.                     Hoffman Southwest Corp dba Pro-Pipe       Holly Kimber
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   6800 East Lake Mead Boulevard
4700 W. Russell Rd.                       4940 W. Watkins St.                       1037
STE 10                                                                              Las Vegas, NV 89156
                  Case 21-11824-abl
Holt, Darrell 0000662
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Home Advisor
                                                                                    Page 47 of 107
                                                                                    Home Safe - Kiarra Adams
5200 Velazco Lane                         Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89130                                                                 5925 Palmilla Street
                                                                                    2
                                                                                    North Las Vegas, NV 89031

HomeGuru                                  Hooters of Newnam                         Hoover, Brandon 0000665
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   8956 Tomnitz Ave
2633 Lincoln Blvd #1041                                                             Las Vegas, NV 89178



Hoover, Ray 0000129                       Hope McBane                               Hopkins, Lanita 0000724
1113 Elation Lane #1                      2705 Auchmull Street                      4707 Chestnut Blaze Dr
Henderson, NV 89002                       Henderson, NV 89044                       North Las Vegas, NV 89032



HORSEAU, CHRISTINE 0000414                Hotel Union FD                            Hotels.com
1851 HILLPOINTE ROAD                      Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
UNIT 723
HENDERSON, NV 89074


Hourdad Ebrahima                          House of Breakers                         Howard Stein
8600 West Charleston Boulevard            Attn: Bankruptcy Dept. / Managing Agent   5383 Holbrook Drive
building 12 apartment 1059                5525 S. valley View Blvd., Suite #5       Las Vegas, NV 89103
Las Vegas, NV 89117


Hsu, Nancy 0000191                        Hudson News Stand                         Hugh Rowe
147 Crooked Putter Dr                     Attn: Bankruptcy Dept. / Managing Agent   6479 Southern Pine Way
Las Vegas, NV 89148                       2309 S. Mt. Prospect Rd.                  Las Vegas, NV 89146



Hugo rueda                                Hurb Rapp                                 Hush, Kelsey 0000736
254 Via Malorca Street                    761 Vegas Valley Drive                    6712 Painted Canyon Court
Henderson, NV 89074                       Las Vegas, NV 89109                       Las Vegas, NV 89130



I Travel At Caesars                       Ian Figueras                              Ian McCarthy
Attn: Bankruptcy Dept. / Managing Agent   11781 Golden Moments Avenue               8787 Norton Peak Avenue
3500 South Las Vegas Blvd.                Las Vegas, NV 89138                       Las Vegas, NV 89148



Ideal Supply Company Inc.                 Iffat Anwar                               Ignacio Andrade
Attn: Bankruptcy Dept. / Managing Agent   2986 San Lorenzo Court                    4894 Cecile Avenue
2935 S Highland Dr.                       Henderson, NV 89052                       Las Vegas, NV 89115



Imara Rodriguez                           Impact Sand & Gravel                      In n Out Burger
6333 Elton Ave.                           Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89107                       1045 Palms Airport Dr #110
Indeed
                  Case 21-11824-abl       Doc 1
                                          InfoGroup
                                                   Entered 04/12/21 16:34:25        Page  48 of 107
                                                                                    Instant Towing
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
6433 Champion Grandview Way                                                         564 E Silverado Ranch Blvd
Building 1                                                                          #213,


Interjet                                  Irene Parker                              Irene Schwartz
Attn: Bankruptcy Dept. / Managing Agent   4012 Bella Palermo Way                    2232 Island City Drive
                                          Las Vegas, NV 89141                       Henderson, NV 89044



Irlina Ploos                              Irvin Rael                                Isa Qustandi
7138 Sixshooter Drive                     4549 East Harmon Avenue                   6245 Dayton Avenue
Las Vegas, NV 89119                       Las Vegas, NV 89121                       Las Vegas, NV 89107



Isidro Baquiran                           Issac Dweck                               iTunes
950 Seven Hills Drive                     2712 Borthwick Ave                        Attn: Bankruptcy Dept. / Managing A
2917                                      Las Vegas, NV 89044
Henderson, NV 89052


Iva Seui                                  Ivan A Diaz Santibanez                    Ivan Mejia
3586 Gloucester Gate Street               5504 Burkshire Drive                      827 Rising Star Drive
Las Vegas, NV 89122                       Las Vegas, NV 89142                       Henderson, NV 89014



Ivan Pineda                               Ivan Posner                               Ivan Raynor
Attn: Bankruptcy Dept. / Managing Agent   7439 Trudy Lane                           3140 Rowland Street
                                          Las Vegas, NV 89123                       Las Vegas, NV 89108



Ivan Serna                                Ivan Viola                                IVANGELIN LANDIA
4982 Shirley St.                          Attn: Bankruptcy Dept. / Managing Agent   6574 Pecan Grove Court
Las Vegas, NV 89119                       3308 Hyannis Ct.                          Las Vegas, NV 89142



Ivette Prada                              Ivy Latimore                              Izydor, Ron 0000376
8213 Grassy Point Circle                  7232 Daintree Court                       5432 Mercantile Street
Las Vegas, NV 89145                       Las Vegas, NV 89113                       Las Vegas, NV 89118



J & J Air Duct Cleaning                   J NAPOLILLO                               Jacalun Spence
Attn: Bankruptcy Dept. / Managing Agent   22 Han solo                               8528 Millsboro Drive
PO Box 20822                              las vegas, AB 89143                       Las Vegas, NV 89134



Jack Ayers                                Jack Burress                              Jackie Crusen
9909 Whaler's Landing Court               1312 Melissa Street                       8701 Stellar Street
Las Vegas, NV 89117                       Las Vegas, NV 89101                       Las Vegas, NV 89143
Jackie Froman
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Jacqueline Stingley
                                                                           Page 49 of 107
                                                                           Jacqueline Toohey
3240 West Le Baron Avenue             1928 Allen Avenue                    4913 Holly Grove Drive
Las Vegas, NV 89141                   Henderson, NV 89011                  Las Vegas, NV 89130



Jadee Diaz                            Jaime Duran                          Jaime Velilla
10217 Vickers Street                  4512 Springdale Ave.                 895 Bridgeford Court
las Vegas, NV 89178                   Las Vegas, NV 89121                  Henderson, NV 89011



Jamble, Tyson 0000142                 James & Sofia McMahon                James Andrews
2451 N Rainbow Blvd #2025             1009 Pine Vista Court                226 Autumn Court
Las Vegas, NV 89108                   North Las Vegas, NV 89084            Henderson, NV 89002



James Argo                            James Baier                          James Cary
2925 Bridge Creek Street              59 Pangloss Street                   3033 Holly Hill Avenue
Las Vegas, NV 89117                   Henderson, NV 89002                  Las Vegas, NV 89104



James De Luna                         James Fisher                         James Hart
3531 Royal Fortune Dr                 131 Kola Street                      3772 Calumet Farm Circle
Las Vegas, NV 89141                   Henderson, NV 89015                  North Las Vegas, NV 89031



James Long                            James Massi                          James Merrill
728 Rocky Trail Road                  5561 Notte Pacifica Way              2516 Silver Shadow Drive
Henderson, NV 89014                   Las Vegas, NV 89141                  Las Vegas, NV 89108



James Peterson                        James Reyner                         James Roughston
5515 Tunis Avenue                     540 Baldridge Drive                  2064 Angel Falls Drive
Las Vegas, NV 89122                   Henderson, NV 89014                  Henderson, NV 89074



James Schulz                          James Stockdale                      James Taul
3710 Blake Canyon Drive               831 Brahma Lane                      7656 Woven Memories Street
North Las Vegas, NV 89032             Henderson, NV 89002                  Las Vegas, NV 89149



James Toll                            Jametria Jarae                       Jamie Brown
115 Sir George Drive                  6559 Holly Bluff Court               433 Blackridge Road
Las Vegas, NV 89110                   Las Vegas, NV 89122                  Henderson, NV 89015



Jamie Horaeck                         Jamie Price                          Jamison Glen
2109 Merano Court                     10554 Congaree Street                4230 Twilight Street
Las Vegas, NV 89123                   Las Vegas, NV 89141                  Las Vegas, NV 89122
Jan Glaser
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Jane Anderson
                                                                           Page 50 of 107
                                                                           Jane Brewer
3850 Placita Del Rico                 1024 Nawkee Drive                    821 East Saint Louis Avenue
Las Vegas, NV 89120                   North Las Vegas, NV 89031            Las Vegas, NV 89104



Jane McGee                            Jane Murillo                         Jane Perez
2362 Ramsgate Drive                   525 Eden Circle                      3037 Wonderview Drive
Henderson, NV 89074                   Las Vegas, NV 89107                  Las Vegas, NV 89134



Janell                                Janet Bothwick                       Janet Clark
44 Quail Run Road                     508 Dolores Drive                    2825 Evening Rock Street
Henderson, NV 89014                   Las Vegas, NV 89107                  Las Vegas, NV 89135



Janet Porter                          Janice Elizondo                      Janice Hughes
4027 Pennsburg Court                  6374 Creston Avenue                  1405 Vegas Valley Drive
Las Vegas, NV 89122                   Las Vegas, NV 89103                  310
                                                                           Las Vegas, NV 89169


Jaque Jackson                         Jaquelyn Diaz                        Jaquira Bronson
2844 Via Romantico Street             8555 West Russell Road               6777 Travertine Lane
Henderson, NV 89074                   Las Vegas, NV 89113                  Las Vegas, NV 89122



Jarzen, John 0000735                  Jasmin Davis                         Jasmine Gomgori
4320 W. Desert Inn Rd # C             8852 Don Horton Avenue               4590 West Shelbourne Avenue
RedLine Design And Printing           Las Vegas, NV 89178                  Las Vegas, NV 89139
Las Vegas, NV 89102


Jasmine Joiner                        Jasmine Ramirez                      Jason Charbonnet
5674 Moccasin Point St.               3750 Rochester Avenue                3044 Plaza Street
Las Vegas, NV 89148                   Las Vegas, NV 89115                  Las Vegas, NV 89121



Jason Corral                          Jason Gabriel                        Jason Hunt (Prop Manager)
1420 Ingraham Street                  975 Upper Meadows Place              2451 North Rainbow Boulevard
Las Vegas, NV 89101                   Henderson, NV 89052                  1008
                                                                           Las Vegas, NV 89108


Jason Lipschultz                      Jason Meadows                        Jason Mellon
8972 Daylight Peak Court              181 Ruby Ridge Avenue                5013 North Bronco Street
Las Vegas, NV 89123                   Henderson, NV 89002                  Las Vegas, NV 89130



Jason Negrette                        Jason Petty                          Jason Richardson
812 Stillwater Lane                   6248 West Cougar Avenue              4034 Village Square
Henderson, NV 89014                   Las Vegas, NV 89139                  Las Vegas, NV 89121
Jason Vargas
                   Case 21-11824-abl   Doc 1
                                       Jason Yu
                                                 Entered 04/12/21 16:34:25   Page  51 of 107
                                                                             Javier Major
3562 East Sierra Patricia Avenue       3320 Coral Harbor Drive               800 North Major Avenue
Las Vegas, NV 89121                    Las Vegas, NV 89117                   Henderson, NV 89015



Jay Dana                               Jay Johnson                           Jay Mirando
1425 Aztec Way                         5092 Sublight Avenue                  6552 Bristol Way
Las Vegas, NV 89169                    Las Vegas, NV 89108                   Las Vegas, NV 89107



Jay Thiele                             Jaydeb Kundu                          Jayme Hoeffgen
1860 Whitney Mesa Drive                236 Foley Lane                        6141 Starpoint Road
Ste. 100                               Las Vegas, NV 89138                   North Las Vegas, NV 89031
Henderson, NV 89014


Jd Dows                                Jean Keller                           Jeane Kennedy
410 Limoges Terrace                    3244 Ridgecliff Street                2770 Celebrate Court
Henderson, NV 89014                    Las Vegas, NV 89129                   Henderson, NV 89074



Jeanette Mejia                         Jeff Austin                           Jeff Bradford
3624 North Marmalade Lane              5904 Apple Valley Lane                1497 Miner Way
Las Vegas, NV 89108                    Las Vegas, NV 89108                   Las Vegas, NV 89104



Jeff Cheek                             Jeff Dronenburg                       Jeff Guese
9880 Hearthfire Street                 5861 Ponderosa Verde Avenue           7541 Pearwood Court
Las Vegas, NV 89178                    Las Vegas, NV 89131                   Las Vegas, NV 89123



Jeff Hardy                             Jeff Herdstrem                        Jeff Manzella
5710 Madre Mesa Drive                  3075 Mirado Court                     7640 Botany Bay Drive
Las Vegas, NV 89108                    Las Vegas, NV 89121                   Las Vegas, NV 89128



Jeff Reid                              Jeff Stukas                           Jeffery Burdsall
3088 El Camino Avenue                  5585 South Topaz Street               6753 Turina Road
Las Vegas, NV 89102                    Las Vegas, NV 89120                   Las Vegas, NV 89146



Jeffery Luckinbill                     Jeffery Young                         Jeffrey
1890 Randa Lane                        4597 West Scott Avenue                1001 Via Dolores Avenue
Las Vegas, NV 89104                    Las Vegas, NV 89102                   Las Vegas, NV 89117



Jeffrey Armstrong                      Jeffrey escobar                       Jeffrey Ortman
3001 Cabana Drive                      11849 Newport View Street             3076 Bellavista Lane
Las Vegas, NV 89122                    Las Vegas, NV 89183                   Las Vegas, NV 89122
Jeffrey Ryan
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Jeffrey Schufreider
                                                                            Page   52 of 107
                                                                            Jeffrey Smith
1925 Dunnam Street                     10001 Via Dolores Avenue             2472 Va De Milano
Henderson, NV 89011                    Las Vegas, NV 89117                  Henderson, NV 89074



Jeffrey T Scott                        Jemar Miller                         Jenee McKenzie
5155 W Tropicana Avenue                3266 Brentwood Street                6140 River Belle Street
Apt #2008                              Las Vegas, NV 89121                  North Las Vegas, NV 89031
Las Vegas, NV 89103


Jenifer Moreno                         Jennifer Burr                        Jennifer Fielding
1154 Westminster Avenue                2537 Page Street                     636 Badlands Avenue
Las Vegas, NV 89119                    North Las Vegas, NV 89030            Henderson, NV 89012



Jennifer Freeman                       Jennifer Golubski                    Jennifer Hank
665 Almondale Avenue                   4525 Dean Martin Drive               1417 Fay Boulevard
Las Vegas, NV 89123                    1911                                 Las Vegas, NV 89108
                                       Las Vegas, NV 89103


Jennifer Kruter                        Jennifer Lee                         Jennifer Messier
1862 Versante Avenue                   1163 Drowsy Water Court              761 Middle Beach Street
Las Vegas, NV 89183                    Henderson, NV 89052                  Las Vegas, NV 89138



Jennifer Murillo                       Jennifer Sumajit                     Jennifer Wallace
5188 Wilbur Street                     1624 Gatewood Drive                  2024 East Oakey Boulevard
Las Vegas, NV 89119                    Las Vegas, NV 89108                  Las Vegas, NV 89104



Jennifer Wilhite                       Jennifer Zhang                       Jeremaya Martinez
7824 North Ithaca Falls Street         108 Opal Mae Circle                  2868 Starling Summit Street
Las Vegas, NV 89149                    Las Vegas, NV 89107                  Henderson, NV 89044



Jeremy Doanne                          Jeremy McGowan                       Jeremy Woolridge
7826 Salt Spray Court                  5804 Emperor Way                     2266 Chestnut Ranch Avenue
Las Vegas, NV 89139                    Las Vegas, NV 89130                  Henderson, NV 89052



Jeri Donovan                           Jerred Gomez                         Jerry Fletcher
1841 Blackhawk Road                    2726 Jennydiane Drive                2417 North Street
Las Vegas, NV 89108                    Unit D                               North Las Vegas, NV 89030
                                       Las Vegas, NV 89121


Jerry Goscicki                         Jerry Grimble                        Jerry Haro
7409 Raincloud Drive                   8777 Autumn Valley Avenue            8635 Tomnitz Avenue
Las Vegas, NV 89145                    Las Vegas, NV 89129                  102
                                                                            Las Vegas, NV 89178
Jerry Hughes
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Jess Ellingson
                                                                                Page  53 of 107
                                                                                Jessica Barreto
421 Bedford Road                      4988 Pearlite Avenue                      10105 Cardinal View Place
Las Vegas, NV 89107                   Las Vegas, NV 89120                       Las Vegas, NV 89134



Jessica Flores                        Jessica McCray                            Jessica Wilson
6073 Aripeka Street                   2848 East Gables Vale Court               106 Blackberry Lane
Henderson, NV 89011                   Las Vegas, NV 89121                       Henderson, NV 89074



Jessica Young                         Jessica- Open Lot Cars                    Jessie Riley
1343 Mount Hood Street                6070 Boulder Highway                      3172 Cameron Street
Las Vegas, NV 89110                   Las Vegas, NV 89122                       Las Vegas, NV 89102



Jessie Ritchey                        Jesus Bustida                             Jesus Marquez
9223 Marlia Street                    5061 Tranquil Stream Court                Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89123                   Las Vegas, NV 89148                       PO Box 20822



Jesus Martinez                        Jiffy Lube                                Jill
2461 Old Forge Lane                   Attn: Bankruptcy Dept. / Managing Agent   2201 Mars Avenue
104                                   4511 East Tropicana                       A
Las Vegas, NV 89121                                                             North Las Vegas, NV 89030


Jim Kasalo                            Jim McClung                               Jim Polonsky
3500 North Winterhaven Avenue         7922 Severn Valley Street                 485 Via Palermo Drive
103                                   Las Vegas, NV 89139                       Henderson, NV 89011
Las Vegas, NV 89108


Jimmy Dualan                          Jimmy Nguyen                              Joan Blockholt
3379 Sheep Canyon Street              1400 Baldosa Court                        4525 Bell Cord Ave. #101
Las Vegas, NV 89122                   Las Vegas, NV 89117                       North Las Vegas, NV 89031



Joan Bockholt                         Joan Oliver                               Joanna Cofield
4525 Bell Cord Avenue                 7963 Broadwing Drive                      5917 Cancun Avenue
101                                   North Las Vegas, NV 89084                 Las Vegas, NV 89131
North Las Vegas, NV 89031


Joanne Reed                           Jodi L Harris                             Jodi Simard
75 Rattlesnake Grass Court            7447 Horizon Rock Avenue                  2546 Leigh Avenue
Henderson, NV 89002                   Las Vegas, NV 89179                       Las Vegas, NV 89120



Jodi Vecchio                          Joe Angel                                 Joe Arellano
4333 Helaman Avenue                   124 Continental Avenue                    1088 Aspen Cliff Drive
Las Vegas, NV 89120                   Henderson, NV 89015                       Henderson, NV 89011
Joe Campa
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Joe Casimates
                                                                            Page 54 of 107
                                                                            Joe Chan
Joe Campa                              3696 Monte Verde Street              4611 Longshot Drive
2488 E Desert Inn Rd                   Las Vegas, NV 89121                  Las Vegas, NV 89122
Las Vegas, NV 89030


Joe Flores                             Joe Smith                            Joe Stangin
6822 Tiffollo Lane                     1740 Blue Ribbon Drive               2748 Devita Circle
Las Vegas, NV 89156                    Las Vegas, NV 89142                  Las Vegas, NV 89117



Joe Wilson                             Joe Zyskowski                        Joel
3211 Bellavista Lane                   124 Vitale Avenue                    4913 West Cherokee Run Court
Las Vegas, NV 89122                    Henderson, NV 89002                  Las Vegas, NV 336-810



Joel Bianco                            Joel Martinez                        Joerge Pena
8324 West Charleston Boulevard         188 Palisade Steep Lane              7750 Little Valley Avenue
1048                                   Henderson, NV 89015                  Las Vegas, NV 89147
Las Vegas, NV 89117


Joey Bailey                            Joey Vestuto                         Johann Yuzon
9621 Canyon Mesa Drive                 548 Tabony Avenue                    3178 Bel Air Drive
Las Vegas, NV 89144                    Henderson, NV 89011                  Las Vegas, NV 89109



John                                   John Anderson                        John angers
5807 Natures Drive                     808 Merialdo Lane                    308 Wildrose Street
Las Vegas, NV 89122                    Las Vegas, NV 89145                  Las Vegas, NV 89107



John Begley                            John Berry                           John Brewster
1324 South Bruce Street                2020 Westwind Road                   3768 Territory Street
Las Vegas, NV 89104                    Las Vegas, NV 89146                  Las Vegas, NV 89121



John Corp                              John Dempsey                         John Deppe
8769 Frasure Falls Ave                 4762 La Fonda Drive                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89178                    Las Vegas, NV 89121                  489 First Light Street



John Dicenso                           John Dickinson                       John Diparvine
7216 Liberty Pride Street              4530 Conough Lane                    5929 Pirates Delight Avenue
Las Vegas, NV 89148                    Las Vegas, NV 89129                  Las Vegas, NV 89139



John Durkee                            John East & Renee Chatman            John Forston
8000 Revolver Avenue                   461 Gold Sunrise Lane                1013 Harp Way
Las Vegas, NV 89131                    Las Vegas, NV 89110                  North Las Vegas, NV 89032
John Henkel
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      John Horrocks
                                                                                Page 55 of 107
                                                                                John Jamison
1467 Romanesca Drive                  718 Pacific Cascades Drive                530 East Fairway Road
Henderson, NV 89052                   Henderson, NV 89012                       Henderson, NV 89015



John Jones                            John Mayes                                John McKenzie
3328 Osage Avenue                     4235 Gibraltar Street                     6668 Lost Dutchman Drive
Las Vegas, NV 89101                   Las Vegas, NV 89121                       Las Vegas, NV 89108



John O'Brien                          John Proto                                John Reyes
1524 Statz Court                      6750 West Oakey Boulevard                 2900 Green Falls Avenue
Las Vegas, NV 89101                   Las Vegas, NV 89146                       Henderson, NV 89052



john roberts                          John robertson                            John Shepheard
7311 Lansbrook Avenue                 6880 Fallona Avenue                       6605 Lemitar Drive
Las Vegas, NV 89131                   Las Vegas, NV 89156                       Las Vegas, NV 89108



John Shiels                           John Sorelle                              John Stuart
19 Brookridge Drive                   39 Moonfire Drive                         3417 Helmsman
Henderson, NV 89052                   Las Vegas, NV 89135                       North Las Vegas, NV 89032



John Valdez                           John Velasquez-Anna (Daughter)            John Weir
641 North Fogg Street                 4549 Sampson Drive                        728 Gull Point Avenue
Las Vegas, NV 89110                   Las Vegas, NV 89121                       Las Vegas, NV 89123



John Young                            Johnathan P Merry                         Johnnie Acoba
7125 Honeysuckle Court                3625 S. Decatur Blvd.                     2243 Desert Prairie Street
Las Vegas, NV 89119                   #1102                                     Las Vegas, NV 89135
                                      Ls Vegas, NV 89103


Johnny Bake Shop                      Johnny Chandler                           Johnny Givens
1203 East Charleston Boulevard        5916 Lava Creek Court                     74 Ice Fall Avenue
Las Vegas, NV 89104                   North Las Vegas, NV 89031                 Las Vegas, NV 89183



Johnny Rodiriguez                     Johnny Sepulveda                          Johnson, Jeremiah 0000720
3917 Leon Avenue                      7080 eldora ave                           6225 W. Washburn Road
Las Vegas, NV 89130                   Las vegas, NV 89117                       Las Vegas, NV 89130



Johnson, Mary 0000580                 Johnstone Supply                          Jojo Ventura
2105 Marathon Keys Ave                Attn: Bankruptcy Dept. / Managing Agent   4854 Lone Grove Drive
North Las Vegas, NV 89030             671 Middlegate Rd.                        Las Vegas, NV 89139
Jollibee- Norbert
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Jon Paul Biondi
                                                                                    Page 56 of 107
                                                                                    Jon Vogel
3890 South Maryland Parkway               3531 Algonquin Drive                      2993 Lawndale Street
Las Vegas, NV 89119                       Las Vegas, NV 89169                       Las Vegas, NV 89121



Jonathan Garin                            Jonathan Heron                            Jones, David 0000653
11840 Principi Court                      9121 Canyon Magic Avenue                  4508 W. San Miguel Ave
Las Vegas, NV 89183                       Las Vegas, NV 89129                       Las Vegas, NV 89032



JONES, Dorsey 0000265                     Jones, Elaine 0000061                     Jonh Reyes
2249 Bowie Cir                            501 Duke Ave                              2900 Green Falls Avenue
Henderson, NV 89014                       North Las Vegas, NV 89030                 Henderson, NV 89052



Jonhath Pulsifer                          Jordan Gregory                            Jorge A. Martinez
5612 Rustic View Court                    Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89131                       7044 Mandy Scarlet Ct.                    2225 Hoyt Ave.



Jorge Maciel                              Jose A Esquer Castro                      Jose Antonio Ramirez
Attn: Bankruptcy Dept. / Managing Agent   4925 Babbit Drive                         Attn: Bankruptcy Dept. / Managing A
4155 W.Twain Ave, #165                    Las Vegas, NV 89110



Jose Armando Toledo                       Jose Garma                                Jose Maunes
Attn: Bankruptcy Dept. / Managing Agent   159 Barbados Street                       6132 Tokara Street
2149 Exeter Drive, Apt. #2                Las Vegas, NV 89110                       Las Vegas, NV 89122



Jose Olaneta                              Jose Ortiz                                Jose Panceace
5148 Cereus Court                         Attn: Bankruptcy Dept. / Managing Agent   5917 Martita Avenue
Las Vegas, NV 89146                                                                 Las Vegas, NV 89108



Jose Reynoso                              Jose Robledo                              Jose T. Esparza
5301 Mountain View Drive                  23 East Basic Road                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89146                       7230                                      3030 Lindell Rd.
                                          Henderson, NV 89015


Jose Tapia                                Jose Zapatero                             Jose Zhagui
4345 Vegas Valley Drive                   2577 Cornerbrook Circle                   9982 Aspen Rose Street
Las Vegas, NV 89121                       Henderson, NV 89052                       102
                                                                                    Las Vegas, NV 89183


Jose, Unknown 0000016                     Josefina Mandujano                        Joseph Adame
9000 S Las Vegas Blvd #1023               8004 Celestial Avenue                     2263 Miner Way
Las Vegas, NV 89123                       Las Vegas, NV 89128                       Las Vegas, NV 89104
Joseph Blan
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Joseph Campbell
                                                                               Page 57 of 107
                                                                               Joseph Chantale
7138 Shimmering Avenue                    3543 Rio Mayo Drive                  11211 Meadow Cove Street
Henderson, NV 89011                       Las Vegas, NV 89121                  Las Vegas, NV 89179



Joseph Clark                              Joseph Craddock                      Joseph Greener-Hope MMJ
5325 Dawes Court                          5671 Bonita Vista                    4220 East Craig Road #5
Las Vegas, NV 89110                       Las Vegas, NV 89149                  North Las Vegas, NV 89081



Joseph Nagel                              Joseph Naradzay                      Joseph Rodriguez
2121 Sealion Drive                        10424 Ingelow Court                  7030 Orange Grove Lane
105                                       Las Vegas, NV 89166                  Las Vegas, NV 89119
Las Vegas, NV 89128


Joseph Saser                              Joseph Valdez                        Joseph Virtuoso
155 South Water Street                    2755 Redwood Street                  10526 Aphrodite Street
110                                       Las Vegas, NV 89146                  Las Vegas, NV 89183
Henderson, NV 89015


Josh Santiago                             Joshua Bacon                         Joshua Bong
8283 Hidden Hills Drive                   3214 Avawatz Court                   5521 East Jackpot Winner Lane
Las Vegas, NV 89123                       North Las Vegas, NV 89032            102
                                                                               Las Vegas, NV 89122


Joshua Pymm                               Josue Behic                          Jothan Peterson
1075 Sapphire Sky Court                   7554 Treasure Chest Street           210 West Fairway Road
Henderson, NV 89002                       Las Vegas, NV 89139                  Henderson, NV 89015



Joupita Yotagan                           Joy Brandt                           Joy Mac Pepple
7188 Neches Avenue                        549 Heswall Ct                       2553 Red Arrow Drive
Las Vegas, NV 89179                       Henderson, NV 89014                  Las Vegas, NV 89135



Joy Miles                                 Joyce Eddie                          Joyce Jibbens
11116 Ferguson Springs Street             11926 Spurge Laurel Street           2712 Cape Hope Way
Las Vegas, NV 89179                       Las Vegas, NV 89183                  Las Vegas, NV 89121



JP Morgan Chase                           Juan Lriarano                        Judith Franklin
Attn: Bankruptcy Dept. / Managing Agent   5597 Fewkes Canyon Court             4897 Rita Drive
                                          Las Vegas, NV 89139                  Las Vegas, NV 89121



Judith Moscatello                         Judith Trunell                       judith Willars
8501 West University Avenue               4129 Keasberry Avenue                4988 Sandra Road
Bldg. 13, Unit 1050                       North Las Vegas, NV 89081            Las Vegas, NV 89110
Las Vegas, NV 89147
Judith Zacker
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Judy Kuehn
                                                                                 Page 58 of 107
                                                                                 Judy Xhu
345 Perry Ellis Drive                  1607 Abby Avenue                          7749 Apache Cliff Street
Henderson, NV 89014                    Henderson, NV 89014                       Las Vegas, NV 89113



Julia & Mery Nikolova                  Julia Campbell                            Julia Cooks
7522 Benlomond Avenue                  1824 Walker Lane                          9162 Drifting Bay Street
Las Vegas, NV 89179                    Henderson, NV 89014                       Las Vegas, NV 89123



Julia Gonzalez                         Julia Gutierrez                           Julian Guerrero
9104 Glennon Avenue                    4950 Pancho Villa Drive,                  381 North Bruce Street
Las Vegas, NV 89148                    Las Vegas, NV 89121                       Las Vegas, NV 89101



Julian J Kim                           Juliana Smith                             Juliana Soto
6258 Cypress Springs Circle            5980 Michelli Crest Way                   11304 Asilo Bianco Avenue
Las Vegas, NV 89148                    Las Vegas, NV 08149                       Las Vegas, NV 89138



Julie Arroz                            Julie Merreo                              Julie Schultz
2549 Rosy Sunrise Street               414 Chateau Drive                         6111 Churchfield Boulevard
Las Vegas, NV 89142                    Henderson, NV 89002                       7
                                                                                 Las Vegas, NV 89103


Julie Snyder                           Julie Wieman                              Julius Williams
3004 Reef View Street                  11050 African Sunset Street               2124 Exeter Drive
Las Vegas, NV 89117                    Henderson, NV 89052                       1
                                                                                 Las Vegas, NV 89156


Jun Korean Restaurant / Young, M 0000184
                                      Jun Lingan                                 June Williams
8826 South Eastern Avenue             2236 Armacost Drive                        10946 Sadlers Wells Street
Suite 113                             Henderson, NV 89074                        Henderson, NV 89052
Las Vegas, NV 89123


Junior Ramos                           Jurcic, Joseph 0000625                    Justin Ballard
4056 Pepe Circle                       421 Hidden Hole                           Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89121                    Las Vegas, NV 89148                       6936 Hoing Pigeon Place



Justin Hendrix                         Justin Hernandez                          Justin Lourenco
708 Amber Hills Drive                  Attn: Bankruptcy Dept. / Managing Agent   6652 West Miragrande Drive
Las Vegas, NV 89123                    9000 Worthington Way, Apt#64-204          Las Vegas, NV 89108



Justin Naegle                          Justin Pulliam                            Justin Twilligear
1612 Clint Canyon Drive                5786 Stoneheath Avenue                    4225 Gaye Lane
Henderson, NV 89002                    Las Vegas, NV 89139                       Las Vegas, NV 89108
Justine Coppa
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          JW Marriott Los Angeles L.A. LIVE
                                                                                    Page 59 of 107
                                                                                    Kahealani Raston
5405 Flower Circle                        Attn: Bankruptcy Dept. / Managing Agent   1132 Cactus Rock Street
Las Vegas, NV 89107                       900 W Olympic Blvd,                       Henderson, NV 89011



Kameron Wells                             Kanian, Linda 0000245                     Karen Gountzas
Attn: Bankruptcy Dept. / Managing Agent   4046 Vulcan St                            10851 Vemoa Drive
513 Bastanchury                           Las Vegas, NV 89122                       Las Vegas, NV 89141



Karen Osley                               Karen Thomas                              Karin Rivera
1201 Jefferson Avenue                     413 Chateau Drive                         1638 Candice Street
Las Vegas, NV 89106                       Henderson, NV 89002                       Las Vegas, NV 89156



Karla Gomez                               Karlton D Collins                         Kasey Meyer
3615 East Bartlett Avenue                 2105 Tosca Street                         3623 El camino Road
North Las Vegas, NV 89030                 #202-18                                   Las Vegas, NV 89103
                                          Las Vegas, NV 89128


Katherine Capron                          Kathleen Klotz                            Kathryn Stevenson
6435 Dune Point Court                     3833 Juanita May Avenue                   481 Waterwheel Falls Drive
Las Vegas, NV 89142                       North Las Vegas, NV 89032                 Henderson, NV 89015



Kathy Edwards                             Kathy Scherdain                           Kathy Tegtmeyer
2485 Tappi Street                         2800 South Lamb Boulevard                 3152 Brazos Street
Las Vegas, NV 89108                       space 61                                  Las Vegas, NV 89169
                                          Las Vegas, NV 89121


Katie Gilpatric                           Kato, Robert 0000221                      Katy
1263 South 8th Street                     2046 Deer Spring Dr                       6343 White Heron Court
Las Vegas, NV 89104                       Henderson, NV 89074                       Las Vegas, NV 89139



Kay Moore                                 Kay Rice                                  Kayla Briers
2812 Tropicbird Drive                     202 Chestnut Ridge Circle                 1905 Bonita Ave.
North Las Vegas, NV 89084                 Henderson, NV 89012                       Las Vegas, NV 89104



Kayla Nicole                              Kazuko Winemiller                         Keenan Supply
57 Pleasant Dale Drive                    5601 East Kentucky Derby Drive            Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89074                       Las Vegas, NV 89110                       855 W. Bonanza Rd



Keeper Security Inc                       Keith Danforth                            Keith Jones
Attn: Bankruptcy Dept. / Managing Agent   81 Alpine Bay Avenue                      11741 Marina Grande Court
850 W. Jackson Boulevard Suite 400        Las Vegas, NV 89148                       Las Vegas, NV 89138
Keith Shipley
                 Case 21-11824-abl   Doc 1     Entered 04/12/21 16:34:25
                                     Keith Thompson
                                                                           Page  60 of 107
                                                                           Keith Wallenfelsz
6752 Sea Swallow Street              2167 Tierra Del Verde Street          3851 Royal Crest Street
North Las Vegas, NV 89084            Las Vegas, NV 89156                   2
                                                                           Las Vegas, NV 89119


Kelli Saicawalo                      Kellie Thomas                         Kelly's Pipe & Supply Co
2233 Canary Way                      3165 Palmdesert Way                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89106                  Las Vegas, NV 89120                   2124 Industrial Road



Kelsey Hush                          Kelsey Kennard                        Ken Brown
6712 Painted Canyon Court            8445 Majestic View Avenue             5781 Cowboy Fiddle Court
Las Vegas, NV 89130                  Las Vegas, NV 89129                   Las Vegas, NV 89131



Ken Danheiser                        Ken Lin                               Ken Murayama
4275 Newhaven Drive                  9939 Ridge Hill Avenue                9235 Placer Bullion Avenue
Las Vegas, NV 89147                  Las Vegas, NV 89147                   Las Vegas, NV 89178



Ken Ramsey                           Kendra Miller                         Kenneth Baker
118 Tansy Court                      9161 Desirable Court                  7724 Four Seasons Drive
Las Vegas, NV 89183                  Las Vegas, NV 89149                   Las Vegas, NV 89129



Kenneth Bowers                       Kenneth Collins                       Kenneth Happel
198 Roxborough Street                1358 South Lucky Street               4527 Bigford Street
Henderson, NV 89074                  Las Vegas, NV 89104                   Las Vegas, NV 89122



Kenneth Reed                         Kent Deaver                           KEPPEL, ALFRED 0000426
110 West Washington Avenue           9962 Rockside Avenue                  4722 VIA RENALDO
Las Vegas, NV 89110                  Las Vegas, NV 89148                   Las Vegas, NV 89103



Kermit and Debbie Bayless            Kesha Maddox                          Ketner, Erin
6511 Hedge Top Avenue                2824 Preston Wood Street              8176 Lake Chippewa Street
Las Vegas, NV 89110                  Las Vegas, NV 89156                   Las Vegas, NV 89113



Ketner, Erin 0000396                 Kevin Doan                            Kevin Ennis c/o Easter Seals
8176 Lake Chippewa Street            5150 Duke Ellington Way               6200 West Oakey Boulevard
Las Vegas, NV 89113                  410                                   Las Vegas, NV 89146
                                     Las Vegas, NV 89119


Kevin Ford                           Kevin Holshue                         Kevin Hughes
405 Pagan Street                     8064 Villa Fiesta Street              3850 San Francisco Avenue
Henderson, NV 89011                  Las Vegas, NV 89131                   Las Vegas, NV 89115
Kevin Pigman
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Kevin Sagastume
                                                                           Page  61 of 107
                                                                           Kevin Skagen
1928 Navarre Lane                     4651 East Rochelle Avenue            9421 Kingsley Street
Henderson, NV 89014                   Las Vegas, NV 89121                  LAs Vegas, NV 89149



Kevin Thornton                        Kidane Adhamom                       Killer Shrimp
3702 West Baroda Bay Court            6838 Groveview Lane                  Attn: Bankruptcy Dept. / Managing A
North Las Vegas, NV 89032             Las Vegas, NV 89103



Kim Dilley                            Kim Gettemeyer                       Kim Jane
501 Buttonwood Lane                   658 Almondale Avenue                 3949 Laurel Brook Drive
Las Vegas, NV 89107                   Las Vegas, NV 89123                  Las Vegas, NV 89147



Kim McKay                             Kim, Tara 0000046                    Kimberly A Couillard
1830 North Buffalo Drive              11144 Crosseto Dr                    4477 Palencia Avenue
2006 Building 21                      Las Vegas, NV 89141                  Las Vegas, NV 89121
Las Vegas, NV 89128


Kimberly Dillard                      Kimberly Kinkaid                     Kimberly Lynch
10111 Aspen Rose Street               6261 Peneplain Avenue                1541 Pony Ranch Circle
102                                   Las Vegas, NV 89139                  Henderson, NV 89014
Las Vegas, NV 89183


King, Dwayne 0000628                  Kingsford kanu                       Kinney Hill
324 Jamie Court                       1025 Calico Springs Court            7671 Windy Meadow Avenue
Henderson, NV 89074                   North Las Vegas, NV 89081            Las Vegas, NV 89178



Kirk Carnes/Orbus                     Kitzmiller, Candy 0000483            Kohler
4850 Statz Street                     5303 E Twain Avenue                  Attn: Bankruptcy Dept. / Managing A
101                                   Space 90                             444 Highland Drive
North Las Vegas, NV 89081             Las Vegas, NV 89122


Kraieh Warkentien                     Kristina Connolly                    Kristina Curebanask
10448 Bay Ginger Lane                 1079 Flatfoot Avenue                 1349 Commanche Drive
Las Vegas, NV 89135                   Henderson, NV 89012                  Las Vegas, NV 89169



Kristina Rector                       Kristy Warren                        Krystal Scheetrez
7277 Tin Mine Avenue                  1405 South Nellis Boulevard          3905 China Cloud Drive
Las Vegas, NV 89179                   2113                                 North Las Vegas, NV 89031
                                      Las Vegas, NV 89104


Kuchenreuther, Patricia 0000305       Kumar, Rahul 0000291                 Kumud Acharya
726 Kew Garden Drive                  10321 Howling Coyote Ave             2734 Cool Lilac Avenue
Las Vegas, NV 89178                   Las Vegas, NV 89135                  Henderson, NV 89052
Kurt Schmidt
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Kurt Vonhartleben
                                                                                    Page  62 of 107
                                                                                    Kyle Lakey
4420 Del Monte Avenue                     2637 Country Mile Drive                   500 Park Way East
Las Vegas, NV 89102                       Las Vegas, NV 89135                       Las Vegas, NV 89106



Kyle Nguyen                               Kyler O Trapp                             Kyler Trapp
4945 Monteleone Avenue                    9771 Ridgebluff Ave                       Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89141                       Las Vegas, NV 89148                       7746 Nautilus Shell St



Kynaston, Amelia 0000336                  La Pulga, LLC                             Labor
3933 AstonCrest Drive                     Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89128                       1810 S.Eastern Ave                        PO system to be adjusted to payroll



LaConnie Govan                            Laczynski, Christine 0000442              Lamua Tia
5060 Sublight Avenue,                     725 Wheat Ridge Lane                      7846 Granite Walk Avenue
Las Vegas, NV 89108                       Unit 203                                  Las Vegas, NV 89178
                                          Las Vegas, NV 89145


Lana Bates                                Lance Thibodeau                           Lancelot Collymore
3413 Adventure Court                      9331 Graceful Gold Street                 3732 Queen Street
Las Vegas, NV 89129                       Las Vegas, NV 89123                       Las Vegas, NV 89115



Lanette Pelayo                            Lanita Hopkins                            Lapre Scali & Co Insurance ServicLL
Attn: Bankruptcy Dept. / Managing Agent   4707 Chestnut Blaze                       Attn: Bankruptcy Dept. / Managing A
3812 El Conlon Ave                        North Las Vegas, NV 89032



Laray Van Slyke                           Large Vision Property Management          Larry Franklin
24 Berneri Drive                          9420 West Sahara Avenue                   5664 Woods Crossing Street
Las Vegas, NV 89138                       Ste 100                                   Las Vegas, NV 89148
                                          Las Vegas, NV 89117


Larry Pittman                             Larry Schwartz                            Larry Spencer
3424 Mazzocco Court                       2025 East Sahara Avenue                   9805 Canterbury Creek Street
North Las Vegas, NV 89032                 Las Vegas, NV 89104                       Las Vegas, NV 89183



Larry- Mr Joe's Pizza                     Las Realty Group                          Las Vegas en Espanol
7181 North Hualapai Way                   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89166                       331 South Water Street                    Po Box 364094
                                          A
                                          Henderson, NV 89015

Las Vegas Indoor Soccer                   Las Vegas Review Journal                  Las Vegas Septic Service
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
1400 N Rampart Blvd.                      1111 W. Bonanza Road                      4225 Leon Avenue
                                          P.O. Box 70
                  Case 21-11824-abl
Las Vegas Tile Importers LLC
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Las Vegas Toilet Rentals inc
                                                                                    Page 63 of 107
                                                                                    Las Vegas Toilet Rentals, Inc.
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
3575 S Decatur Blvd                       2069 CHRISTY LANE                         2069 Christy Lane



Lathem Time                               Laticha Graham                            Laura Ewell
Attn: Bankruptcy Dept. / Managing Agent   5139 Longiano Place                       7570 West Flamingo Road
210 The Bluffs                            Las Vegas, NV 89156                       233
Suite 107                                                                           Las Vegas, NV 89147


Laura Huerta                              Laura Spadacini                           lauren Tompkins
2404 Sturrock Drive                       10522 Big Mill Drive                      1717 Pacific Breeze Drive
Henderson, NV 89044                       Las Vegas, NV 89135                       Las Vegas, NV 89144



Laurie Faris                              LaVonne Dunn                              LaVonne L.M. Dunn
1818 Ottawa Drive                         Attn: Bankruptcy Dept. / Managing Agent   4861 Los Amigos Cir
Las Vegas, NV 89169                       4861 Los Amigos Circle                    N. Las Vegas, NV 89031



Law Offices of Edward H. Cross            Lazarah Santiago                          Lazy Joe's Fish & Chips c/o Tony
Attn: Bankruptcy Dept. / Managing Agent   9475 Castillana Court                     7835 South Rainbow Boulevard
75100 Mediterranean                       Las Vegas, NV 89147                       Las Vegas, NV 89139



Lea Ainsworth                             Lea Arlen                                 Lead Cottage
9425 Eagle Valley Drive                   5074 South Rainbow Boulevard              Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89134                       101                                       187 Line Street
                                          Las Vegas, NV 89118


LeadAmigo                                 Leanna Oswald                             LeBlanc, Roger 0000059
Attn: Bankruptcy Dept. / Managing Agent   894 Sir Raleigh Court                     2666 Cottonwillow St
                                          Henderson, NV 89052                       Las Vegas, NV 89135



Lee Ellis                                 Lee Giannopoulous                         Lee Gobbo
2502 Claridge Avenue                      3 Ayden Drive                             1930 Thunder Ridge Circle
Henderson, NV 89074                       Henderson, NV 89052                       Henderson, NV 89012



Lee Langdon                               Lee Lewis                                 Lee Vanderpool
Crosley Field Avenue                      9958 Berryman Way                         8916 Rainbow Ridge Drive
Las Vegas, NV 89166                       Las Vegas, NV 89148                       Las Vegas, NV 89117



Lee, Dorothy 0000608                      Lee, Gary 0000168                         Leigh Merrill/ Susan Gur
2555 East Rochelle Ave                    4525 Dean Martin #2907                    1704 Hills of Red Drive
Las Vegas, NV 89121                       Panaramic Towers Tower 1                  104
                                          Las Vegas, NV 89103                       Las Vegas, NV 89128
                  Case 21-11824-abl
Leighton, Daniel 0000352
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Lenardo Shelton
                                                                                  Page 64 of 107
                                                                                  Leo Amador
3374 Mountain Bluebird                    4575 West Charleston Boulevard #A-130   6548 Gressorial Lane
Las Vegas, NV 89117                       Las Vegas, NV 89102                     North Las Vegas, NV 89084



Leo Glass                                 Leo Goring                              Leo Lowenthal & Melanie Keppel
1319 South Lucky Street                   180 East Country Club Drive             3299 Dawnflower Street
Las Vegas, NV 89104                       Henderson, NV 89015                     C
                                                                                  Las Vegas, NV 89121


Leonardo Ramirez-Garcia                   Leroy Applan                            Les Seno
316 Mirasol Way                           8040 West Torino Avenue                 2563 Indigo Cloud Court
North Las Vegas, NV 89031                 Las Vegas, NV 89113                     Las Vegas, NV 89142



Les Squire                                Lesli Hobbs                             Leslie Avenson
9050 West Warm Springs Road               6845 E Washington ave.                  524 Dutchman Avenue
2156                                      Las Vegas, NV 89110                     Henderson, NV 89011
Las Vegas, NV 89148


Leslie Hance                              Leslie Joseph                           Leslie Payne
3924 West Washburn Road                   5820 Bargull Bay Avenue                 5805 Halifax Avenue
North Las Vegas, NV 89031                 Las Vegas, NV 89131                     Las Vegas, NV 89107



Leslie Schindler                          Leticia Elizara                         Levition, Heather 0000599
2509 Sun Reef Road                        1409 Iron Springs Drive                 8410 Lower Trailhead
Las Vegas, NV 89128                       Las Vegas, NV 89144                     Las Vegas, NV 89113



Lift All Crane Service                    Lillian Bennett                         Lin Sok
Attn: Bankruptcy Dept. / Managing Agent   125 Snow Dome Avenue                    5132 Danica Way
2657 Windmill Pkwy., #325                 North Las Vegas, NV 89031               Las Vegas, NV 89122



Linda Francis                             Linda Langley                           Linda Link
3532 North Dusty Chap Court               2699 Mallard Landing Avenue             328 Jamie Court
North Las Vegas, NV 89032                 Henderson, NV 89074                     Henderson, NV 89074



Linda Mariam                              Linda Nowell                            Linda Patterson
7739 Villa De La Paz Avenue               201 Tug Boat Court                      957 Via Columbo Street
Las Vegas, NV 89131                       Henderson, NV 89012                     Henderson, NV 89011



Linda Rollins                             Linda Siboni                            Linda Silber
5529 Port Barrington Way                  5556 Palm Street                        2990 Olivia Heights Avenue
Las Vegas, NV 89130                       Las Vegas, NV 89120                     Henderson, NV 89052
Linda Simpson
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Linda Widle
                                                                                    Page  65 of 107
                                                                                    Lindo Michoacan
409 Mystic River Street                   983 Twilight Glow Court                   Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89015                       Henderson, NV 89015                       2655 E Desert Inn Rd



Lindsey Thorn                             Linkedin.com                              LIOCE, Greg 0000175
11168 Montagne Marron Boulevard           Attn: Bankruptcy Dept. / Managing Agent   3150 Arville #58
Las Vegas, NV 89141                                                                 Capri Mobile Homes
                                                                                    Las Vegas, NV 89102


Lisa Delaney                              Lisa Griffis                              Lisa Killian
1389 Pawnee Drive                         625 Wandering Violets Way                 1207 Melville Drive
Las Vegas, NV 89169                       Las Vegas, NV 89138                       Las Vegas, NV 89102



Lisa Lorenzo                              Lisa Marie Lee                            Lisa Martin
531 Chandler Street                       12134 Highland Vista Way                  1707 South Beverly Way
Henderson, NV 89014                       Las Vegas, NV 89138                       Las Vegas, NV 89104



Lisa Pagan                                Lisa Woods                                Lita Lewis
9095 Gray Bluff Drive                     7452 Showy Court                          8105 Devils Canyon Street
Las Vegas, NV 89129                       Las Vegas, NV 89149                       North Las Vegas, NV 89085



liz Rathburn                              Liz Sanders                               Llantera Del Norte Bonanza
9975 Peace Way                            3331 Sutter's Fort Street                 Attn: Bankruptcy Dept. / Managing A
2145                                      North Las Vegas, NV 89032                 1350 E. Bonanza Rd.
Las Vegas, NV 89147


Lock Specialties                          Locksmith4U                               Loehner, Steve 0000337
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   346 Cherokee Avenue E
2310 Highland Dr.                         10258 Falling Needle Ave                  Las Vegas, NV 89132



Loftfield, Pam 0000548                    Lonnie Williams                           Loren Borth
1108 Shadow Mountain Place                7721 Hampton Willows Lane                 6420 Dinning Avenue
Las Vegas, NV 89108                       Las Vegas, NV 89113                       Las Vegas, NV 89107



Loren griffin                             Lorena Castillo                           Loreto Bragasil
2820 Willoughby Avenue                    3688 Castille Street                      5058 Jeffreys Street
Las Vegas, NV 89101                       Las Vegas, NV 89121                       201
                                                                                    Las Vegas, NV 89119


Lori Mann                                 Lorie Hooley-Quality Iron                 Lorilee Sorbile
200 Woodley Street                        1624 South Mojave Road                    2517 Alma Lidia Avenue
Las Vegas, NV 89106                       150                                       North Las Vegas, NV 89032
                                          Las Vegas, NV 89104
Lorna Cadiz
                 Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                     Lorraine Schwartz
                                                                               Page  66 of 107
                                                                               Louis Lovall
9021 Castledowns Street              7928 Lakepoint Circle                     3017 Beechwood Place
Las Vegas, NV 89148                  Las Vegas, NV 89128                       Las Vegas, NV 89108



Louise Krateyl                       Lourdes Dimain                            Lowes
5162 Somerset Drive                  719 Persian Violet Avenue                 Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89120                  Las Vegas, NV 89183



Lozdv, Ilia 0000603                  Lua Inocencio                             Lucy Martinez
1330 Dusty Creek St                  10891 Royal Highlands St.                 6501 West Lone Mountain Road
Las Vegas, NV 89128                  Las Vegas, NV 89141                       Las Vegas, NV 89130



Luisa Farray                         Lusan Rahman                              Lusk, Gregory 0000406
9752 Cordova Vista Court             8056 Marshall Canyon Drive                2524 Pastis Court
Las Vegas, NV 89183                  Las Vegas, NV 89166                       Las Vegas, NV 89044



Luz Rodriguez                        LV Quik Tow                               LV Rooter Dan
6121 Sonoma Circle                   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89107                                                            205 Bradshaw Way



Lydell Plumer                        Lydia Alagao                              Lydia Lombino
504 Bowman Avenue                    3728 Bossa Nova Drive                     3820 Wiggins Bay Street #103
Las Vegas, NV 89106                  Las Vegas Nv, NV 89129                    Las Vegas, NV 89129



Lynda Young                          Lynn Dixon                                Lynn Hayward
4809 Sheppard Drive                  1101 Leonard Avenue                       2872 Destino Lane
Las Vegas, NV 89122                  Las Vegas, NV 89106                       Henderson, NV 89074



Macaalay, Daniel 0000343             Maciel Flores                             Mack Tolliver
6029 Watermelon Street               2270 Lincoln Road                         3134 Cameron Street
North Las Vegas, NV 89081            Las Vegas, NV 89115                       Las Vegas, NV 89102



Madea Johnson                        Madea, Frank 0000459                      Maelynn Lyons
3507 Old Course Street               7885 W Flamingo Road                      100 Grove Street
Las Vegas, NV 89122                  2124                                      Henderson, NV 89015
                                     Las Vegas, NV 89147


Magdalena Ruiz                       Magdaleno Muro                            Magic Mobile Home Supply
1471 Rock Island Lane                1882 Renada Circle                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89110                  North Las Vegas, NV 89030                 1915 Commercial St
                  Case 21-11824-abl
Magtoto, Teresita 0000309
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Mailchimp.com
                                                                                    Page  67 of 107
                                                                                    Maile Esteban-Trinadad
7580 Rock Hampton Ave                     Attn: Bankruptcy Dept. / Managing Agent   4838 Enchanted View Street
Las Vegas, NV 89113                                                                 Las Vegas, NV 89149



Maileen Bernis                            Maisie Danielson                          Malick Ndoye
61 Del Nido Lane                          1013 Redlands Circle                      7917 Limestone Arch Avenue
Las Vegas, NV 89110                       Las Vegas, NV 89128                       Las Vegas, NV 89178



Mallissa Andrade                          Mambaje, Cathie 0000071                   Man Wang
2929 Holmes Street                        1646 S Labrador Dr                        15660 Lanyard Lane
North Las Vegas, NV 89030                 Las Vegas, NV 89142                       Chino Hills, CA 91709



Man Woo                                   Manny Perez                               Manuel Floyd
1491 Powder Horn Drive                    2460 West Warm Springs Road               823 Holly Sprig Court
Henderson, NV 89014                       Las Vegas, NV 89119                       North Las Vegas, NV 89032



Manuel Gomez                              Manuel Labandeira                         Manuel Sanchez
Attn: Bankruptcy Dept. / Managing Agent   7080 Platcid Lake Ave                     6056 Folksong Court
181 Kitkton St.                           Las Vegas, NV 89179                       Las Vegas, NV 89148



Manuel Vadallamos                         Marble Express                            Marc Friedman
4416 South Sunny Dunes Drive              Attn: Bankruptcy Dept. / Managing Agent   County Highway 22
Las Vegas, NV 89121                       3925 West Sunset Road                     Albert Lea, MN 56007



Marca Decastroverde                       Marcel Brown                              Marcelle Hoskins
2301 Driftwood Drive                      9108 Balcony Trellis Avenue               2133 Arpeggio Avenue
Las Vegas, NV 89107                       Las Vegas, NV 89149                       Henderson, NV 89052



Marcia Mcmillan                           Marco Mazarovich                          Marcus Crawley
1205 West Moorpoint Drive                 1709 Golden Oak Drive                     111 Boysenberry Lane
North Las Vegas, NV 89031                 Las Vegas, NV 89117                       Henderson, NV 89074



Marcus Hall                               Marcus Thomas                             Margaret Kennedy
812 South Boulder Highway                 1966 Verde Mirada Drive                   5216 Del Lago Drive
Henderson, NV 89015                       Las Vegas, NV 89115                       Las Vegas, NV 89130



Margo Genao                               Margrate Sutton                           Margret Lazok
3560 Allegheny Drive                      3842 Syracuse Drive                       2509 Dunrobin Court
Las Vegas, NV 89122                       Las Vegas, NV 89121                       Henderson, NV 89014
                  Case 21-11824-abl
Maria & Nicolas Almanza
                                      Doc 1    Entered 04/12/21 16:34:25
                                      Maria Auisqui
                                                                           Page  68 of 107
                                                                           Maria Ausqui
2710 Thomasville Avenue               7240 Crandon Park Avenue,            7240 Crandon Park Avenue
Henderson, NV 89052                   Las Vegas, NV 89131                  Las Vegas, NV 89131



Maria Davis                           Maria Dougherty-PM                   Maria Esparza
5201 Vedra Court                      5261 Crater Circle                   1122 Ramona Circle
Las Vegas., NV 89135                  Las Vegas, NV 89122                  Las Vegas, NV 89106



Maria Evora                           Maria Filopov                        Maria Gonzalez
311 Heather Drive                     7320 Heggie Avenue                   3221 Marionette Avenue
Henderson, NV 89002                   Las Vegas, NV 89131                  Las Vegas, NV 89101



Maria Hernandez                       Maria L Vasquez                      Maria Lowe
6116 East Owens Avenue                2838 Flower Avenue                   9628 Marigny Court
Las Vegas, NV 89110                   North Las Vegas, NV 89030            Las Vegas, NV 89129



Maria Mahlua                          Maria McElroy                        Maria Morales
9336 Pink Stargazer Avenue            4428 Greenhill Drive                 10220 San Giano Place
Las Vegas, NV 89166                   Las Vegas, NV 89121                  Las Vegas, NV 89144



Maria Perez                           Maria Ruiz & Rodney Ruiz             Maria Sandoval
6333 Salmon Mountain Avenue           2725 Warm Rays Avenue                8516 Trudeau Avenue
Las Vegas, NV 89122                   Henderson, NV 89052                  Las Vegas, NV 89143



Maria Wixom                           Mariah Smith                         Marianne Bowers
7736 Foredawn Drive                   6836 Rhea Street                     1438 Silver Knoll Avenue
Las Vegas, NV 89123                   Las Vegas, NV 89131                  Las Vegas, NV 89123



Marianne Elaine Gina                  Maricela A Medrano                   Marie Gniech
1625 Golden Arrow Drive               4411 Palm Mesa Drive                 5017 Wilbur Street
Las Vegas, NV 89169                   Las Vegas, NV 89120                  Las Vegas, NV 89119



Marie Iavocetta                       Mariel Vargas                        Marilyn Balinski
5900 Cassedy Lane                     1308 Bluff Avenue                    1629 Golden Glen Court
Las Vegas, NV 89122                   North Las Vegas, NV 89030            North Las Vegas, NV 89031



Marilyn Hamer                         Marilyn Kwasigroch                   Marilyn Williams
10713 Paradise Point Drive            4828 Stillwater Avenue               5352 Supai Drive
Las Vegas, NV 89134                   Las Vegas, NV 89110                  Las Vegas, NV 89103
Marin, Jose 0000248
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Marina Zitrsaki
                                                                                    Page  69 of 107
                                                                                    Mario Camargo
7950 W Flamingo Rd #1125                  7625 Raven Hills Drive                    2761 Family Court
Las Vegas, NV 89147                       Las Vegas, NV 89149                       Las Vegas, NV 89117



Mario Papa                                Mario Valdez                              Marion Myers
5855 Valley Drive                         4559 Sparwood Dr                          9005 Faircrest Drive
Building 10 Unit 2046                     Las Vegas, NV 89147                       Las Vegas, NV 89134
North Las Vegas, NV 89031


Maris Blanck                              Mariscos El Costeno LLC                   Mariscos Las Islitas
10648 Heritage Hills Drive                Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89134                       1951 W. Camelback Rd.



Mariscos Tinos                            Marithe Owens                             Mark Bieling
Attn: Bankruptcy Dept. / Managing Agent   3163 High View Drive                      1032 San Gabriel Avenue
                                          Henderson, NV 89014                       Henderson, NV 89002



Mark Curenton                             Mark Ellis                                Mark Fraser
10464 Clarion River Drive                 7689 Marmot Avenue                        3233 Canyon Lake Drive
Las Vegas, NV 89135                       Las Vegas, NV 89147                       Las Vegas, NV 89117



Mark Hannon                               Mark Liquori                              Mark Roque
9809 Fiesta Rose Avenue                   2637 Legend Drive                         4245 Gibraltar Street
Las Vegas, NV 89148                       Las Vegas, NV 89134                       Las Vegas, NV 89121



Mark Wolford                              Markel                                    Market Street Cafe
1025 East Azure Avenue                    Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
North Las Vegas, NV 89081                 P.O. Box 3009                             12 E Ogden Ave,



Marlene Parrah                            Marliyn Hamer                             Marquee Greadwell
1513 Frandosa Lane                        10713 Paradise Point Drive                6768 Diamond Care Drive
Las Vegas, NV 89117                       Las Vegas, NV 89134                       Las Vegas, NV 89122



Marsala Qyezda                            Marsha Gilmore                            Martell Donnie
10135 Timber Willow Avenue                11840 Waterford Castle Court              4312 West Lake Mead Boulevard
Las Vegas, NV 89135                       Las Vegas, NV 89141                       202
                                                                                    Las Vegas, NV 89108


Martha Rogers                             Martin Ban Dyke                           Martin Jacinto
6312 Belgium Drive                        4484 Dennis Way                           7743 Roaring Springs Circle
Las Vegas, NV 89122                       Las Vegas, NV 89121                       Las Vegas, NV 89113
Martin Martorell
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Martin San
                                                                               Page  70 of 107
                                                                               Martin, Dakota 0000623
Attn: Bankruptcy Dept. / Managing Agent   3041 Magnet Street                   3115 Atwater Drive
                                          North Las Vegas, NV 89030            Las Vegas, NV 89032



Martin, David 0000317                     Martin, Rita 0000734                 Martin, Unknown 0000017
4722 Leg Horn Ct                          608 Truluck Lane                     909 Washington Oaks St
Las Vegas, NV 89147                       Las Vegas, NV 89106                  Las Vegas, NV 89128



Marvalee Reyes                            Marvin D. McCornell                  Mary Ancell
7350 Velvet Sky Street                    6750 Del Rey Avenue                  6236 Factor Avenue
Las Vegas, NV 89131                       UNIT 151                             Las Vegas, NV 89107
                                          Las Vegas, NV 89146


Mary Duarte                               Mary Fiesta                          Mary Games
7247 Laveta Lane                          1717 South 17th Street               605 Mainland Drive
Las Vegas, NV 89156                       Las Vegas, NV 89104                  Las Vegas, NV 89123



Mary Hacker                               Mary Jayne Langan                    Mary Johnson
395 Vista Valley St,                      10672 Bonchester Hill Street         102 Ash Street
Las Vegas, NV 89110                       Las Vegas, NV 89141                  Henderson, NV 89015



Mary Lou Pennington                       Mary Mitchell                        Mary OBrien
402 Cattail Circle                        9900 Rose Charmont Street            2408 Goshen Avenue
Henderson, NV 89015                       Las Vegas, NV 89183                  Henderson, NV 89074



Mary Phelps                               Mary Ramos                           Mary Sims
5029 Spencer Street #A                    9802 Bradford Summit Street          4305 East Manor Green Lane
Las Vegas, NV 89119                       Las Vegas, NV 89183                  Las Vegas, NV 89110



Mary Watson                               Mary Zavatsky                        Mary Ziegler
1800 Camino Monte Sol                     5650 Ouray Street                    5821 West Halfmoon Way
North Las Vegas, NV 89031                 North Las Vegas, NV 89081            Las Vegas, NV 89108



Maryann Pochowski                         Masih Sharif                         Mateline Spector
113 Logansberry Lane                      9898 Birdwell Creek Drive            1908 Summit Pointe Drive
Las Vegas, NV 89145                       Las Vegas, NV 89148                  Las Vegas, NV 89117



Mathew Imber                              Mathew Kozak                         Mathew Pride
2488 Marlene Way                          1440 Jamielinn Lane                  3502 Rio Robles Drive
Henderson, NV 89014                       Las Vegas, NV 89110                  D
                                                                               North Las Vegas, NV 89030
Matt Kyner
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Matthew B Dion
                                                                                    Page  71 of 107
                                                                                    Matthew Dion
8332 North Lost Spur Street               7753 Lamb Silk Court                      Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89131                       Las Vegas, NV 89149                       6599 Casa Linda Dr.



Matthews, Diane 0000424                   Maurice Marshall                          Maverik Gas #434
5034 Celebrity Circle                     3575 Rio Mayo Drive                       Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89119                       Las Vegas, NV 89121                       6510 S Ft Apache Rd



Mavis Halvorson                           Max Flores                                Maxine Hillcoat
7649 Lily Troter Street                   4861 Los Amigos                           3090 Spokane Drive
North Las Vegas, NV 89084                 North Las Vegas, NV 89031                 Las Vegas, NV 89121



May, Roberto 0000123                      McCarran Airport                          McGriff, Elizabeth 0000244
907 Center St                             Attn: Bankruptcy Dept. / Managing Agent   4611 Solar Eclipse Dr
Henderson, NV 89015                       P.O. Box 11005                            Las Vegas, NV 89115



McHugh, Peter 0000526                     McTesterson, Testy 0000205                McTesty, August 0000255
618 W Victory Road                        123 Main St                               5530 Zone Ave
Henderson, NV 89015                       123 Main St 89122                         Las Vegas, NV 89122



Meads Hardware                            Mechelle Waters                           Meesha Moulton
Attn: Bankruptcy Dept. / Managing Agent   936 Swiss St                              10289 Trillium Drive
4438 E lake Mead Blvd.                    Las Vegas, NV 89110                       Las Vegas, NV 89135



Megan Niu                                 Meineke Car Care Center                   Mela Cooper
11247 Playa Bonita Avenue                 Attn: Bankruptcy Dept. / Managing Agent   447 Center Green Drive
Las Vegas, NV 89138                       7652 West Lake Mead Blvd                  Las Vegas, NV 89148



Melanie Ake                               Melissa Apperton                          Melissa Elliot
2316 Briggsdale Avenue                    5140 E. Hacienda Ave.                     7833 Lovely Pine Place
North Las Vegas, NV 89081                 Las Vegas, NV 89122                       Las Vegas, NV 89143



Melissa Fabbi                             Melissa Molina                            Melton Duran
2053 Quarry Ridge Street                  10803 Colour Magic Street                 7721 Wedlock
Las Vegas, NV 89117                       Henderson, NV 89052                       Las Vegas, NV 89129



Mercedes Garcia                           Meridian Property Services                Merkow, Vic 0000672
713 Harvest Run Drive                     2251 N. Rampart Blvd                      2078 Rose Pine Court
204                                       Las Vegas, NV 89128                       Henderson, NV 89052
Las Vegas, NV 89145
Merna Freeman
                 Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                     Merry Whitney
                                                                          Page 72 of 107
                                                                          MGM GRAND
7830 Branding Iron Lane              1856 Green River Street              Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89123                  Las Vegas, NV 89142                  3799 S Las Vegas Blvd.



Michael Anderson                     Michael Balitam                      Michael Bolognini
7928 Timber Horn Court               9570 Newton Grove Court              7421 Oak Grove Avenue
Las Vegas, NV 89147                  Las Vegas, NV 89148                  Las Vegas, NV 89117



Michael Brennan                      Michael Cabral                       Michael DiFilippo
5962 Cassedy Ln.                     2120 Rainbow Falls Drive             10652 Kearney Mountain Avenue
Las Vegas<, NV 89122                 Las Vegas, NV 89134                  Las Vegas, NV 89166



Michael Dixon                        Michael Hatten                       Michael Hijar
5861 Varese Drive                    9041 Faircrest Drive                 296 Apple Seed Court
Las Vegas, NV 89141                  Las Vegas, NV 89134                  Henderson, NV 89014



Michael Joyner                       Michael Kiley                        Michael Lee
2696 West Ann Road                   1691 Latigo Drive                    406 Heather Drive
North Las Vegas, NV 89031            Henderson, NV 89002                  Henderson, NV 89002



Michael Locket                       michael luscaky                      Michael Marra
313 Oakford Street                   7212 Girard Drive                    7241 Mesquite Tree Street
Las Vegas, NV 89110                  Las Vegas, NV 89147                  Las Vegas, NV 89131



Michael Martin                       Michael Mccullough                   Michael Morris
1067 Via Nandina Place               5365 Shake Court #103                2511 El Paso Grande Avenue
Henderson, NV 89011                  Las Vegas, NV 89122                  Henderson, NV 89074



Michael OEane                        Michael Pearson                      Michael Pessah
10173 Grants Arbor Road              865 East Pilot Road                  2746 Sunlight Creek Street
Las Vegas, NV 89183                  Las Vegas, NV 89119                  Henderson, NV 89052



Michael Ruisi                        Michael Samplawski                   Michael Siouerester
10143 Golden Bluff Avenue            5471 Indian River Drive              1836 Muchacha Drive
Las Vegas, NV 89148                  406 Building# 334                    Henderson, NV 89014
                                     Las Vegas, NV 89103


Michael Smith                        Michael Steilman                     Michael Stolle
5316 West Nadia Court                2985 Paseo Hills Way                 7457 Manse Ranch Avenue
Las Vegas, NV 89108                  Henderson, NV 89052                  Las Vegas, NV 89179
Michael Ward
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          michala Reinholtz
                                                                               Page  73 of 107
                                                                               Michelle Canola
1409 Aztec Way                            8909 Trickling Springs Court         2109 Diamond Brook Court
Las Vegas, NV 89169                       Las Vegas, NV 89149                  Las Vegas, NV 89117



Michelle Metz                             Michelle Nault                       Michelle Shappie
801 Ann Drive                             800 South Mallard Street             4998 Sandra Road
Las Vegas, NV 89107                       Las Vegas, NV 89107                  Las Vegas, NV 89110



Michelle Weisser                          Michelle Zone                        Midas
4144 Mantle Avenue                        451 Petal Dew Avenue                 Attn: Bankruptcy Dept. / Managing A
North Las Vegas, NV 89084                 Las Vegas, NV 89183                  2041 W Sunset Road



Miguel Angel Pretti                       Miguel Escalante                     Miguel Lopez
Attn: Bankruptcy Dept. / Managing Agent   4325 Hayes Pl.                       2521 Amarillo Street
Pretti Design                             Las Vegas, NV 89107                  Las Vegas, NV 89102
4600 E. Sunset Rd #151


Miguel Saldana                            Miguel Sanchez                       Mike and Craig Mclean
4330 East New York Avenue                 4477 Palencia Avenue                 3704 Riviera Avenue
Las Vegas, NV 89104                       Las Vegas, NV 89121                  Las Vegas, NV 89107



Mike c/o Crazy Horse 3                    Mike Clita                           Mike Coppola
Attn: Bankruptcy Dept. / Managing Agent   125 Antelope Way                     312 Sonoma Valley Street
3525 West Russell Road                    Las Vegas, NV 89145                  Las Vegas, NV 89144
Las Vegas, NV 89118


Mike Eoff                                 Mike Gonzales                        Mike Guzzo
1900 Piccolo Way                          2008 San Jose Avenue                 9357 Villa Tuscany Avenue
Las Vegas, NV 89146                       Las Vegas, NV 89104                  Las Vegas, NV 89129



Mike Hirsch                               Mike Luther                          Mike McGowan
1104 Fairbury Street                      1314 Hopewell Avenue                 1468 Romanesca Drive
Henderson, NV 89052                       Henderson, NV 89012                  Henderson, NV 89052



Mike Mclean                               Mike Mell                            Mike Ortiz
3704 Riviera Avenue                       3621 Karissa Heights Place           3141 Spring City Avenue
Las Vegas, NV 89107                       Las Vegas, NV 89115                  North Las Vegas, NV 89081



Mike Parris                               Mike Riley                           Mike Stevens
8056 Martingale Lane                      3657 Blackstone Street               9 Sunset Way
Las Vegas, NV 89123                       Las Vegas, NV 89121                  Suite 100
                                                                               Henderson, NV 89011
Mildred Romano
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Milner, Cathy 0000622
                                                                                    Page  74 of 107
                                                                                    Mintesnot Woldetsadik
10308 Ledgecliff Court                    2347 Great Elk                            2840 East Tilten Kilt Avenue
Las Vegas, NV 89129                       Henderson, NV 89052                       North Las Vegas, NV 89081



Minyi Guo c/o Vernard Mercader            Mirage Hotel                              Miranda Edwards
3804 Winston Drive                        Attn: Bankruptcy Dept. / Managing Agent   8725 Autumn Valley Avenue
El Monte, CA 91731                                                                  Las Vegas, NV 89129



Mirasol Kaluna                            Mircea Bodea                              Mitch Sturzo
1807 Pacific Street                       8553 Barkeria Court                       3705 Copper Cactus Drive
Las Vegas, NV 89104                       Las Vegas, NV 89149                       Las Vegas, NV 89129



Mitchell B Spencer                        Mitchell, Gary 0000728                    MITCHELL, STEVE 0000682
5828 Amber Mesa Street                    2900 West Oakey Blvd                      2567 PERA CIRCLE
Las Vegas, NV 89148                       Las Vegas, NV 89102                       Las Vegas, NV 89121



Moen Inc                                  Mohammed Kamal                            Molloy, Steve 0000496
Attn: Bankruptcy Dept. / Managing Agent   110 Weisbrook Court                       308 Fox Crossing Avenue
4335 Arcata Way                           Henderson, NV 89011                       North Las Vegas, NV 89084



Molly Gracia                              Molly Passion                             Monarrez, Nancy 0000456
59 North Ronald Lane                      186 Short Ruff Way                        7690 Trail Park Place
Las Vegas, NV 89110                       Las Vegas, NV 89148                       Las Vegas, NV 89113



Mondrian Hotel                            Monster.com                               Monte davidson
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   1333 Allegheny Moon Terrace
                                                                                    2
                                                                                    Henderson, NV 89002


Moorhouse, Jessica 0000064                Morales, Rigo 0000166                     More Floods Inc
5433 Latigo St                            126 Grove St                              Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89119                       Henderson, NV 89015



Morgan Ordunez                            Morton's The Steakhouse                   Motahar Ali Ulloa Ven.
7056 Thistle Ridge Street                 Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89166                       400 E Flamingo Rd,                        6151 Mountain Vista #1728



Motors & More                             Motors And More Inc.                      Mr. Willys Chicken & Fish
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   5006 South Maryland Parkway
2950 S. Highland Sr. Ste. A               2315 Highland Dr.                         17
                                                                                    Las Vegas, NV 89119
Mrs. Wilson
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          MSFT *ONLINE
                                                                                    Page
                                                                                    MUNDI
                                                                                         75 of 107
3889 Green Leaf Drive                     Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89120                                                                 5 Cactus Garden Drive
                                                                                    Henderson, NV 89014


Mundi LLC dba, BLR                        Munoz, Jaimie 0000536                     Muoi (Ten) Vuong
Attn: Bankruptcy Dept. / Managing Agent   10478 Skygate Street                      4252 Falcon Hill Street
631 North Stephanie Street                Las Vegas, NV 89178                       North Las Vegas, NV 89032
#475
Henderson, NV 89014

Murphy Express                            Murray Dick                               Murray Hockman
Attn: Bankruptcy Dept. / Managing Agent   2949 St Helena Street                     3150 North Soft Breezes Drive
6035 Losee Rd                             Las Vegas, NV 89121                       1060 Building 20
                                                                                    Las Vegas, NV 89128


Murray Sawchuk                            Murray Wang                               Myra Alston
8508 Montago Valley Avenue                8721 Nautical Bay Lane                    8618 Purple Wisteria Street
Las Vegas, NV 89117                       Las Vegas, NV 89117                       Las Vegas, NV 89131



Myra Glenn                                N Glantz                                  Nader Tadros
495 Dorchester Bend Avenue                Attn: Bankruptcy Dept. / Managing Agent   6856 Sumatra Street
102                                       5277 Cameron                              Las Vegas, NV 89166
North Las Vegas, NV 89032                 Suite 140


Naieli Mojica                             Nakia Trammel                             Nancy Costantino
2541 Charteroak Street                    11236 Tuscolana Street                    3090 Hebard Drive
Las Vegas, NV 89108                       Las Vegas, NV 89141                       Las Vegas, NV 89121



Nancy Fornataro                           Nancy Frazier                             Nancy Johnson
439 Golden State Street                   4532 Birdsong Way                         10993 Carberry Hill Street
Henderson, NV 89012                       Las Vegas, NV 89147                       Las Vegas, NV 89141



Nancy Myers                               Nancy Planells                            Nancy Voltura
10067 South Mesquite Fork Court           7384 Emerald Glow Street                  3957 Sorrento Way
Las Vegas, NV 89183                       Las Vegas, NV 89123                       Las Vegas, NV 89121



NARANJO, RAUL 0000108                     Naranjo, Raul 0000537                     Narine Yenovkian
4668 BUMBLEBEE CIRCLE                     4668 Bumble Bee Circle                    2644 Lochleven Way
Las Vegas, NV 89122                       Las Vegas, NV 89122                       Henderson, NV 89044



Natali Castrejon                          Natasha Caroline                          Nathan Bruce
9000 Dolente Ave,                         4463 Shalimar Avenue                      4110 South Maryland Parkway
Las Vegas, NV 89129                       Las Vegas, NV 89115                       12
                                                                                    Las Vegas, NV 89119
Nathan Mackey
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Nathan Pinkney
                                                                                    Page 76 of 107
                                                                                    Nathaniel Kemp
3869 El Paso Drive                        9421 Moon Splash Court                    10516 Verona Wood Street
Las Vegas, NV 89121                       Las Vegas, NV 89129                       Las Vegas, NV 89141



Nationwide c/o Stewart & Associates       Nattaya Gorr                              Nau Ahotaeiloa
Attn: Bankruptcy Dept. / Managing Agent   1150 North Buffalo Drive                  1807 Parkchester Drive
50 W Douglas St., Suite 1204              1076                                      Las Vegas, NV 89108
                                          Las Vegas, NV 89128


Navid Afshar                              NC/NV MSDC                                Neddy Monk
6917 Emberld Tree Court                   Attn: Bankruptcy Dept. / Managing Agent   6361 Concho Lane
Las Vegas, NV 89130                       Development Council                       Las Vegas, NV 89146
                                          1785 East Sahara Ave., Suite 360


Neil Ackerman                             Neil Hopp                                 Neil Petrie
2965 Mondavi Court                        6091 Autumn Rose Way                      2305 West Horizon Ridge Parkway
Las Vegas, NV 89117                       Las Vegas, NV 89142                       522
                                                                                    Henderson, NV 89052


Neil Vance                                Nelsom                                    Nelson, Marla 0000290
3337 Sturbridge Circle                    425 Blackridge Road                       5816 Bargull Bay Avenue
Las Vegas, NV 89129                       Henderson, NV 89015                       Las Vegas, NV 89131



Netsanet Haile                            Networx Systems Inc.                      Nevada Barricade & Sign CompanyIn
7965 Marble City Court                    Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89139                       3399 Peachtree Road NE                    PO Box 20459



Nevada Consumer Affairs                   Nevada Crystal Premium                    Nevada Department of Taxation
3300 W. Sahara Ave., Suite 425            Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89102                       6185 S. Valley View Blvd. #H



Nevada Employment Security Division       Nevada Legal Forms                        Nevada Secretary of State
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          3901 W Charleston Blvd.                   Notary Division
                                                                                    101 North Carson Street, Suite 3


Nevada Site Services                      Nevada State Contractors Board          Nevada State Contractors Board
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Mangaing Agent Attn: Bankruptcy Dept. / Managing A
1410 E. Mesquite Ave                      2310 Corporate Circle #200              2310 Corporate Circle, Ste 200
                                          Henderson, NV 89074


Newman, Raul 0000680                      NFP Benefit Insurance Wealth ManagementNg, Diane 0000531
5885 Alfred Drive                         Attn: Bankruptcy Dept. / Managing Agent 182 Deanna Way
Las Vegas, NV 89108                       8201 N Hayden Rd                        Henderson, NV 89074
                  Case 21-11824-abl
Nguyen, Billy 0000012
                                      Doc 1    Entered 04/12/21 16:34:25
                                      Nicholas Freeman
                                                                           Page  77 of 107
                                                                           Nicholas Kilby
10034 White Mulberry Dr               7501 White Deer Court                10580 Lessona Street
Las Vegas, NV 89148                   Las Vegas, NV 89131                  Las Vegas, NV 89141



Nicholas Noah                         Nichole Wright                       Nick Garcia
6038 Canyon Gap Drive                 6212 Govett Crescent Court           3334 Canoe Cove Court
North Las Vegas, NV 89031             Las Vegas, NV 89130                  Las Vegas, NV 89117



Nick Parmelee                         Nick Parrotta                        Nick Perrotta
1375 Marshfield Road                  1800 Bannie Ave                      1800 Bannie Avenue
Las Vegas, NV 89135                   Las Vegas, NV 89102                  Las Vegas, NV 89102



Nick Rascok                           Nick Surico                          Nico Tagle
2000 East Canosa Avenue               11032 Calder Avenue                  437 Nettleton Circle
Las Vegas, NV 89104                   Las Vegas, NV 89144                  Las Vegas, NV 89123



Nicole Fay                            Nicole Hudson                        Nicole Landrum
1304 Matador Way                      7405 Dashing Court                   628 North 22nd Street
Las Vegas, NV 89128                   Las Vegas, NV 89149                  Las Vegas, NV 89101



Nicole Mal                            Nieves, Gregorio 0000607             Nikki Ozzimo
5876 South Pecos Rd.                  862 Lulu Ave                         171 Greenbriar Townhouse Way
Las vegas, NV 89120                   Las Vegas, NV 89119                  Las Vegas, NV 89121



Nikko Tello                           Nina Nathani                         Nissa Yothy
4927 Lancaster Drive                  297 Vallarte Drive                   3356 Bilicki Street
Las Vegas, NV 89120                   Henderson, NV 89014                  North Las Vegas, NV 89032



Noe Quezada                           Noel Inzler                          Noelle Caten
3066 Tarpon Drive #104                3657 Susana Street                   7212 Sublime Avenue
Las Vegas, NV 89120                   Las Vegas, NV 89121                  Las Vegas, NV 89130



Nolan Moriwaki                        Nora Velasquez                       Norma aliano
2246 Verde Cape Avenue                4595 Payson Court                    5912 Marbrisas Lane,
Henderson, NV 89052                   Las Vegas, NV 89115                  Las Vegas, NV 89130



Norma Caudillo                        Norma Silbaugh                       Norman Premo
971 Toni Avenue                       6348 Smooth Plain Avenue             5005 Chambliss Drive
Las Vegas, NV 89119                   Las Vegas, NV 89139                  Las Vegas, NV 89130
                  Case 21-11824-abl
Normandeau, John 0000605
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Nory Scaner
                                                                                    Page  78 of 107
                                                                                    Novine, Cheryl 0000697
3975 North Hualapai Way                   8361 Transvaal Blue Street                1066 African Eagle Ave
Building 19 Unit 293                      Las Vegas, NV 89139                       Henderson, NV 89015
Las Vegas, NV 89129


NST Alexander Meyers                      NST Jeremiah Ford                         NVSCB
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
PO Box 844500                             PO Box 844500



Obispo, Romeo 0000453                     Office Depot                              Office of the Attorney General - Ne
308 Winery Ridge Street                   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept/Managing Age
Las Vegas, NV 89144                                                                 100 North Carson Street
                                                                                    Carson City, NV 89701


Office of the Attorney General - Nevada   Office of the Attorney General - Nevada Oge Brown
Nevada Consumer Protection Bureau         Grant Sawyer Building                   10359 Montes Vascos Drive
Attn: Lucas J. Tucker                     555 E. Washington Ave., Suite 3900      Las Vegas, NV 89178
8945 W. Russell Rd., Suite 204            Las Vegas, NV 89101
Las Vegas, NV 89145

Oiscine Jefferson                         Ojuade Olumine                            Ok Bae Lee
1308 West Washington Avenue               11864 Principi Court                      9305 Pitching Wedge Drive
Las Vegas, NV 89106                       Las Vegas, NV 89183                       Las Vegas, NV 89134



Oki Cameron                               Old Republic Surety Group                 Oleysyck, Robert 0000610
3839 Haddock Avenue                       Attn: Bankruptcy Dept. / Managing Agent   3595 Bryson Court
Las Vegas, NV 89115                       PO BOX 1635                               Las Vegas, NV 89135



Oliver Adams                              Olsen, Darlene 0000615                    Omar Ahmad
1965 Ottawa Drive                         3820 Campanario Ave                       231 Mission Newport Lane
Las Vegas, NV 89169                       Noth Las Vegas, NV 89084                  207
                                                                                    Las Vegas, NV 89107


Omar Falbi                                Omar Garcia                               OMG Sushi
3823 South Maryland Parkway               10708 Sheepshead Bay Avenue               Attn: Bankruptcy Dept. / Managing A
R2                                        Las Vegas, NV 89166                       2351 N Rainbow Blvd #103,
Las Vegas, NV 89119


OneStepGPS                                Oreilly Auto                              Orlando Decastroverde
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   2212 Plaza Del Puerto
675 Glenoaks Blvd. C                                                                Las Vegas, NV 89102



Orlando Mateos                            Ortiz, Richard 0000690                    Oscar Gee
1075 Fish Pond Avenue                     9432 Cloudcroft Ave                       5404 Verbena Creek Court
Henderson, NV 89014                       Las Vegas, NV 89134                       Las Vegas, NV 89131
Oscar Guzman
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Otho Bobbins
                                                                               Page  79 of 107
                                                                               Otoole, Susan 0000689
Attn: Bankruptcy Dept. / Managing Agent   3837 Bracebridge Falls Avenue        115 Sir George Drive
8324 Lexford St.                          North Las Vegas, NV 89085            Las Vegas, NV 89110



Ouk, Sophanny 0000618                     Ozturk, Emre 0000593                 Ozzie Ordav
2712 Ardchonnel St                        8327 Kimberly Diamond St             6724 Biltmore Garden St.
Henderson, NV 89044                       Las Vegas, NV 89139                  Las Vegas, NV 89149



Paciello, Al 0000462                      Pamela Wiley                         PANSBURG, NIELS 0000637
2123 Sunset Vista Avenue                  39 Tiberius Way                      1575 WEST WARMS SRINGS ROA
Henderson, NV 89052                       Henderson, NV 89011                  #1311
                                                                               HENDERSON, NV 89014


PAOLUCCI, COURTNEY 0000379                Papalois, Yunita 0000732             Park on Fremont
932 Encorvado Street                      8636 Copper Mine Ave                 Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89138                       Las Vegas, NV 89129                  506 Fremont St.



Parker, Ben 0000562                       Parson, Ann 0000494                  Pascual Tampia
6053 Burleson Ranch RD                    3062 Sunrise Heights Drive           1830 North Pecos Road
Las Vegas, NV 89131                       Henderson, NV 89052                  132
                                                                               Las Vegas, NV 89115


Pat Brak                                  Pat Gettemeyer                       Pat Joyce
731 Greenbriar Townhouse Way              652 Inglenook Drive                  9620 Atwood Avenue
Las Vegas, NV 89121                       Las Vegas, NV 89123                  Las Vegas, NV 89129



Pat Sylve                                 Patacsil, Rona 0000584               Pati Soltownki
4 Sankaty Circle                          3913 Broad Meadow Court              5500 Heron Avenue
Henderson, NV 89052                       Las Vegas, NV 89129                  Las Vegas, NV 89107



Patrice Gbelay                            Patricia Barley                      Patricia Carlos
2474 Anglia Street                        5241 Mineral Lake Drive              2508 East Tonopah Avenue
Las Vegas, NV 89142                       Las Vegas, NV 89122                  North Las Vegas, NV 89030



Patricia Delgado                          Patricia Dupuis                      Patricia Jones
5240 Andover Circle                       608 Bloomingfield Lane               1212 Cindy Love Avenue
Las Vegas, NV 89122                       Las Vegas, NV 89145                  North Las Vegas, NV 89081



Patricia Mccrory                          Patricia Zneoffe                     Patrick Hughes
8660 South Miller Lane                    7028 Brown Derby Circle              1312 Houssels Avenue
Las Vegas, NV 89113                       Las Vegas, NV 89128                  Las Vegas, NV 89104
Patrick M Sprague
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Patrick McMahon
                                                                                    Page   80 of 107
                                                                                    Patrick Natouk
10395 South Hardy Falls Street            1700 Monterey Sunrise Drive               18 Belle La Blanc Avenue
Las Vegas, NV 89141                       Las Vegas, NV 89156                       Las Vegas, NV 89123



Patrie, Cathy 0000718                     Patti Hatch                               Patti Jackson
2101 Loro Court                           8678 Tomnitz Avenue                       10509 Findlay Avenue
Las Vegas, NV 89117                       103                                       Las Vegas, NV 89134
                                          Las Vegas, NV 89178


Patti McGuire                             Pattie Richardson                         Paul & Ilicia Clark
2364 Pickwick Drive                       1328 Arthur Avenue                        5985 Tunbridge Avenue
Henderson, NV 89014                       Las Vegas, NV 89101                       Las Vegas, NV 89139



Paul Amato                                Paul Baca                                 Paul Breland
10521 India Hawthorn Avenue               7849 Mt Whitney Cir                       7056 Grasswood Drive
Las Vegas, NV 89144                       Las Vegas, NV 89145                       Las Vegas, NV 89147



Paul Brennard                             Paul Burger                               Paul Calabrese
3666 Algonquin Drive                      3942 Chinchilla Avenue                    7621 Schirlls Street
Las Vegas, NV 89169                       Las Vegas, NV 89121                       Las Vegas, NV 89139



Paul Cesiro                               Paul Coleman                              Paul Jones
1519 War Paint Drive                      3737 Gretchen Court                       224 Barletta Avenue
Henderson, NV 89014                       North Las Vegas, NV 89081                 Las Vegas, NV 89123



Paul Martin                               Paul Nemeth                               Paul Pastore
3831 Dexter Way                           6535 Buster Brown Avenue #101             8912 Sheep Ranch Court
Las Vegas, NV 89115                       Las Vegas, NV 89122                       Las Vegas, NV 89143



Paul Richarte                             Paul Schiller                             Paul Woolard
24 Bighorn Station Street                 4926 Jeremy Drive                         6046 Charity Street
Henderson, NV 89012                       Las Vegas, NV 89113                       Las Vegas, NV 89148



Paul Zubernick                            Paulette Barney                           Paulson, James 0000640
7980 Boardwalk Way                        1854 Shady Elm Street                     6420 Hillside Brook Abe
Las Vegas, NV 89123                       Las Vegas, NV 89135                       Las Vegas, NV 89130



Paymentech Chase                          Paymentsus                                PayPal
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          30 West Beraver Creek Rd.
PBTK
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Pedro Mata
                                                                                    Page 81 of 107
                                                                                    Peel Brimley LLP
Attn: Bankruptcy Dept. / Managing Agent   Pedro Mata                                Attn: Bankruptcy Dept. / Managing A
Troy Crowther                             2121 E Lake Mead Blvd                     333 East Serene Avenue
6100 Elton Ave., Suite 1000               Las Vegas, NV 89030                       Suite 200


Peggy Carter                              Peggy Steil                               Pena, Maria 0000470
4135 North Bola Dr                        1716 Battle Creek Circle                  4617 Exposition Avenue
North Las Vegas, NV 89032                 Las Vegas, NV 89108                       Las Vegas, NV 89102



Peogien, Debbie 0000676                   PepBoys Store                             Percy Rivera
1007 Timberline Court                     Attn: Bankruptcy Dept. / Managing Agent   10631 Sweet Lilly Court
Henderson, NV 89015                                                                 Las Vegas, NV 89141



Perez, Elliana 0000664                    Perez, Sandra 0000448                     Permits
9312 Oxbow Lake Ave                       1515 E Reno Avenue                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89149                       E201                                      PO system to be adjusted accordingto
                                          Las Vegas, NV 89119


Perry Newman                              Perry Woodward                            Pete & Toni DeBruyn
2675 Niddrie Avenue                       4425 Ornate Court                         416 Palegold Street
Henderson, NV 89044                       Las Vegas, NV 89129                       Henderson, NV 89012



Pete Cipro                                Pete Nor                                  Peter Garcia
5515 McLeod Drive                         2726 Thurman Avenue                       1381 Sombrero Drive
Las Vegas, NV 89120                       Las Vegas, NV 89120                       Las Vegas, NV 89169



Peter Giebler                             Peter Hyla                                Peter Vajtai
11161 Varedo Court                        3074 Chapala Drive                        2436 Ping Drive
Las Vegas, NV 89141                       Las Vegas, NV 89120                       Henderson, NV 89074



Petland Henderson                         Phil Landis                               Philip Davis
Attn: Bankruptcy Dept. / Managing Agent   9000 South Las Vegas Boulevard            40 Tapadero Lane
510 Marks St #120                         1170                                      Las Vegas, NV 89135
                                          Las Vegas, NV 89123


Philip Wilson                             Philis Carra                              Pho 168
763 North Christy Lane                    5447 Fire Island Drive                    Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89110                       Las Vegas, NV 89120                       7625 South Rainbow Boulevard
                                                                                    165
                                                                                    Las Vegas, NV 89139

Phyliss Saenz                             Phyllis Gurgevich                         Piero Pata
3360 Denali Preserve Street               3636 Fieldcrest Road                      2829 Queens Courtyard Drive
Las Vegas, NV 89122                       Las Vegas, NV 89121                       Las Vegas, NV 89109
PKWY Tavern
                    Case 21-11824-abl     Doc 1    Entered 04/12/21 16:34:25
                                          Plumbing & HVAC SEO
                                                                                    Page 82 of 107
                                                                                    Podium Corporation, Inc.
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
9820 W. Flamingo Rd.                      3401 NW 82 Ave #350                       1650 W. Digital Drive



Pollo Camperos                            Pon Jumet                                 Pont Jumet
1025 West Craig Road                      280 Queen Marie Court                     280 Quessn Marie Court
North Las Vegas, NV 89032                 Henderson, NV 89015                       Henderson, NV 89015



Practice Practice                         Precious Walker                           Precison Paving Co., Inc.
1234 Candy Cane Lane                      4017 Fabulous Finches Avenue              Attn: Bankruptcy Dept. / Managing A
Yarnell, AZ 85362                         North Las Vegas, NV 89084                 4075 E. Patrick Lane



Price, Latoya 0000719                     Pricilla Vasconcellos                     Proctor Engineering Group, LTD
5750 Old Colony Dr                        5591 Alfred Drive                         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89131                       Las Vegas, NV 89108                       418 Mission Avenue



Profit Rhino                              PSI Examination Services                  PSI Services
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          3210 East Tropicana



Quentin Roop                              R & K Concrete Cutting, Inc.              Rabiha aGhulam
3751 South Nellis Boulevard               Attn: Bankruptcy Dept. / Managing Agent   3855 Spencer Street
Las Vegas, NV 89121                       3822 Octagon Road                         Las Vegas, NV 89119



Rachel Bowne                              Rachel's Kitchen                          Rachelle Perapa
4829 Illustrious Street                   Attn: Bankruptcy Dept. / Managing Agent   2723 Mintlaw Avenue,
Las Vegas, NV 89147                       2265 Village Walk Dr.                     Henderson, NV 89044



Racimi, Sam 0000177                       Radtke, Robert 0000138                    Raeshana Ross
4129 Karen Ave                            4555 E Sahara Ave #103                    6360 Enchanted Creek Place
Las Vegas, NV 89121                       Las Vegas, NV 89104                       Las Vegas, NV 89122



Rafael Bolanos                            Rafael Shaker                             Rai Gresham
10 Diamond Circle                         8213 Valley Stream Avenue                 8600 West Charleston Boulevard
Las Vegas, NV 89106                       Las Vegas, NV 89131                       Apt. 2100 Bldg. 20
                                                                                    Las Vegas, NV 89117


RAIDERS 1-800-RAIDERS                     Ralph Damico                              Ralph Domico
Attn: Bankruptcy Dept. / Managing Agent   137 Gilliflower Avenue                    137 Gilliflower Avenue
1220 Harbor Bay Parkway                   Las Vegas, NV 89183                       Las Vegas, NV 89183
Ralph Filippelli
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Ramon Farias
                                                                           Page 83 of 107
                                                                           Ran Chae/ Raman Kobo
9413 Mountainair Avenue               3398 Antique Rose Drive              7040 South Durango Drive
Las Vegas, NV 89134                   Las Vegas, NV 89135                  Las Vegas, NV 89113



Rana Crostic                          Randall Robirds                      Randell Sator
8340 Belay Street                     7505 Pacific Heights Avenue          7236 Morrison Street
Las Vegas, NV 89166                   Las Vegas, NV 89128                  Las Vegas, NV 89148



Randy Dannen                          Randy Nickles                        Rank.Vegas
1843 East Eldorado Lane               5168 Burnham Avenue                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89123                   Las Vegas, NV 89119                  5870 S. Decatur Blvd.



Raper, Charles 0000708                Raul A Armendariz                    Raul Naranjo
1867 Silver Whisper Ave               3580 E. Alexander Road               4668 Bumble Bee Circle
Las Vegas, NV 89183                   Apt. 1091                            Las Vegas, NV 89122
                                      Las Vegas, NV 89115


Raul Sabido                           Ravi Ramadanovic                     Ray Billings
3989 Arrowood Drive                   4783 Sarazen Circle                  9240 Sunnyfield Drive
Las Vegas, NV 89147                   Las Vegas, NV 89103                  Las Vegas, NV 89134



Ray Lafayette                         Ray Lanfear                          Ray Okouchi
2716 Kennington Circle                3543 Halter Drive                    4037 Keasberry Avenue
Las Vegas, NV 89117                   Las Vegas, NV 89122                  North Las Vegas, NV 89081



Ray Scheuer                           Ray Tognotti                         Raymond Ceniteros
10252 Red Flower Place                3500 Tuscany Village Drive           9605 Lazy River Drive
Las Vegas, NV 89134                   Las vegas, NV 89129                  Las Vegas, NV 89117



Raymond Lavallee                      Raymond Poursaid                     Raymond Towersiee
1509 South 9th Street                 324 Huntly Road                      512 Soso Street
Las Vegas, NV 89104                   Las Vegas, NV 89145                  Las Vegas, NV 89145



Raymonde Agbadje                      Razon, Rachelle                      RC Willey Hederson
3541 Tertulia Avenue                  745 London Eye Court                 Attn: Bankruptcy Dept. / Managing A
North Las Vegas, NV 89081             Las Vegas, NV 89178                  20 N Stephanie St,



Rebecca Freedman                      Rebecca Mena                         Rebecca Shepherd
9978 Sand Key Street                  4204 Gliding Gulls Avenue            9482 Lightning Bay Court
Las Vegas, NV 89178                   North Las Vegas, NV 89084            Las Vegas, NV 89123
Rebel
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Red Rock Insurance
                                                                                    Page 84 of 107
                                                                                    Red Wing Shoes
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
4665 E. Sunset Rd                         1958 Village Center Cir #5                4570 N Rancho Dr.
                                                                                    Suite 1 Bldg. C


Refusio Villagas                          Regina Solinap                            Reguero, Rafael 0000096
5739 Brisbane Place                       9640 Black Coyote Court                   1208 N 21st St
Las Vegas, NV 89110                       Las Vegas, NV 89139                       Las Vegas, NV 89101



REI #87                                   Relaxation Station Beauty Salon, 0000283 Remax BENCHMARK, Greg 000027
Attn: Bankruptcy Dept. / Managing Agent   900 E Desert Inn Rd #103                 3128 Lost Minor Dr
2220 Village Walk Dr.                     Las Vegas, NV 89109                      Las Vegas, NV 89148
Suite 150


Renato Dias                               Rene A Figueroa                           Rene Barraza
3829 North Summer Breeze Circle           1548 Sea Sunset Ct                        1942 Dwarf Star Drive
Las Vegas, NV 89108                       Henderson, NV 89074                       Las Vegas, NV 89115



Renee Cohen                               Renee Lalouou                             Rent A Center
1101 Shady Run Terrace                    7067 Switchback Ridge Court               Rent A Center
Henderson, NV 89011                       Las Vegas, NV 89118                       2121 E. Lake Mead Blvd.
                                                                                    Las Vegas, NV 89030


Rent A Center - 1411                      Rent A Center - 7380                      Republic Services
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
1411 N. Jones Blvd., #102                 7380 S. Eastern Ave,                      770 E. Sahara Ave.
Las Vegas, NV 89108                       suit 113 &115
                                          Las Vegas, NV 89123

Residence Inn                             Restaurants                               Results Landscape Services
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
2190 Olympic Avenue                                                                 3050 Carnelian Street



Reymark L Buhain                          Reynaldo Alberto                          RGR     Training Center
7660 W Eldorado Lane                      1056 Silver Star Street                   Attn:   Bankruptcy Dept. / Managing A
Apt. #125                                 Henderson, NV 89002                       2303    E. Sahara Avenue
Las Vegas, NV 89113                                                                 Suite   205


Rhonda Ryckman                            Rhonda Seymour                            Ricardo Lopez
902 Veranda View Avenue                   4393 East El Cholo Way                    211 Cambridge Elms St
Las Vegas, NV 89123                       Las Vegas, NV 89121                       North Las Vegas, NV 89032



Ricardo Velazquez                         Rich Brown                                Rich Duran
2742 Marysville Avenue                    1425 Waterton Drive                       7748 Painted Sunset Drive
Henderson, NV 89052                       Las Vegas, NV 89144                       Las Vegas, NV 89149
Richard Barrios
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Richard Burkey-Ingles Motel
                                                                               Page  85 of 107
                                                                               Richard Cadriel
698 Northrop Avenue                       1636 North Boulder Highway           940 McKinley View Avenue
2                                         Henderson, NV 89011                  Henderson, NV 89012
Las Vegas, NV 89119


Richard Cypher                            Richard Dominguez                    Richard Hammel
1645 Mexican Poppy Street                 4832 Lawnwood Court                  8912 Windsor Locks Avenue
Las Vegas, NV 89128                       Las Vegas, NV 89130                  Las Vegas, NV 89134



Richard Hopper                            Richard Killian                      Richard Kuzma
5604 Serenity Haven Street                350 East Desert Inn Road             1693 Long Horizon Lane
North Las Vegas, NV 89081                 Las Vegas, NV 89109                  Henderson, NV 89074



Richard Lapins                            Richard Lawton                       Richard Metz
8021 Canon Park                           575 South Royal Crest Circle         195 Apache Place
Las Vegas, NV 89131                       16                                   p
                                          Las Vegas, NV 89169                  Henderson, NV 89015


Richard Morales                           Richard Soarington                   Rick Lapin
10337 Fancy Fern Street                   4021 Kristina Lynn Avenue            8021 Canyon Park Avenue
Las Vegas, NV 89183                       North Las Vegas, NV 89081            Las Vegas, NV 89131



Rick Savage                               Rick Simmons                         Ricksgers, Carrie 0000128
3916 West Robin Knot Court                3662 Forestcrest Drive               507 Braided River Ave
North Las Vegas, NV 89084                 Las Vegas, NV 89121                  North Las Vegas, NV 89084



Ricky Cox                                 Ricky Lauchnor                       Ricky Wilson
1891 Glory Lily Court                     1708 Goodrich Circle                 308 Duchess Avenue
Las Vegas, NV 89123                       Las Vegas, NV 89108                  North Las Vegas, NV 89030



RingCentral, Inc                          Rini Mathewa                         Riola, Michael 0000525
Attn: Bankruptcy Dept. / Managing Agent   620 House Blend Lane                 882 Coral Cottage Drive
1400 Fashion Island Blvd,                 Henderson, NV 89052                  Henderson, NV 89002
Suite 700


RISA SUCKER                               Ritz, Alyson 0000009                 Rivera, Justin 0000300
10275 TRESOR Court                        921 Pro Players Dr                   536 Via Colm Ave
Las Vegas, NV 89135                       Las Vegas, NV 89134                  Henderson, NV 89011



Rivera, Zacchary 0000606                  Rob Ballard                          Robbie Hoste
4301 Cinderalla Lane                      2300 Chapman Hill Drive              2112 Las Flores St.
Las Vegas, NV 89102                       Las Vegas, NV 89128                  Las Vegas, NV 89102
Robbie Sherre
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Robby Thomas
                                                                                 Page 86 of 107
                                                                                 Roberson "Bob" Wade
11844 Ampucia Court                    11821 Bussero Court                       5234 Sandstone Drive
Las Vegas, NV 89138                    Las Vegas, NV 89138                       Las Vegas, NV 89142



Robert Boult                           Robert brymer                             Robert Diernisse
6441 West Brooks Avenue                2765 Sungold Drive                        2841 Autumn Haze Lane
Las Vegas, NV 89108                    Las Vegas, NV 89134                       Las Vegas, NV 89117



Robert Enrile                          Robert Evans                              Robert Garcia
5735 North Sanibel Bay Street          4469 Greenhill Drive                      2112 Silver Blaze Court
North Las Vegas, NV 89031              Las Vegas, NV 89121                       North Las Vegas, NV 89031



Robert Gaticales                       Robert Greves                             Robert Hise
8337 Fox Brook Street                  6617 West Pearblossom Lane                4063 Avonwood Avenue
Las Vegas, NV 89139                    Las Vegas, NV 89108                       Las Vegas, NV 89121



Robert Holloman                        Robert Hughs                              Robert Jensen
1585 Pimlico Hills Street              7660 West Cheyenne Avenue                 3054 Sumter Valley Circle
Henderson, NV 89014                    #122                                      Henderson, NV 89052
                                       Las Vegas, NV 89129


Robert Johnson                         Robert Johnstone                          Robert Keyvan
6177 Lautman Ridge Court               146 Garmisch Court                        168 Crooked Tree Drive
Las Vegas, NV 89141                    Henderson, NV 89074                       Las Vegas, NV 89148



Robert Martinez                        Robert meador                             Robert Namry
5740 Auckland Drive                    17 Benevolo Drive                         7116 Moon Court
Las Vegas, NV 89110                    Henderson, NV 89011                       Las Vegas, NV 89145



Robert Nanry                           Robert Patchin                            Robert Patterson
7116 Moon Court                        4211 Flamingo Crest Drive                 7733 Radcliff Street
Las Vegas, NV 89145                    Las Vegas, NV 89121                       Las Vegas, NV 89123



Robert Perreault                       Robert Rangel (V)                         Robert Reherman
7472 Grassy Field Court                Attn: Bankruptcy Dept. / Managing Agent   1477 Arroyo Verde Drive
Las Vegas, NV 89131                    4501 El Campana Way                       Henderson, NV 89012



Robert Rossow                          Robert Serbick                            Robert Wiatt
3461 Hera Street                       1843 East Eldorado Lane                   1535 Little Dove Court
Las Vegas, NV 89117                    Las Vegas, NV 89123                       Henderson, NV 89014
                 Case 21-11824-abl
Roberta Santa Cruz
                                     Doc 1    Entered 04/12/21 16:34:25
                                     Roberto Herrera Gonzalez
                                                                               Page  87 of 107
                                                                               Roberto Mora
4364 El Carnal Way                   Attn: Bankruptcy Dept. / Managing Agent   1208 Earth Court
Las Vegas, NV 89121                  Need W-9                                  North Las Vegas, NV 89032



Robertson, Jesse 0000609             Robin Camacho                             Robin Veircsik
8164 Hodgeson Mill Court             7215 Linden Avenue                        9065 Starling Wing Place
Las Vegas, NV 89131                  Las Vegas, NV 89910                       Las Vegas, NV 89143



Rochelle Hursford                    Rochelle Ibanes                           Rock LLC
3278 Southridge Avenue               6205 Pinewood Avenue                      Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89121                  Las Vegas, NV 89103                       Eduardo Arredondo
                                                                               1027 S Rainbow Blvd #167


Rocky Cabral                         Rocky Hollendeck                          Rocky Ryan
3644 Water Song Drive                1508 Hiawatha Road                        3895 South Juliano
Las Vegas, NV 89147                  Las Vegas, NV 89108                       Las Vegas, NV 89147



Rod Brubeck                          Rodney Bartlette                          Rodney Petkovich
3128 Waterview Drive                 4837 East Imperial Avenue                 10527 Regal Stallion Avenue
Las Vegas, NV 89117                  Las Vegas, NV 89104                       Las Vegas, NV 89135



Rodriguez, Ambrosio 0000439          Rodriguez, Silvia 0000302                 Roeske, Phil 0000521
1933 Evelyn Avenue                   1103 Arrowhead Ave                        4837 Pounding Surf Avenue
Henderson, NV 89011                  Las Vegas, NV 89106                       Las Vegas, NV 89131



Roger Narinian                       Roger Snow                                Roger Sullenberger
8612 Stone Harbor Avenue             509 Spruce Canyon Street                  Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89145                  Las Vegas, NV 89144                       5621 Silverbelle



Rolando Bolanos                      Rolando Jaramillo                         Romero, Dorina 0000004
3013 Saddle Hills Court              3657 South Sandhill Road                  8070 Arcadian Lane
North Las Vegas, NV 89031            Las Vegas, NV 89121                       Las Vegas, NV 89147



Romie Evans                          romualda ramos                            Ron Clutters
2440 Andromeda Avenue                844 Flowing Meadow Drive                  3962 Saddlewood Court
Henderson, NV 89044                  Henderson, NV 89014                       Las Vegas, NV 89121



Ron Gemmill                          Ron Hoesly                                Ron Lawson
4558 Royal Ridge Avenue              2454 Sylvan Hymn Street                   6849 Moshi Street
Las Vegas, NV 89103                  Henderson, NV 89044                       Las Vegas, NV 89166
Ron Robker
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Ron Stallworth
                                                                           Page 88 of 107
                                                                           Ron Tollie
2640 East Sunset Road                 10238 Danskin Dr.                    1598 Autumn Hill Street
Las Vegas, NV 89120                   Las Vegas, NV 89166                  Henderson, NV 89052



Ron Voight                            Ron Zacker                           Ronald Long
3701 Apache Lane                      682 Vortex Avenue                    4489 Galore Avenue
Las Vegas, NV 89107                   Henderson, NV 89002                  Las Vegas, NV 89115



Ronald Mohr & Lita Lewis              Ronald Smith                         Roni Wielkie
201 Rancho Maria Street               2014 Trailside Village Avenue        2652 Grand Forks Road
Las Vegas, NV 89148                   Henderson, NV 89012                  Henderson, NV 89052



Ronnie Saldana                        Rooter Man Office                    Rosa Banks
739 Tenderfoot Circle                 5 Cactus Garden Drive                2420 Colony Hills Drive
Henderson, NV 89014                   Henderson, NV 89014                  Las Vegas, NV 89134



Rosa Guera                            Rosailind Williams                   Rosas, Angelo 0000018
1905 Bluejay Circle                   7609 Vanity Court                    2521 Wolverton Ave
Las Vegas, NV 89146                   Las Vegas, NV 89149                  Henderson, NV 89074



Rose figureo                          Rosemary Ojumah                      Rosevelt Bennett
5698 Cascadia Court                   613 East La Madre Way                109 Yucca Street
Las vegas, NV 89121                   North Las Vegas, NV 89081            Henderson, NV 89015



Rosey Frausto                         Rosie Duran                          Ross Dress for Less
6340 West Lanning Lane                2369 Rosendale Village Avenue        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89108                   Henderson, NV 89052                  649 N Stephanie St



Ross Parcel                           Rowena Fangonilo                     Roxanna Liston
488 Goal Court                        10217 Vickers Street                 2067 North Las Vegas Boulevard
North Las Vegas, NV 89031             Las Vegas, NV 89178                  34
                                                                           North Las Vegas, NV 89030


Roy Klinkert                          Roy Nelson                           Roy Zeno
5524 Sheila Avenue                    4931 Powell Avenue                   8728 Western Saddle Avenue
Las Vegas, NV 89108                   Las Vegas, NV 89121                  Las Vegas, NV 89129



Roy, Nancy 0000188                    Royal jackson                        Rozella Decker
9217 Eagle Ridge Rd                   4701 White Dawn Street               3910 Visby Lane
Las Vegas, NV 89134                   Las Vegas, NV 89130                  Las Vegas, NV 89119
Rubis, Ryan 0000660
                   Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                       Ruby Yttri
                                                                                 Page 89 of 107
                                                                                 Russell "Rusty" Baeza
3199 Silver Saddle St                  5155 Blanton Drive                        3496 Victory Avenue
Las Vegas, NV 89169                    Las Vegas, NV 89122                       Las Vegas, NV 89121



Russell Harris                         Russell Tschanz                           Russell Ynzunza
5074 Turnberry Lane                    1007 Santa Ynez Avenue                    2109 Jean Paul Avenue
Las Vegas, NV 89113                    Henderson, NV 89002                       North Las Vegas, NV 89031



Rusty Beckel                           Ruth Hollar                               Ruth Sandoval
601 Cabrillo Circle #648               2414 Sweet Leilani Avenue                 3466 Casey Drive
Henderson, NV 89015                    North Las Vegas, NV 89031                 Las Vegas, NV 89120



Ryan Alexander                         Ryan c/o Live Smart Automation            Ryan Cook
11210 Hazel Rock Street                5 Longevity Drive                         10504 Prime View
Las Vegas, NV 89179                    Henderson, NV 89014                       Las Vegas, NV 89144



Ryan Gustafson                         Ryan McGuire                              Ryanne Hargrave
6043 Vegas Drive                       120 North Cholla Street                   2921 East Serene Avenue
Las Vegas, NV 89108                    Henderson, NV 89015                       Henderson, NV 89074



Ryszard Kaczor c/o Amanda Maeder       S & S                                     Sabido, Sonia 0000319
15501 89A Avenue                       Attn: Bankruptcy Dept. / Managing Agent   6516 Lombard Drive
Surrey, BC V3R 0Z5                     3250 North Durango                        Las Vegas, NV 89108



Sabrina Harris                         Safety First                              Salina Goree
1918 Thunder Storm Avenue              Attn: Bankruptcy Dept. / Managing Agent   2851 Dalsetter Drive
North Las Vegas, NV 89032              1027 S. Rainbow Blvd #167                 Henderson, NV 89044



Sally Garcia                           Sally Graff                               Salomon Reyes
220 Colleen Drive                      4394 El Campana Way                       286 Duck Hollow Ave
Las Vegas, NV 89107                    Las Vegas, NV 89121                       Las Vegas, NV 89148



Salvatore Bua                          Sam Gurr                                  Sam Vott
2901 Juniperwood Court                 1998 Crowley Way                          1368 Opal Valley Street
Las Vegas, NV 89135                    Las Vegas, NV 89142                       Henderson, NV 89052



Sam Wahnon                             Sam's Town                                Samantha lloyd
6336 Enchanted Creek Place             Attn: Bankruptcy Dept. / Managing Agent   7325 Fall River Circle
Las Vegas, NV 89122                    5111 Boulder Hwy                          Las Vegas, NV 89129
Sammy Alnobani
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Sammy Goname
                                                                                    Page 90 of 107
                                                                                    Samuel Delgado
10234 Valasven St                         2181 Palma Vista Avenue                   1109 Granite Ash Avenue
Las Vegas, NV 89183                       Las Vegas, NV 89169                       North Las Vegas, NV 89081



Samuel Martin                             Sandi Eminger-Thomas                      Sandra Cottom
9250 White Sapphire Court                 7750 South Jones Boulevard                3725 North Colfax Circle
Las Vegas, NV 89178                       101                                       Las Vegas, NV 89108
                                          Las Vegas, NV 89139


Sandra Fairway                            Sandra Graczyk                            Sandy DeGeorge
9966 Otterburn Street                     3918 Calle Mirador                        1509 Meyer Street
Las Vegas, NV 89178                       Las Vegas, NV 89103                       Las Vegas, NV 89101



Sandy White                               Sanford Guwerz                            Sangsun KIm
10952 Sutter Hills Avenue                 7197 Los Banderos Avenue                  11190 Valley Ranch Avenue
Las Vegas, NV 89144                       Las Vegas, NV 89179                       Las Vegas, NV 89178



sarah dixon                               Sarah Klaeser Fernandez                   Sarah Reese
4200 Flamingo Crest Drive                 1842 Ruby Lane                            8828 Casa Colina Court
4                                         Henderson, NV 89014                       Las Vegas, NV 89131
Las Vegas, NV 89121


Sarah Vermillion                          Sarah Yoseloff                            Sargent, Edward 0000311
2316 Maverick Street                      241 Desert Arroyo Court                   3124 Iroquois Ln
Las Vegas, NV 89108                       Henderson, NV 89012                       North Las Vegas, NV 89030



Sariyah Culverson                         SAS Service Group                         Sasi Fulmer
5512 Stone Lagoon Street                  5642 South Eastern Avenue                 2990 Matteotti Ave
North Las Vegas, NV 89031                 Las Vegas, NV 89119                       Henderson, NV 89044



Savanna Martin                            Sayando Lu                                Sayed, Jamil 0000241
2915 Calle Del Valle                      6388 Mockingbird Lane                     6336 Burgundy Way
Las Vegas, NV 89120                       Las Vegas, NV 89103                       Las Vegas 89107



SCaDU Alexander Meyers                    SCaDU Jeremiah Ford                       Schaum, Gerry 0000274
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   4618 Wild Oak
PO Box 98950                              PO Box 98950                              North Las Vegas, NV 89031



Schiemer, Melanie 0000413                 Schuckers, Trudy 0000447                  Score S. Nevada
8708 Monarcy Court                        5777 Indian Rain Court                    Attn: Bankruptcy Dept. / Managing A
Las vegas, NV 89129                       Las Vegas, NV 89131
Scott Chase
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Scott Ferre
                                                                                    Page  91 of 107
                                                                                    Scott Frazier
449 Longtree Avenue                       2470 Ram Crossing Way                     9409 Teton Wood Avenue
Henderson, NV 89011                       Henderson, NV 89074                       Las Vegas, NV 89129



Scott Goldsmith                           Scott Levin                               Scott Sleet
1567 Livingston Drive                     3715 North Jones Boulevard                2206 Marlboro Drive
Henderson, NV 89012                       Las Vegas, NV 89108                       Henderson, NV 89014



Scottie Godino                            Sean Anglers                              Sean Angles
11705 Costa Blanca Avenue                 2204 East Theresa Avenue                  2204 Theresa Avenue
Las Vegas, NV 89138                       Las Vegas, NV 89101                       Las Vegas, NV 89101



Sean C Bailey                             Sean Leason                               Sean P Stewart
350 S. Mojave Street                      208 Jon Belger Drive                      5945 Palmilla St
Space 211                                 Las Vegas, NV 89145                       Unit 1
Jean, NV 89019                                                                      North Las Vegas, NV 89031


Sean Shepard c/o Czar Marketing Group Seitz, Gregory 0000677                        Semmelmayer, Jordan 0000737
7730 West Sahara Avenue               8787 Tom Noon Ave                             1245 Strong Drive
103                                   #103                                          Las Vegas, NV 89102
Las Vegas, NV 89117                   Las Vegas, NV 89178


Serene Renze                              Serrano Law Group, PLLC                   Service Round Table
6330 Painted Creek Street                 Attn: Jaime E. Serrano, Jr., Esq.         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89149                       101 Covention Center Dr., Suite 1175
                                          Las Vegas, NV 89109


Service Titan                             Service World Expo                        Sesil Dolmov
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   4664 Comnor Hill Lane
                                          3950 S Las Vegas Blvd.                    Las Vegas, NV 89121



Seven Figure Agency                       Sewer Cable                               Sewer Equipment Company of Nev
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
                                          2834 Marco St.                            6000 S. Eastern Avenue, Suite C



Shahe Zanazanian                          Shaheen, Daniel 0000693                   Shamile Touche
8621 Spruce Lake Circle                   91 E. Agate Ave                           298 Cameron Hill court
Las Vegas, NV 89117                       #409                                      Henderson, NV 89074
                                          Las Vegas, NV 89123


Shamim, Jafar 0000377                     Shana Smith                               Shane & Josi Devine
3927 Waterford Lane                       10 Grand Masters Drive                    214 East Dewhurst Court
Las Vegas, NV 89119                       Las Vegas, NV 89141                       Las Vegas, NV 89123
Shane Glisan
                  Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                      Shannon Ashford
                                                                           Page 92 of 107
                                                                           Shannon Childer Sena
5645 Oak Street                       610 Belrose Street                   4161 Welter Avenue
Las Vegas, NV 89120                   Las Vegas, NV 89107                  Las Vegas, NV 89104



Shannon Martoccia                     Sharla Isle                          Sharon Coogan
3205 Wexford Hill Court               6501 Brandywine Way                  3045 Belcastro Street
North Las Vegas, NV 89031             Las Vegas, NV 89107                  Las Vegas, NV 89117



Sharon Felize                         Sharon Keenan                        Sharon Laster
2305 West Horizon Ridge Parkway       4587 Vista Del Monte Drive           325 Iron Summit Avenue
Henderson, NV 89052                   Las Vegas, NV 89121                  North Las Vegas, NV 89031



Sharon Luke                           Shaun Stein                          Shauna Gereika
2613 Lark Sparrow Street              9329 Forest Meadows Avenue           5321 River Glen Drive
North Las Vegas, NV 89084             Las Vegas, NV 89149                  231
                                                                           Las Vegas, NV 89103


Shaune Powell                         Shawn Covington                      Shawn Crosby
2202 Pilar Avenue                     9729 Panther Hollow Street           7249 Huckaby Avenue
North Las Vegas, NV 89032             Las Vegas, NV 89141                  Las Vegas, NV 89179



Shawn Dunfee                          Shawna Felts                         Sheena Galariada
2542 North Grand Basin Drive          441 Delamere Way                     10826 Porto Foxi Street
Las Vegas, NV 89156                   Las Vegas, NV 89123                  Las Vegas, NV 89141



Sheena Holts                          Sheila Vargas                        Sheina Miller
9465 Stange Ave.                      6124 Apple Orchard Drive             2806 Paradise Isle Avenue
Las vegas, NV 89129                   Las Vegas, NV 89142                  North Las Vegas, NV 89031



Sheldon Schaefer                      Shelia Dudley                        Shell Service Station
5487 Progresso Street                 2567 East Laconia Avenue,            Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89135                   Las Vegas, NV 89121



Shellea Allen                         Shelley Ameduri                      Shelton, Glen 0000082
4870 Summerhill Road                  11932 Kingfisher Daisy Court         1092 Snow Roof Ave
Las Vegas, NV 89121                   Las Vegas, NV 89138                  Henderson, NV 89052



Sherif Rezkallah                      Sherman Kou                          Sherree Revelle
2230 Nordica Court                    1320 Keifer #202                     10624 Moon Flower Arbor Place
Las Vegas, NV 89117                   Las Vegas, NV 89128                  Las Vegas, NV 89144
Sherri Allis
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Shiquita Gray
                                                                                    Page 93 of 107
                                                                                    Shop/Warehouse
4366 Shalimar Avenue                      3679 Villa Knolls East Drive              5 Cactus Garden
Las Vegas, NV 89115                       Las Vegas, NV 89120                       Henderson, NV 89014



Shultz, Mitchell 0000579                  Siavash Akrami                            Sidra Aamer
9024 Boca Del Rio                         6261 West Katie Avenue                    292 Helmsdale Drive
Las Vegas, NV 89131                       Las Vegas, NV 89103                       Henderson, NV 89014



Sierra Waller                             Sign Pros                                 Simon Lau
2701 Purtell Circle                       Attn: Bankruptcy Dept. / Managing Agent   5700 West Balzar Avenue
Las Vegas, NV 89117                       4375 E Sahara Ave #13                     Las Vegas, NV 89108



Simply Easier Payments                    Sims, Mary 0000688                        Sintia Segovia
Attn: Bankruptcy Dept. / Managing Agent   10809 Garden Mist Dr                      2320 North Bristol View Court
3000 Croasdaile Dr                        Unit 2064, Building 34, Gate              Las Vegas, NV 89108
                                          Las Vegas, NV 89135


Sixt Rent A Car                           SKIPIO APP                                Sklar Williams
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Crane Pomerantz, Esq.
3355 Admiral Boland Way                                                             410 S. Rampart Blvd. #350
                                                                                    Las Vegas, NV 89145


Sklar Williams PLLC                       Slight Edge Difference, Inc.              Small Business Administration
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Nevada District Office
410 South Rampart Blvd. Suite 350         The Blue Collar Success Group             Attn: Joseph Amato, Distrct Director
                                          4005 E Blue Ridge Pl                      300 S. Fourth Street, # 400
                                                                                    Las Vegas, NV 89101

Small Business Administration             Smeet Gandhi                              Smith's
Nevada District Office                    1593 Dark Wolf Avenue                     Attn: Bankruptcy Dept. / Managing A
Attn: Joseph Amato, District Director     Las Vegas, NV 89123                       4600 E. Sunset Rd.
300 S. Fourth Street, # 400
Las Vegas, NV 89101

Smith, Rachel 0000594                     Smith, Terri 0000047                      Smog Busters
9720 Red Horse St                         6339 Mustang Spring Ave                   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89143                       Las Vegas, NV 89139                       238 N Arroyo Grande Blvd



Smog Xpress                               SNARSCA                                   Solar Mosaic Inc.
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
1101 S Fort Apache Rd.                    8311 W. Sunset Road, Suite 200            300 Lakeside Dr 24th Floor



Sona Shah                                 Sondra Maddox                             Sonia
5340 Indian River Drive                   2797 Cape Hope Way                        4833 straight flush drive
building# 222 Unit# 238                   Las Vegas, NV 89121                       102
Las Vegas, NV 89103                                                                 Las vegas, NV 89122
Sonny Ortiz
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Sounthala Long
                                                                                    Page 94 of 107
                                                                                    Source4
1800 Crownhaven Court                     4489 Galore Avenue                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89108                       Las Vegas, NV 89115                       3473 Brandon Avenue SW



South Point Hotel and Casino              Southwest Airlines                        Spencer Muniz
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   4434 Wild Honey Court
9777 Las Vegas South                      2702 Love Field Dr                        Las Vegas, NV 89147



Spirit Airlines                           Sports Lounge                             Srinivap Anthireddy
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   7825 Flintshire Court
                                                                                    Las Vegas, NV 89113



Stacy Baggenstos                          Stacy Jones                               Stamps.com
9022 Sleepy Canyon Avenue                 2005 Big Bend Way                         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89178                       Henderson, NV 89074



Stan Belport                              Stan Harvey                               Standard Plumbing Supply Co.
5070 Tara Avenue                          850 East Cactus Avenue                    Attn: Bankruptcy Dept. / Managing A
104                                       Las Vegas, NV 89183                       P.O. Box 708490
Las Vegas, NV 89146


Standard Resturant Supply                 Stanley Amadi                             Stanley, Diana 0000717
5675 South Valley View Boulevard          1467 Le Luberon Court                     1197 Orchard Valley Drive
Las Vegas, NV 89118                       Las Vegas, NV 89123                       Las Vegas, NV 89142



Star Nursery                              Starbucks                                 Steamgames.com
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
7330 W. Cheyenne Ave.



Steffon, Joey 0000685                     Steiners                                  Stephaine Davis
4555 East Sahara Ave #163                 Attn: Bankruptcy Dept. / Managing Agent   26 Avenida Fiori
Building 16                                                                         Henderson, NV 89011
Las Vegas, NV 89104


Stephan Armstead                          Stephanie Charter                         Stephanie cybul
5820 Running Horse Drive                  129 South Ring Dove Drive                 3414 Wild Filly Lane
North Las Vegas, NV 89081                 Las Vegas, NV 89144                       North Las Vegas, NV 89032



Stephanie Davis                           Stephanie Jackson                         Stephanie M Velez
26 Avenida Fiori                          6650 West Warm Springs Road               1630 Sedona Cliffs Avenue
Henderson, NV 89011                       1035                                      Henderson, NV 89014
                                          Las Vegas, NV 89118
                  Case 21-11824-abl
Stephanie Miniasian
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Stephanie Wong
                                                                                    Page 95 of 107
                                                                                    Stephen Brown
4211 Waialae Avenue                       2157 Orchard Mist Court                   4216 Flame Circle
Honolulu, HI 96816                        Las Vegas, NV 89135                       Las Vegas, NV 89108



Stephen Wright                            Steve Bernier                             Steve Biondo
3132 El Camino Road                       3708 Cannon Avenue                        8684 Rowland Bluff Avenue
Las Vegas, NV 89146                       Las Vegas, NV 89121                       Las Vegas, NV 89178



Steve Branch                              Steve Carter                              Steve Eldridge
3701 North Marmalade Lane                 7172 West Steele Canyon Street            6190 Buckskin Avenue
Las Vegas, NV 89108                       Las Vegas, NV 89118                       Las Vegas, NV 89108



Steve Kim                                 Steve Kopmam                              Steve Molloy
555 East Silverado Ranch Boulevard        585 Broomspun Street                      208 Fox Crossing Avenue
2102                                      Henderson, NV 89015                       North Las Vegas, NV 89084
Las Vegas, NV 89183


Steve Murray                              Steve Randell                             Steve Spentzakis
9429 Cedar Heights Ave.                   86 Carolina Cherry Drive                  5005 Churchill Avenue
Las Vegas, NV 89134                       Las Vegas, NV 89141                       Las Vegas, NV 89107



Steve Taylor                              Steve Wells                               Steven Adams
121 North 21st Street                     8800 Brescia Drive                        778 Oakmont Avenue
Las Vegas, NV 89101                       Las Vegas, NV 89117                       307
                                                                                    Las Vegas, NV 89109


Steven Antill                             Steven Aslanian or Ameropan Realty Prope
                                                                                 Steven Dameron
8500 Del Rey Avenue                       3935 S Durango Dr                      1425 Vista Drive
Las Vegas, NV 89117                       Suite C1                               Las Vegas, NV 89102
                                          Las Vegas, NV 89147


Steven Fitzgerald                         Steven Gonsalves                          Steven Leyh
3021 Monroe Park Road                     3729 Kronos Place                         4740 Vista Del Rey Court
Henderson, NV 89052                       North Las Vegas, NV 89032                 North Las Vegas, NV 89031



Steven Stover                             STI Inc.                                  Stratton Pang
4552 West Scott Avenue                    Attn: Bankruptcy Dept. / Managing Agent   9641 Wood Fern Street
Las Vegas, NV 89102                                                                 Las Vegas, NV 89123



Stripe                                    Student Loan Docs                         Subway
Attn: Bankruptcy Dept. / Managing Agent   3555 Pecos-Mcleod Interconnect            Attn: Bankruptcy Dept. / Managing A
510 Townsend St.                          Las Vegas, NV 89121
                  Case 21-11824-abl
Suliva, Eric 0000673
                                          Doc 1    Entered 04/12/21 16:34:25
                                          Summer devine
                                                                                    Page 96 of 107
                                                                                    Sunbelt Engineering and Testing
46 Ravenswood                             3481 Ruth Drive                           Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89141                       Las Vegas, NV 89121                       6330 S. Sandhill Rd.



Sunday Xu                                 Sunrise Paving Inc                        Susan Absher
5280 Stephanie Street                     Attn: Bankruptcy Dept. / Managing Agent   7841 Blue Eagle Way
Las Vegas, NV 89122                       5562 S. Mountian Vista St                 Las Vegas, NV 89128



Susan Disalvo                             Susan Fofi                                Susan Gur
833 Aspen Peak Loop                       3640 Descanso Street                      1704 Hills of Red Drive #104
Unit 2713                                 Las Vegas, NV 89121                       Las Vegas, NV 89128
Las vegas, NV 89011


Susan Henshaw                             Susan Hoff                                Susan Kring
1272 West Lake Mead Boulevard             2811 Mora Court                           13 Quail Run Road
Las Vegas, NV 89106                       Henderson, NV 89074                       Henderson, NV 89014



Susan Noyes                               Susan Orr                                 Susan Spartacus
87 Via Di Mello                           603 Painted Cloud Place                   3467 La Paloma Avenue
Henderson, NV 89011                       Las Vegas, NV 89144                       Las Vegas, NV 89121



Susanna Guzman                            Sushi Fever                               Suzanne Flaiban
2717 Kennington Circle                    Attn: Bankruptcy Dept. / Managing Agent   9751 Mount Kenyon Street
Las Vegas, NV 89117                                                                 Las Vegas, NV 89178



Suzi Frost                                Suzie Perrine- Hermin Emminger            Suzzanah Stone
2573 Capistrano Avenue                    7750 South Jones Boulevard                1471 Rock Island Lane
Las Vegas, NV 89121                       101                                       Las Vegas, NV 89110
                                          Las Vegas, NV 89139


Sy Dreher                                 Synchrony Financial                       T.G.I Friday's
1112 Ironwood Drive                       Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89108                       7777 Long Ridge Rd.                       4330 E Sunset Rd



T.J.MAXX                                  Tad Wallin                                Tadao Furukawa
Attn: Bankruptcy Dept. / Managing Agent   959 Duckbill Avenue                       3816 Garnet Heights Avenue
                                          Las Vegas, NV 89123                       North Las Vegas, NV 89081



Talalemoto Mauga                          Tamara Hickmann                           Tami Chretin
6420 West Tigers Lair Court               4745 Lana Drive                           4221 West Pinecrest Circle
Las Vegas, NV 89130                       Las Vegas, NV 89121                       Las Vegas, NV 89121
Tami Paul
                 Case 21-11824-abl   Doc 1    Entered 04/12/21 16:34:25
                                     Tammy Akins
                                                                               Page 97 of 107
                                                                               Tammy Rodrigues
3419 Sammy Davis Junior Drive        5416 Escondido Street                     5423 Saint Bernard Court
Las Vegas, NV 89109                  Las Vegas, NV 89119                       Las Vegas, NV 89131



Tammy Sergio                         Tammy Waldron                             Tammy Wan
2301 Logsdon Drive                   1041 Bonny Lake Court                     2410 Rue De Bourdeaux
North Las Vegas, NV 89032            Henderson, NV 89015                       Henderson, NV 89074



Tammy Weisgram                       Tan Trinh                                 Tania Juerez
4342 Satinwood Drive                 1437 North Canyon Rose Way                1455 Verde Triandos Drive
Las Vegas, NV 89147                  Las Vegas, NV 89108                       Henderson, NV 89012



Tania Ordinola                       Tanya Able                                Tanya Black
128 Deerbrook Lane                   319 Windmere Street                       2272 Bridle Wreath Lane
Las Vegas, NV 89107                  Henderson, NV 89074                       Las Vegas, NV 89156



Tanya Johnson                        Tanya Ruiz                                Tapia, Travis 0000466
6640 Rutgers Drive                   2129 Peach Hill Avenue                    6356 Foothill Blvd
Las Vegas, NV 89156                  Las Vegas, NV 89106                       Las Vegas, NV 89118



Tasha Carey                          Tautolo Onoiva                            Tax Authority
4099 Puebla Street,                  7879 Laurel Ton PL                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89115                  Las Vegas, NV 89147



Tayag, Jonathan 0000276              TeamViewer.com                            Ted Bommarito
5540 High Wager Way #103             Attn: Bankruptcy Dept. / Managing Agent   258 Delfino Way
Las Vegas, NV 89122                                                            Henderson, NV 89074



Ted Venter                           Temperature Equipment Inc                 Teresa Czerwinski
4600 Cory Place                      Attn: Bankruptcy Dept. / Managing Agent   5690 Odessa Drive
Las Vegas, NV 89107                  1017 North Las Vegas Boulevard            Las Vegas, NV 89142



Teresa Tampueco                      Teresita                                  Teresita Arnold
7310 Sunny Countryside Avenue        6058 Spring Harvest Drive                 2910 Matese Drive
Las Vegas, NV 89179                  Las Vegas, NV 89142                       Henderson, NV 89052



Teresita Hunt                        Terrence Fox                              Terrible Herbst
7513 Wheat Grass Court               745 North Royal Crest Circle              Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89129                  113 Building 1
                                     Las Vegas, NV 89169
Terry Archmont
                  Case 21-11824-abl       Doc 1    Entered 04/12/21 16:34:25
                                          Terry Brown
                                                                                    Page  98 of 107
                                                                                    Terry Bryant
8423 Lucero Avenue                        5321 Ithaca Avenue                        3185 South Tenaya Way
Las Vegas, NV 89149                       Las Vegas, NV 89122                       Las Vegas, NV 89117



Terry Kemnetz                             Terry L Smith                             Terry Spillane
147 Carriage Way West                     8496 Green Alder Court                    3203 Panamint Court
Henderson, NV 89074                       Las Vegas, NV 89113                       North Las Vegas, NV 89032



Testy McTesterson                         Texaco                                    Texas Station
123 Main Street                           Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
Hayward, MN 56043                         10530 S Eastern Ave                       2101 Texas Star Lane



Thai Chili Restaurant                     Thaison Shetler                           The Allison Law Firm Chtd.
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
2879 N. Green Valley Pkwy.                6409 Peachwood Rd.                        3191 E. Warm Springs Rd.



The D Bar                                 The Energy Conservatory                   The Home Depot
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
301 Fremont St,                           2801 21st Avenue South, Suite 160         1401 S LAMB BLVD



The Home Depot Pro                        The Hope Of Glory, Pastor Anthon 0000280The Marketplace
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent Attn: Bankruptcy Dept. / Managing A
P.O. Box 404295                           6741 W Alexander Rd                     220 E Warm Springs Rd
                                          Las Vegas, NV 89108


The New Flat Rate Inc.                    The Sewer Camera Center                   The Smith Center
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing A
404 McGhee Drive                          23011 Moulton Pkwy #A-3                   361 Symphony Park Ave



The Triangle lot2                         Theodore Stribling                        Theresa Brushfield
Attn: Bankruptcy Dept. / Managing Agent   9340 Daffodil Sun Avenue                  9712 Enniskeen Avenue
                                          Las Vegas, NV 89166                       Las Vegas, NV 89129



Thiada Litzkow                            Thomas Ahmad                              Thomas Dowry
9321 Aston Martin Drive                   2373 Florindo Walk                        1901 La Villa Drive
Las Vegas, NV 89117                       Henderson, NV 89044                       North Las Vegas, NV 89031



Thomas Gauda                              Thomas Gigear                             Thomas Jackson
6497 Robusta Court                        3570 Jewel Caave Dr.                      633 Blushing Willow Street
Las Vegas, NV 89141                       Las Vegas, NV 89122                       North Las Vegas, NV 89081
Thomas Loera
                   Case 21-11824-abl      Doc 1    Entered 04/12/21 16:34:25
                                          Thomas Oshea
                                                                               Page 99 of 107
                                                                               Thomas Peetz
1491 Firwood Court                        10677 Auburn Springs Avenue          7345 Ellison Park Street
Las Vegas, NV 89110                       Las Vegas, NV 89166                  Las Vegas, NV 89166



Thomas Smith                              Thomas Thompson                      Thomas Ware
1333 Elk River Circle                     2524 Palmridge Drive                 607 Sea Pines Lane
Las Vegas, NV 89134                       Las Vegas, NV 89134                  Las Vegas, NV 89107



Thompson, Earl 0000472                    Tia Watkins                          Tibor Budavari
1534 Shady Rest Drive                     857 North Eastern Avenue             8835 Lost Forest Street,
Henderson, NV 89014                       Las Vegas, NV 89101                  Las Vegas, NV 89139



Ticketmaster                              Tiffany Sledge                       Tiks Quick Towing
Attn: Bankruptcy Dept. / Managing Agent   5535 West Dewey Drive                Attn: Bankruptcy Dept. / Managing A
                                          Las Vegas, NV 89118                  4570 E Carey Avenue



Tim & Sara Duncan                         Tim Anderson                         Tim Cooney
9024 Kristy Alana Street                  131 Lemongold Street                 6332 Sabora Avenue
Las Vegas, NV 89139                       Henderson, NV 89012                  Las Vegas, NV 89122



Tim Dunagan                               Tim Evans                            Tim Reasbeck
7723 Foredawn Drive                       9330 West Maule Avenue               9650 Moonlit Sky Avenue
Las Vegas, NV 89123                       214                                  Las Vegas, NV 89147
                                          Las Vegas, NV 89148


Tim Woodward                              Timothy Hatchet                      Timothy Johnson
309 Mount Hope Street                     5221 North Durango Drive             Attn: Bankruptcy Dept. / Managing A
Henderson, NV 89014                       Las Vegas, NV 89149                  7080 Indian Head Ave.



Tina Lockett                              Tina Tannahill-Holley                Tina Wang
8820 Buffalo Cloud Avenue                 336 Gulfport Court                   1913 Redbird Drive
Las Vegas, NV 89143                       Las Vegas, NV 89145                  Las Vegas, NV 89134



Ting Yang                                 Tisa Garrison                        Today's Nails 0000032
6748 West Oak Mist Avenue                 2930 Deerwood Court                  1207 E Sahara Ave
Las Vegas, NV 89139                       Henderson, NV 89074                  Las Vegas, NV 89104



todd                                      Todd Floye                           Todd Havers
10517 Silver Cholla Court                 3409 Ridge Meadow Street             7789 Arnold Palmer Way
Las Vegas, NV 89183                       Las Vegas, NV 89135                  Las Vegas, NV 89149
Todd Potkay
                 Case 21-11824-abl        Doc  1 Entered 04/12/21 16:34:25
                                          Toll Roads
                                                                                    Page 100 of 107
                                                                                     Tom Coletto
321 Spry Avenue                           Attn: Bankruptcy Dept. / Managing Agent    5751 East Hacienda Avenue
Las Vegas, NV 89183                                                                  259
                                                                                     Las Vegas, NV 89122


Tom Daily                                 Tom Engelhardt                             Tom Hapner
3421 Bella Valencia Court                 2804 Radiant Flame Avenue                  1024 Dancing Vines Avenue
Las Vegas, NV 89141                       Henderson, NV 89052                        Las Vegas, NV 89183



Tom Hardy                                 Tom Jones Food Mart c/o Lorne Hassinger
                                                                                Tom Pirtle
2587 Mizzoni Circle                       3201 West Tropicana Avenue            6701 Dorita Avenue
Henderson, NV 89052                       Las Vegas, NV 89103                   201
                                                                                Las Vegas, NV 89108


Tom Sakihama                              Tom Waters                                 Tomas Loera
1575 West Warm Springs Road               327 Medio Court                            1491 Firwood Court
2711                                      Henderson, NV 89014                        Las Vegas, NV 89110
Henderson, NV 89014


Tommy Cashen                              Tommy Gray                                 Tony Crane
7545 Maiden Run Avenue                    5380 Cedar Avenue                          1786 Valenzano Way
Las Vegas, NV 89130                       Las Vegas, NV 89110                        Henderson, NV 89012



Tony Del Rial                             Tony Forcinito                             Tony Hooton
669 Elliott Peak Avenue                   544 West Civic Holiday Avenue              1157 Midori Street
Las Vegas, NV 89183                       North Las Vegas, NV 89031                  Henderson, NV 89002



Tony Wynn                                 Tonya Finley                               Torres, Cesar 0000484
10420 Bush Mountain Avenue                304 Sierra Breeze Avenue                   7677 White Ginger Avenue
Las Vegas, NV 89166                       North Las Vegas, NV 89031                  Las Vegas, NV 89178



TOWN CENTER GROCER                        Tozier, Aaron 0000295                      TPC
Attn: Bankruptcy Dept. / Managing Agent   3213 W Oakey Blvd                          Attn: Bankruptcy Dept. / Managing A
                                          Las Vegas, NV 89102



Trabon                                    Traci Tackett                              Tracker Systems, Inc.
Attn: Bankruptcy Dept. / Managing Agent   3232 Discovery Bay Court                   Attn: Bankruptcy Dept. / Managing A
430 East Bannister Road                   Las Vegas, NV 89117                        PO Box 50152



Tracy Holland                             Tracy Rau                                  Tracy White
6005 Morning Creek Court                  8004 4 Seasons Drive                       8420 Abita Circle
Las Vegas, NV 89130                       Las Vegas, NV 89129                        Las Vegas, NV 89147
Travis Dillingham
                 Case 21-11824-abl        Doc  1 Entered 04/12/21 16:34:25
                                          Trent Scott
                                                                                    Page  101 of 107
                                                                                     Trevon Angulo
5678 Oak Street                           88 Tesla Ridge Way                         328 Desert Knolls Street
Las Vegas, NV 89120                       Las Vegas, NV 89183                        Henderson, NV 89014



Trevor Edmonds                            Trish Leong                                Trish McCall
270 East Flamingo Road                    1046 Apple Vista Avenue                    2953 Via Della Amore
223                                       North Las Vegas, NV 89031                  Henderson, NV 89052
Las Vegas, NV 89169


Trish Paglio                              Tristian Coffman                           Troy Kirkpatrick
2013 East Theresa Avenue                  601 Valley View Drive                      54 Evvie Court
Las Vegas, NV 89101                       Henderson, NV 89002                        Henderson, NV 89012



Truman Orthodontics                       Trust Fax                                  Trusten Mays
10855 South Eastern Avenue                Attn: Bankruptcy Dept. / Managing Agent    3117 East Twining Avenue
Henderson, NV 89052                       P.O. Box 513000                            North Las Vegas, NV 89030



TSYS Merchant Solutions, LLC              Turner, Alexander 0000449                  Tyler Bridges
Attn: Bankruptcy Dept. / Managing Agent   1816 La Villa Drive                        3520 Five Pennies Lane
12202 Airport Way Suite 100               Las Vegas, NV 89031                        Las Vegas, NV 89120



Tyler E Moore                             Tyler Groth                                Tyler Halfpenny
1601 Golden Glen Ct                       2130 Sealion Drive                         719 Strawberry Place
North Las Vegas, NV 89031                 204                                        Henderson, NV 89002
                                          Las Vegas, NV 89128


U-Haul                                    U.S. Small Business Administration         Ub Marsa
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept/Managing Agent       9050 West Warm Springs Road
8620 Las Vegas Blvd S                     409 3rd St., W                             Bldg 1022 unite 1090
                                          Washington, DC 20416                       Las Vegas, NV 89148


Uber                                      Ultimate Glass Etching, LLC                United Airlines
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    Attn: Bankruptcy Dept. / Managing A
555 Market St.                            5130 S. Valley View #108



United Rentals, Inc.                      United Site Services                       United States Treasury
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    Attn: Bankruptcy Dept. / Managing A
100 First Stamford Place                  4241 West Reno Ave
Ste 700


Universal Premium Fleetcard               Unknown                                    Unknown, Evan 0000158
Attn: Bankruptcy Dept. / Managing Agent   336 North 14th Street                      8909 Trickling Springs Ct
PO Box 923928                             Las Vegas, NV 89101                        Las Vegas, NV 89149
                 Case 21-11824-abl
Unknown, Francine 0000197
                                          Doc 1 Entered 04/12/21 16:34:25
                                          UNKNOWN, James 0000293
                                                                                    Page 102 of 107
                                                                                     Unknown, Joice 0000160
1891 Del Font Court                       6804 Grey Dawn Dr                          3109 Sleepy Hollow Wy
Las Vegas, NV 89117                       Las Vegas, NV 89108                        Las Vegas, NV 89102



Unknown, Kevin 0000049                    Unknown, Mauricio 0000103                  UNKNOWN, Reana 0000198
5221 Andover Dr                           3642 Boulder Hwy #448                      4636 Sacks Dr
Las Vegas, NV 89122                       Las Vegas, NV 89121



UPS Store #430                            Uros Culacubic                             US Bank
Attn: Bankruptcy Dept. / Managing Agent   9564 Summer Cypress Street                 Attn: Bankruptcy Dept. / Managing A
2764 N. Green Valley Pky                  Las Vegas, NV 89123



USF OSHA                                  USPS                                       Uzziel Guzman c/o Tiffany Trevetha
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    485 Kolson Circle
2612 Cypress Ridge Blvd.                  2722 N Green Valley Pkwy                   Las Vegas, NV 89119



VA Talent                                 Vadim Pavlov                               Val Lachelt
Attn: Bankruptcy Dept. / Managing Agent   5354 Walton Heath Ave                      3103 La Mesa Drive
3984 Washington Blvd.                     las Vegas, NV 89142                        Henderson, NV 89014
Suite 110


Valentina Bergman                         Valerie Pinon                              Valley Automotive
8139 Pinnacle Peak Avenue                 1707 East Leslie Avenue                    Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89113                       Las Vegas, NV 89101                        255 Elliott Rd.
                                                                                     Suite 16


Valvoline                                 Van Marcke Trade Supplies                  Vanessa Clay
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    3631 Prairie Orchid Avenue
109 S. Rainbow Blvd.                      3700 E Charleston Blvd #100                North Las Vegas, NV 89081



Vasudev Bhoot                             Vayama                                     Vegas Auto Outlet, Mark St. Mari 00
5855 Valley Drive                         Attn: Bankruptcy Dept. / Managing Agent    3020 Fremont St
2067                                      99 Almaden Blvd. #880                      Las Vegas, NV 89104
North Las Vegas, NV 89031


Verizon                                   Vernon Siu                                 Veronica Carr
Attn: Bankruptcy Dept. / Managing Agent   7954 Fall Harvest Dr.                      6263 Carson Hills Avenue
PO BOX 489                                Las Vegas, NV 89147                        Las Vegas, NV 89139



Veronica Linares                          Veronica Turnbull                          Verticl Solutions Group
2469 Pine Creek Road                      4325 Faberge Avenue                        Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89115                       Las Vegas, NV 89115                        606 Tompkins Avenue 1st Floor
Vespie, Jen 0000678
                   Case 21-11824-abl      Doc  1 Entered 04/12/21 16:34:25
                                          Vicky Robertson
                                                                                    Page   103 of 107
                                                                                     Victor Adina
1754 Ashburn Dr                           2074 Lost Maple Street                     9878 Ridgehaven Avenue
North Las Vegas, NV 89032                 Las Vegas, NV 89115                        Las Vegas, NV 89148



Victor Bartsilianos                       Victor Izakson                             Victor Jones
5234 Saratoga Drive                       1588 Fieldbrook Street                     6226 Kitamaya St.
Las Vegas, NV 89120                       Henderson, NV 89052                        North Las Vegas, NV 89031



Victor Perez                              Victor Rojas                               Victoria L Israelson
5576 Super Bowl Drive                     6275 Felicitas Avenue                      569 Greenbriar Townhouse Way
Las Vegas, NV 89110                       Las Vegas, NV 89122                        Las Vegas, NV 89121



Victoria Starks                           Vida Santos                                Vincent Fonner
1819 Taylorville Street                   1308 Montclair Street                      580 Wounded Star Avenue
Las Vegas, NV 89135                       Las Vegas, NV 89146                        Las Vegas, NV 89178



Vincent Yu                                Virgin America                             Virginia Nichols
7354 Carrot Ridge Street                  Attn: Bankruptcy Dept. / Managing Agent    6397 Meadowlark Lane
Las Vegas, NV 89139                                                                  Las Vegas, NV 89103



Virginia stephens                         Virginia Wolfskill                         Vivian Anway
3815 Ruskin Drive                         3764 Prairie Orchid Avenue                 2574 Sandy Lane
Las Vegas, NV 89147                       North Las Vegas, NV 89081                  Las Vegas, NV 89115



Vivian Chen                               Vivian Dolton                              Vivian Gill
322 Karen Avenue                          3012 Donnegal Bay Drive                    6318 Elizabethtown Avenue
2007                                      Las Vegas, NV 89117                        Las Vegas, NV 89110
Las Vegas, NV 89109


vivian santioago                          Vivion, Ryan 0000517                       Vladimir Bondarenko
3751 Lodina Court                         179 White Butte Street                     2730 Enchanted Isle Street
Las Vegas, NV 89141                       Henderson, NV 89012                        Henderson, NV 89052



Volaris                                   Vons                                       VS Tees
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    Attn: Bankruptcy Dept. / Managing A
2100 NW 42nd Ave                          8540 W Desert Inn Rd.                      1316 S Main St #3,
Counter Location G


Walgreens                                 Walmart                                    Walter Omsberg
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    3875 Rawhide Street
4895 Boulder Hwy                                                                     Las Vegas, NV 89120
Warren Klein
                 Case 21-11824-abl        Doc 1 Entered 04/12/21 16:34:25
                                          Wascar Cruz
                                                                                    Page 104 of 107
                                                                                     Waseem Ahmed
3050 Robar Street                         3975 North Hualapai Way                    2723 Chokecherry Avenue
Las Vegas, NV 89121                       UNIT 252                                   Henderson, NV 89074
                                          Las Vegas, NV 89129


Waters, Mechelle 0000702                  Watts, Tonia 0000085                       Wayne Houghland
936 Swiss St                              2820 Willoughby                            1620 Turf Drive
Las Vegas, NV 89110                       Las Vegas, NV 89101                        Henderson, NV 89002



Wayne Howe                                Wayne Laturco                              WCF Insurance
4972 Becky Place                          860 Adobe Flat Drive                       Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89120                       Henderson, NV 89011                        100 West Towne Ridge Parkway



Weber, Sandra 0000034                     Weiner, Angela 0000649                     Weinstock, Jay 0000638
3886 Galiceno Dr                          907 Temple View Dr                         8701 Mesa Madera Drive
Las Vegas, NV 89122                       Las Vegas, NV 89110                        Spanish Hills - Guard
                                                                                     Las Vegas, NV 89148


Welding & Fixing                          Wells Cargo -Mike                          Wells Fargo
Attn: Bankruptcy Dept. / Managing Agent   7770 Spring Mountain Road                  Attn: Bankruptcy Dept. / Managing A
5253 sandstone dr                         Las Vegas, NV 89117                        Payment Remittance Center
                                                                                     PO Box 6426


Wendy Cardenas                            Wendy Mok                                  Wes Nix
6229 Garwood Avenue                       1041 Tabor Hill Avenue                     109 Iridescent Street
Las Vegas, NV 89107                       Henderson, NV 89074                        Henderson, NV 89012



Wesley Jones                              Western Elite                              Western Mobile Concrete, Inc.
6696 Keysport Court                       Attn: Bankruptcy Dept. / Managing Agent    Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89148                       2745 Neliis Blvd.                          P.O. Box 44284,



Whelned, Bob 0000619                      White, Keith 0000694                       Wiercyski, Jane 0000452
1747 Water Creek                          6567 Hayden Peak Lane                      2725 S Nellis Blvd
North Las Vegas, NV 89030                 Las Vegas, NV 89156                        Unit 1047
                                                                                     Las Vegas, NV 89131


Wild Wild West Hotel (Days Inn)           Will Ordway                                William Atchley
Attn: Bankruptcy Dept. / Managing Agent   2080 Karen Avenue                          340 Pershing Drive
3330 W Tropicana Avenue                   90                                         Las Vegas, NV 89107
                                          Las Vegas, NV 89169


William Ghilarducci                       William Gregorka                           William Keller
9386 Wilderness Glen Avenue               5078 Jeffreys Street                       3814 Maryland Avenue
Las Vegas, NV 89178                       102                                        Las Vegas, NV 89121
                                          Las Vegas, NV 89119
William Knipper
                  Case 21-11824-abl       Doc   1 Entered 04/12/21 16:34:25
                                          William Lockerby
                                                                                    Page   105 of 107
                                                                                     William Martino
3928 Piedra Falls Court                   5408 Harmony Green Drive                   1701 Linden Avenue
North Las Vegas, NV 89085                 202                                        Las Vegas, NV 89101
                                          Las Vegas, NV 89149


William Miebach                           William Ott                                William Packert
1816 Williamsport Street                  5253 Caspian Springs Drive                 10671 Calico Pines Avenue
Henderson, NV 89052                       102                                        Las Vegas, NV 89135
                                          Las Vegas, NV 89120


William Schaefer                          William Starbuck                           William Swain
161 Drifting Sand Court                   Attn: Bankruptcy Dept. / Managing Agent    1908 Rio Canyon Court
Henderson, NV 89074                       Need W-9                                   202
                                                                                     Las Vegas, NV 89128


William Vollmer                           William Whittle                            Willie Brown
180 East Laval Drive                      1841 Vista Del Oso Way                     1352 Battery Park Street
Henderson, NV 89015                       North Las Vegas, NV 89031                  Las Vegas, NV 89110



Willie Burton                             Willie Griggs                              Willie Pou
1828 Diamond Bluff Ave                    2712 Royal Street                          1313 N Street
North Las Vegas, NV 89084                 North Las Vegas, NV 89030                  Las Vegas, NV 89106



Wilson Chi                                Windustrial Supply Las Vegas               Winnie Brown
5411 Ukiah Circle                         Attn: Bankruptcy Dept. / Managing Agent    263 Dahlia Street
Las Vegas, NV 89118                       3665 W. Diable Dr.                         Henderson, NV 89015
                                          Suite #100


Wolde                                     Wong Cook                                  Woo, Laura 0000679
4885 Van Carol Drive                      5555 West El Parque Avenue                 2707 Cricket Hollow Court
Las Vegas, NV 89147                       Las Vegas, NV 89146                        Henderson, NV 89074



WooCommerce                               Wood, Barbara 0000670                      Worku Turuneh
Attn: Bankruptcy Dept. / Managing Agent   2110 LOS FELIZ ST. #1033 #8                9968 Perceval Street
60 29th St. #343                          Las Vegas, NV 89156                        Las Vegas, NV 89183



WorldPay                                  WP Rocket                                  Wright, Grant 0000398
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    4524 Inez Drive
201 17th Street, NW Suite 1000            47 Rue Duquesne                            Las Vegas, NV 89130



Wright, Steve 0000529                     Xavier Escobar                             Xavier Rodriguez
9833 Button Willow Drive                  5402 Orchid Lily Court                     319 Esquina Drive
Las Vegas, NV 89134                       North Las Vegas, NV 89031                  Henderson, NV 89014
Xochitl Bravo
                 Case 21-11824-abl        Doc 1 Entered 04/12/21 16:34:25
                                          Yang Zou
                                                                                    Page 106 of 107
                                                                                     Yanga, Landert 0000292
5712 Allegro Avenue                       3332 Pond Run Circle                       1580 E Twain Ave
Las Vegas, NV 89110                       Las Vegas, NV 89117                        Las Vegas, NV 89169



Yelp                                      Yext                                       Yext.com
Attn: Bankruptcy Dept. / Managing Agent   Attn: Bankruptcy Dept. / Managing Agent    Attn: Bankruptcy Dept. / Managing A
                                          1 madison Avenue
                                          5th Floor


Yindra Dickson                            Yingshi Sun                                Yoast
508 Cabrera Court                         8246 Sorrel Street                         Attn: Bankruptcy Dept. / Managing A
Las Vegas, NV 89138                       Las Vegas, NV 89139



Yong Kim                                  Yosvani Gilbert                            Yuanita Papalois
47 Sea Holly Way                          1001 Golden Hawk Way                       8636 Copper Mine Avenue
Henderson, NV 89074                       Las Vegas, NV 89108                        Las Vegas, NV 89129



Yuet Lee Seafood Restaurant               Yuri Calvez                                Yvonne Deluz
Attn: Bankruptcy Dept. / Managing Agent   4089 Karen Avenue                          3762 South Spitze Drive
1300 Stockton St                          Las Vegas, NV 89121                        Las Vegas, NV 89103



Z INTERNATIONAL CORP, John Carri 0000185
                                   Zaid Williamson                                   Zandra Boddie
200 W Sahara Ave #150              7538 Trickling Wash Drive                         5107 Andover Drive
Las Vegas, NV 89102                Las Vegas, NV 89131                               Las Vegas, NV 89122



Zasudha Shakya                            Zeda, Edgar 0000443                        Zeke Gould
3177 Dusty Moon Avenue                    3333 Durnham Avenue                        2200 South Fort Apache Road
Henderson, NV 89052                       Las Vegas, NV 89101                        2151
                                                                                     Las Vegas, NV 89117


Zenaida Caballes                          Zennith Realty Group                       Zerihun Adghu
201 Mariposa Way                          800 North Rainbow Boulevard                4688 Pagosa Springs Drive
Henderson, NV 89015                       #208                                       Las Vegas, NV 89139
                                          Las Vegas, NV 89107


Zetsch, Kurt 0000282                      Zimmermann, Diane 0000062                  Zorel Fordoreanu
400 Mona Lane                             8800 Horizon Wind Ave #102                 1405 Vegas Valley Drive
Henderson, NV 89015                       Las Vegas, NV 89178                        275
                                                                                     Las Vegas, NV 89169
                       Case 21-11824-abl                       Doc 1     Entered 04/12/21 16:34:25           Page 107 of 107




                                                               United States Bankruptcy Court
                                                                         District of Nevada
 In re      Luft Heating & Air Conditioning, LLC                                                           Case No.
                                                                                 Debtor(s)                 Chapter      7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Luft Heating & Air Conditioning, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 12, 2021                                                      /s/ Matthew C. Zirzow
 Date                                                                Matthew C. Zirzow 7222
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Luft Heating & Air Conditioning, LLC
                                                                     Larson & Zirzow, LLC
                                                                     850 E. Bonneville Ave.
                                                                     Las Vegas, NV 89101
                                                                     702-382-1170 Fax:702-382-1169
                                                                     mzirzow@lzlawnv.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
